THE WEINSTEIN COMPANY HOLDINGS LLC,
                                            Case 18-10601-MFW            Doc 3172   Filed 01/15/21   Page 1 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (UNKNOWN)



****CLAIM NUMBER VOIDED BY AGENT****          Claim Number: 10
                                              Claim Date: / /
                                              Debtor: DEBTOR NOT FOUND
                                              Comments: EXPUNGED


TOTAL                      Claimed:                    $0.00
****CLAIM NUMBER VOIDED BY AGENT****          Claim Number: 191
                                              Claim Date: / /
                                              Debtor: DEBTOR NOT FOUND
                                              Comments: EXPUNGED


TOTAL                      Claimed:                    $0.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW   Doc 3172       Filed 01/15/21   Page 2 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (UNKNOWN)




                                                                Summary Page

               Total Number of Filed Claims:             2                                     Claimed Amount      Allowed Amount

                                                                Administrative:                           $0.00               $0.00
                                                                Priority:                                 $0.00               $0.00
                                                                Secured:                                  $0.00               $0.00
                                                                Unsecured:                                $0.00               $0.00
                                                                Total:                                    $0.00               $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 3 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



PHILADELPHIA MEDIA NETWORK                     Claim Number: 1
PO BOX 2235                                    Claim Date: 03/22/2018
BALA CYNWYD, PA 19004                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $63,763.68
AACS LA, LLC                                   Claim Number: 2
3855 SW 153RD DR                               Claim Date: 04/12/2018
BEAVERTON, OR 97003                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $15,000.00
LAS VEGAS REVIEW JOURNAL NEWSPAPER             Claim Number: 3
1111 W BONANZA ROAD                            Claim Date: 04/09/2018
LAS VEGAS, NV 89106-3345                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $4,119.50
HALO BRANDED SOLUTIONS, INC                    Claim Number: 4
1500 HALO WAY                                  Claim Date: 04/12/2018
STERLING, IL 61081                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $57,452.70
BRADFORD CAPITAL HOLDINGS, LP                  Claim Number: 5
TRANSFEROR: HARMONY GOLD USA INC               Claim Date: 04/16/2018
C/O BRADFORD CAPITAL MGMT LLC - B BRAGER       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:                  $9,500.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 4 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



TENNESSEE DEPARTMENT OF REVENUE                Claim Number: 6
C/O ATTORNEY GENERAL                           Claim Date: 04/16/2018
PO BOX 20207                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NASHVILLE, TN 37202-0207                       Comments: WITHDRAWN
                                               DOCKET: 1966 (01/10/2019)

PRIORITY                   Claimed:                    $750.00
PENNSYLVANIA DEPARTMENT OF REVENUE             Claim Number: 8
BANKRUPTCY DIVISION                            Claim Date: 04/16/2018
PO BOX 280946                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HARRISBURG, PA 17128-0946


SECURED                    Claimed:                    $719.89
BOSTON HERALD                                  Claim Number: 11
491 DUTTON ST STE 1                            Claim Date: 04/20/2018
LOWELL, MA 01854-4292                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $36,389.60 UNDET
TEXAS COMPTROLLER OF PUBLIC ACCOUNTS           Claim Number: 12
OFFICE OF ATTORNEY GENERAL                     Claim Date: 04/23/2018
BANKRUPTCY & COLLECTIONS DIVISION              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 12548, MC-008                           Comments: POSSIBLY AMENDED BY 215
AUSTIN, TX 78711

PRIORITY                   Claimed:                 $87,800.00 UNLIQ
KOENIGSBERG, RICHARD                           Claim Number: 13
500 E REMINGTON DR                             Claim Date: 04/23/2018
SUNNYVALE, CA 94087-2657                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 122


UNSECURED                  Claimed:                $220,375.31




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 5 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC       Claim Number: 17
C/O BECKET AND LEE LLP                         Claim Date: 04/23/2018
PO BOX 3001                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:              $1,438,306.27
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC       Claim Number: 18
C/O BECKET AND LEE LLP                         Claim Date: 04/23/2018
PO BOX 3001                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                    $968.50
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC       Claim Number: 19
C/O BECKET AND LEE LLP                         Claim Date: 04/23/2018
PO BOX 3001                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                    $164.58
AMERICAN EXPRESS TRAVEL RLTD SVCS CO INC       Claim Number: 20
C/O BECKET AND LEE LLP                         Claim Date: 04/23/2018
PO BOX 3001                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MALVERN, PA 19355-0701


UNSECURED                  Claimed:                    $177.00
PITCH HAMMER, LLC                              Claim Number: 21
7083 HOLLYWOOD BLVD STE 180                    Claim Date: 04/23/2018
LOS ANGELES, CA 90028-8902                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $36,500.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 6 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AMERICAS PRINTER                               Claim Number: 22
6910 ARAGON CIR                                Claim Date: 04/26/2018
BUENA PARK, CA 90620-1155                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $27,010.00
BUFFALO NEWS INC, THE                          Claim Number: 23
C/O GETMAN & BIRYLA, LLP                       Claim Date: 04/26/2018
800 RAND BUILDING, 14 LAFAYETTE SQUARE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BUFFALO, NY 14203


UNSECURED                  Claimed:                  $7,727.48
FOX BROADCASTING COMPANY                       Claim Number: 24
ATTN STEPHANIE SERPA                           Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                $622,628.10
FOX SPORTS 1 LLC                               Claim Number: 25
ATTN STEPHANIE SERPA                           Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                 $57,964.05
FX NETWORKS LLC                                Claim Number: 26
ATTN STEPHANIE SERPA                           Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                 $42,950.50




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 7 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FX NETWORKS LLC                                Claim Number: 27
ATTN STEPHANIE SERPA                           Claim Date: 04/27/2018
2121 AVENUE OF THE STARS, STE 1289A            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                $148,787.40
MISSISSIPPI DEPARTMENT OF REVENUE              Claim Number: 28
BANKRUPTCY SECTION                             Claim Date: 04/30/2018
PO BOX 22808                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
JACKSON, MS 39225                              Comments: POSSIBLY AMENDED BY 128


PRIORITY                   Claimed:                    $530.00
DEPARTMENT OF THE TREASURY - IRS               Claim Number: 31
PO BOX 7346                                    Claim Date: 04/27/2018
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                      $0.00
SARNOFF, TIMOTHY                               Claim Number: 32
C/O LATHAM & WATKINS LLP; MARVIN PUTNAM        Claim Date: 04/30/2018
10250 CONSTELLATION BLVD, STE 1100             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067                          Comments: POSSIBLY AMENDED BY 80094


UNSECURED                  Claimed:                      $0.00 UNDET
ALIBI MUSIC LP                                 Claim Number: 34
70 EAST BROAD ST                               Claim Date: 04/30/2018
BETHLEHEM, PA 18018                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $6,500.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 5
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 8 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



CANOSA, ALEXANDRA                              Claim Number: 35
C/O RHEINGOLD GUIFFRA RUFFO PLOTKIN LLP        Claim Date: 05/02/2018
551 FIFTH AVE, 29TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10176


UNSECURED                  Claimed:             $10,000,000.00
KOENIGSBERG, RICHARD                           Claim Number: 36
1675 BROADWAY, 20TH FL                         Claim Date: 04/23/2018
NEW YORK, NY 10019                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 13


UNSECURED                  Claimed:                $220,375.31
PMK-BNC FKA BRAGMAN NYMAN CAFARELLI            Claim Number: 38
ATTN CONNIE WINSBERG                           Claim Date: 05/10/2018
1840 CENTURY PARK EAST, STE 1400               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                    $627.70
BRIGHTCOVE INC                                 Claim Number: 39
290 CONGRESS ST FL 4                           Claim Date: 05/10/2018
BOSTON, MA 02210-1005                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,814.57
ENDEMOL SHINE INTERNATIONAL LTD                Claim Number: 40
SHEPHERDS BUILDING CENTRAL                     Claim Date: 05/07/2018
CHARECROFT WAY                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LONDON, W14 OEE                                Comments: WITHDRAWN
UNITED KINGDOM                                 DOCKET: 1862 (12/17/2018)

UNSECURED                  Claimed:                $269,630.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 6
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                              Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 9 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



IRON MOUNTAIN (UK) PLC                         Claim Number: 41
WHITELAW HOUSE, ALDLRSTON L                    Claim Date: 05/11/2018
HOUSE BUSINESS PARK                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LIVINGSTON, EH54 70F                           Comments:
SCOTLAND                                       Claimed amount is 22,641.81 pound sterling

UNSECURED                  Claimed:                      $0.00 UNLIQ
EYE-SPY PRODUCTIONS, LLC                       Claim Number: 48
5421 PINE GLEN RD                              Claim Date: 05/14/2018
LA CRESCENTA, CA 91214                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $17,250.00
BLT COMMUNICATIONS, LLC                        Claim Number: 49
6430 W SUNSET BLVD FL 8TH                      Claim Date: 05/14/2018
LOS ANGELES, CA 90028-7901                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $344,890.63
STYLEHAUL INC                                  Claim Number: 50
1745 BROADWAY                                  Claim Date: 05/16/2018
FL 20                                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10019-4651


UNSECURED                  Claimed:                $100,000.00
BLT COMMUNICATIONS, LLC                        Claim Number: 51
ATTN LARRY CLEMENS                             Claim Date: 05/17/2018
6430 SUNSET BLVD, 8TH FLOOR                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOLLYWOOD, CA 90028                            Comments: POSSIBLE DUPLICATE OF 49


UNSECURED                  Claimed:                $344,890.63




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 7
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 10 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



CONSOLIDATED EDISON COMPANY OF NY, INC         Claim Number: 52
ATTN BANKRUPTCY GROUP                          Claim Date: 05/11/2018
4 IRVING PLACE, ROOM 1875-S                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10003


UNSECURED                  Claimed:                  $1,524.71
RESOURCES GLOBAL PROFESSIONALS                 Claim Number: 53
17101 ARMSTRONG AVE STE 100                    Claim Date: 05/14/2018
IRVINE, CA 92614-5742                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $84,900.00
WALLACH MEDIA VENTURES, LLC                    Claim Number: 54
ATTN JEFFREY S WEISS                           Claim Date: 05/22/2018
16350 VENTURA BLVD. STE D400                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436


UNSECURED                  Claimed:                 $92,978.25
DIGITAL VIDEOSTREAM, LLC                       Claim Number: 55
2625 W OLIVE AVE                               Claim Date: 05/22/2018
BURBANK, CA 91505                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $130,244.36
SAN FRANCISCO CHRONICLE /SF GATE               Claim Number: 56
425 CALIFORNIA ST STE                          Claim Date: 05/25/2018
SAN FRANCISCO, CA 94104-2102                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $41,701.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 8
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 11 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SAN ANTONIO EXPRESS NEWS                       Claim Number: 57
ATTN ZALINA TSARAKOVA                          Claim Date: 05/25/2018
4747 SOUTHWEST FWY                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOUSTON, TX 77027


UNSECURED                  Claimed:                  $5,601.50
HOUSTON CHRONICLE                              Claim Number: 58
ATTN ZALINA TSARAKOVA                          Claim Date: 05/25/2018
4747 SOUTHWEST FWY                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HOUSTON, TX 77027


UNSECURED                  Claimed:                 $14,565.60
AMBASSADOR                                     Claim Number: 59
97 RUE EDOUARD VAILLANT                        Claim Date: 05/25/2018
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                 $75,320.00
CENTAURES                                      Claim Number: 60
97 RUE EDOUARD VAILLANT                        Claim Date: 05/25/2018
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                 $11,882.00
MITCHELL SILBERBERG & KNUPP LLP                Claim Number: 64
ATTN RICHARD SHELDON                           Claim Date: 05/29/2018
11377 W OLYMPIC BLVD                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90064


UNSECURED                  Claimed:                 $15,258.50




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 9
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 12 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



USA TODAY - AD25452                            Claim Number: 65
C/O GANNETT CO, INC., LAW DEPT                 Claim Date: 05/25/2018
ATTN KATHLEEN HENNESSEY                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
7950 JONES BRANCH
MC LEAN, VA 22107

UNSECURED                  Claimed:                 $84,575.00
REED SMITH LLP                                 Claim Number: 70
20 STANWIX ST STE 1200                         Claim Date: 06/11/2018
PITTSBURGH, PA 15222-4803                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $12,780.00
VANEK, VICKERS & MASINI PC                     Claim Number: 71
111 S WACKER DR                                Claim Date: 06/11/2018
CHICAGO, IL 60606-4302                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $50,264.45
VANEK, VICKERS & MASINI, P.C.                  Claim Number: 72
55 W MONROE ST STE 3500                        Claim Date: 06/11/2018
CHICAGO, IL 60603-5078                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 71


UNSECURED                  Claimed:                 $50,264.45
NM TAXATION & REVENUE DEPARTMENT               Claim Number: 74
PO BOX 8575                                    Claim Date: 06/20/2018
ALBUQUERQUE, NM 87198-8575                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $1,871.71
UNSECURED                  Claimed:                    $252.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 10
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 13 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BABELSBERG FILM GMBH                           Claim Number: 76
AUGUST BEBEL STRABE 26-53                      Claim Date: 06/29/2018
POTSDAM, 14482                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
GERMANY


UNSECURED                  Claimed:                      $0.00 UNDET
COMPASS GROUP USA INC                          Claim Number: 78
D/B/A GROUMET COFFEE SERVICE                   Claim Date: 07/13/2018
2400 YORKMONT RD                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CHARLOTTE, NC 28217


UNSECURED                  Claimed:                  $6,608.71
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 84
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
PRIORITY                   Claimed:                      $0.00 UNDET
SAFFERY CHAMPNESS LLP                          Claim Number: 86
71 QUEEN VICTORIA ST                           Claim Date: 07/30/2018
LONDON, EC4V 4BE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM                                 Comments:
                                               Claimed amount of 8,120.12 GBP

UNSECURED                  Claimed:                      $0.00 UNLIQ
OUAKNINE, LAURENT                              Claim Number: 87
11622 AVIATION BLVD APT 431                    Claim Date: 08/06/2018
INGLEWOOD, CA 90304                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                $490,000.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 11
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 14 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



VISUAL MEDIA DATA SERVICE                      Claim Number: 89
C/O HABERBUSH & ASSOCIATES LLP                 Claim Date: 08/13/2018
ATTN: DAVID R HABERBUSH                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
444 WEST OCEAN BOULEVARD, STE 1400
LONG BEACH, CA 90802

UNSECURED                  Claimed:                $135,706.40
HI-FINESSE MUSIC AND SOUND LLC                 Claim Number: 90
2012 WALNUT AVE                                Claim Date: 08/14/2018
VENICE, CA 90291                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $34,000.00
NBCUNIVERSAL MEDIA LLC                         Claim Number: 91
ATTN MARY MCKENNA                              Claim Date: 08/14/2018
30 ROCKEFELLER PLAZA (1221 CAMPUS)             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10112


UNSECURED                  Claimed:                 $90,147.15
WISCONSIN DEPARTMENT OF REVENUE                Claim Number: 92
SPECIAL PROCEDURES UNIT                        Claim Date: 08/27/2018
PO BOX 8901                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MADISON, WI 53708-8901


PRIORITY                   Claimed:                  $4,175.00 UNLIQ
UNSECURED                  Claimed:                    $400.00 UNLIQ
TRIBUNE PUBLISHING COMPANY LLC                 Claim Number: 94
C/O WILL JOHNSON                               Claim Date: 08/27/2018
2501 S STATE HWY 121 BUSINESS, STE 800B        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LEWISVILLE, TX 75067


UNSECURED                  Claimed:                 $59,544.72




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 12
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 15 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FRANCHISE TAX BOARD                            Claim Number: 105
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,448.58
UNSECURED                  Claimed:                    $129.43
FRANCHISE TAX BOARD                            Claim Number: 112
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 105


PRIORITY                   Claimed:                  $1,448.58
UNSECURED                  Claimed:                    $129.43
GEORGIA DEPARTMENT OF REVENUE                  Claim Number: 121
ATTN COMPLIANCE DIVISION ARCS-BANKRUPTCY       Claim Date: 10/08/2018
1800 CENTURY BLVD NE, SUITE 9100               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ATLANTA, GA 30345-3205


PRIORITY                   Claimed:                 $17,777.90
UNSECURED                  Claimed:                  $5,125.00
KOENIGSBERG, RICHARD                           Claim Number: 122
C/O REED SMITH LLP                             Claim Date: 10/10/2018
ATTN JOHN C SCALZO                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
599 LEXINGTON AVE, 22ND FL                     Comments:
NEW YORK, NY 10022                             Amends claim# 13

UNSECURED                  Claimed:                $412,256.24
SPATT, ALEXANDER                               Claim Number: 126
200 E 16TH ST APT 15K                          Claim Date: 10/26/2018
NEW YORK, NY 10003                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $15,865.38




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 13
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 16 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MISSISSIPPI DEPARTMENT OF REVENUE              Claim Number: 128
BANKRUPTCY SECTION                             Claim Date: 11/09/2018
PO BOX 22808                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
JACKSON, MS 39225                              Comments:
                                               Amends claim# 28

PRIORITY                   Claimed:                      $0.00
BERKELEY RESEARCH GROUP LLC                    Claim Number: 132
2200 POWELL ST STE 1200                        Claim Date: 11/26/2018
EMERYVILLE, CA 94608-1833                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $22,071.01
STATE OF MINNESOTA DEPARTMENT OF REVENUE Claim Number: 133
PO BOX 64447-BKY                         Claim Date: 12/13/2018
ST PAUL, MN 55164-0447                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $5,692.44
STATE OF MINNESOTA DEPARTMENT OF REVENUE Claim Number: 134
PO BOX 64447-BKY                         Claim Date: 12/17/2018
ST PAUL, MN 55164-0447                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                         Comments: POSSIBLE DUPLICATE OF 133


PRIORITY                   Claimed:                  $5,692.44
NYC DEPARTMENT OF FINANCE                      Claim Number: 135
TAX AUDIT & ENFORCEMENT DIVISION               Claim Date: 12/18/2018
ATTN BANKRUPTCY SECTION                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
345 ADAMS ST, 10TH LF
BROOKLYN, NY 11201

ADMINISTRATIVE             Claimed:                $249,924.99




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 14
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 17 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



IGNITION CREATIVE LLC                          Claim Number: 136
1201 W 5TH ST STE M240                         Claim Date: 12/20/2018
LOS ANGELES, CA 90017-2024                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $407,204.63
TRIBUNE PUBLISHING COMPANY LLC                 Claim Number: 150
PO BOX 293090                                  Claim Date: 01/08/2019
LEWISVILLE, TX 75029-3090                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 94


UNSECURED                  Claimed:                 $59,544.72
2929 PRODUCTIONS LLC                           Claim Number: 156
C/O JESSICA RODDY                              Claim Date: 01/30/2019
11601 WILSHIRE BLVD, STE 210                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025


PRIORITY                   Claimed:                      $0.00 UNDET
2929 PRODUCTIONS LLC                           Claim Number: 157
C/O JESSICA RODDY                              Claim Date: 01/30/2019
11601 WILSHIRE BLVD, STE 210                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025                          Comments: POSSIBLE DUPLICATE OF 156


PRIORITY                   Claimed:                      $0.00 UNDET
2929 PRODUCTIONS LLC                           Claim Number: 158
C/O JESSICA RODDY                              Claim Date: 01/30/2019
11601 WILSHIRE BLVD, STE 210                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90025                          Comments: POSSIBLE DUPLICATE OF 156


PRIORITY                   Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 15
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 18 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



STATE OF HAWAII, DEPT OF TAX                   Claim Number: 159
ATTN BANKRUPTCY UNIT                           Claim Date: 01/31/2019
PO BOX 259                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HONOLULU, HI 96809


PRIORITY                   Claimed:                      $0.00 UNDET
SEYFARTH SHAW LLP                              Claim Number: 162
ATTN EDWARD M FOX                              Claim Date: 02/12/2019
620 EIGHTH AVENUE                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10018


UNSECURED                  Claimed:              $1,182,684.97
WEINSTEIN, ROBERT                              Claim Number: 164
C/O SCHULTE ROTH & ZABEL LLP                   Claim Date: 02/12/2019
ATTN ADAM C HARRIS                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
919 THIRD AVE
NEW YORK, NY 10022

UNSECURED                  Claimed:                      $0.00 UNDET
WGBH EDUCATIONAL FOUNDATION                    Claim Number: 166
ATTN JAMES RANDALL                             Claim Date: 02/12/2019
ONE GUEST STREET                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOSTON, MA 02135


UNSECURED                  Claimed:                 $34,952.00
STATE OF NEW JERSEY, DIVISION OF               Claim Number: 167
TAXATION                                       Claim Date: 02/08/2019
ATTN BANKRUPTCY                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 245
TRENTON, NJ 08695

PRIORITY                   Claimed:                 $25,054.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 16
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 19 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



LAREDO MORNING TIMES                           Claim Number: 177
C/O HOUSTON CHRONICLE                          Claim Date: 02/13/2019
ATTN: ZALINA TSARAKOVA                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
4747 SOUTHWEST FWY
HOUSTON, TX 77047

UNSECURED                  Claimed:                     $36.00
SAN FRANCISCO CHRONICLE/SF GATE, A             Claim Number: 178
DIVISION OF HEARST COMMUNICATIONS              Claim Date: 02/13/2019
C/O HOUSTON CHRONICLE, ZALINA TSARAKOVA        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
4747 SOUTHWEST FWY                             Comments: POSSIBLE DUPLICATE OF 56
HOUSTON, TX 77017

UNSECURED                  Claimed:                 $41,701.00
TRANCAS INTERNATIONAL FILMS, INC.              Claim Number: 180
1875 CENTURY PARK E STE 1145                   Claim Date: 02/13/2019
LOS ANGELES, CA 90067-2337                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $129,923.00
TNI PARTNERS                                   Claim Number: 183
4850 S PARK AVE                                Claim Date: 02/14/2019
TUCSON, AZ 85714                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,113.38
AKRON BEACON JOURNAL                           Claim Number: 184
388 S MAIN ST                                  Claim Date: 02/14/2019
STE 720                                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
AKRON, OH 44311-1007


UNSECURED                  Claimed:                  $3,226.95




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 17
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 20 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



RECORD-JOURNAL                                 Claim Number: 185
500 SOUTH BROAD ST                             Claim Date: 02/14/2019
MERIDEN, CT 06450                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,426.18
AMMAR, TARAK BEN                               Claim Number: 186
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/14/2019
725 S FIGUEROA STREET SUITE 2800               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067                          Comments: POSSIBLY AMENDED BY 190


UNSECURED                  Claimed:                $173,973.00 UNLIQ
ST LOUIS POST-DISPATCH                         Claim Number: 189
ATTN FINANCE                                   Claim Date: 02/15/2019
900 N TUCKER BLVD                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ST LOUIS, MO 63101


UNSECURED                  Claimed:                  $8,891.00
AMMAR, TARAK BEN                               Claim Number: 190
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/15/2019
725 S FIGUEROA STREET SUITE 2800               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                $232,982.00 UNLIQ
TOLEDO BLADE COMPANY, THE                      Claim Number: 192
ATTN ANN MARTINEZ                              Claim Date: 02/15/2019
541 N SUPERIOR ST                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
TOLEDO, OH 43660


UNSECURED                  Claimed:                  $5,413.77




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 18
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 21 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



OKLAHOMAN MEDIA CO., THE                       Claim Number: 198
100 W MAIN ST 100                              Claim Date: 02/15/2019
OKLAHOMA CITY, OK 73102                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $11,510.52
BH MEDIA GROUP INC                             Claim Number: 199
685 RIO ROAD WEST                              Claim Date: 02/15/2019
CHARLOTTESVILLE, VA 22901                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,620.76
BILLINGS GAZETTE                               Claim Number: 206
401 N BROADWAY                                 Claim Date: 02/19/2019
BILLINGS, MT 59101                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 20217


UNSECURED                  Claimed:                  $1,308.60
RAPID CITY JOURNAL                             Claim Number: 207
507 MAIN ST                                    Claim Date: 02/19/2019
RAPID CITY, SD 57709                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 20218


UNSECURED                  Claimed:                  $2,051.64
SCRANTON TIMES, THE                            Claim Number: 208
149 PENN AVE                                   Claim Date: 02/19/2019
SCRANTON, PA 18503                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,715.38




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 19
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 22 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BH MEDIA GROUP                                 Claim Number: 209
DBA WINSTON SALEM JOURNAL                      Claim Date: 02/19/2019
ATTN PAT NIFONG                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
418 N MARSHALL STREET
WISTON SALEM, NC 27101

UNSECURED                  Claimed:                  $3,411.72
SAN FRANCISCO MEDIA CO                         Claim Number: 210
835 MARKET ST STE 550                          Claim Date: 02/19/2019
SAN FRANCISCO, CA 94103-1906                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $5,675.00
EVERETT DAILY HERALD, THE                      Claim Number: 211
PO BOX 930                                     Claim Date: 02/19/2019
EVERETT, WA 98206                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,265.76
POST AND COURIER                               Claim Number: 213
134 COLUMBUS ST                                Claim Date: 02/22/2019
CHARLESTON, SC 29403                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,010.66
NYP HOLDINGS INC                               Claim Number: 214
NEW YORK POST                                  Claim Date: 02/25/2019
1211 AVENUE OF THE AMERICAS                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10036


UNSECURED                  Claimed:                 $15,300.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 20
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 23 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



TEXAS COMPTROLLER OF PUBLIC ACCOUNTS           Claim Number: 215
OFFICE OF THE ATTORNEY GENERAL                 Claim Date: 03/11/2019
BANKRUPTCY & COLLECTIONS DIVISION              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 12548, MC-008                           Comments:
AUSTIN, TX 78711                               Amends Claim# 12

PRIORITY                   Claimed:                  $1,005.61
DAY PUBLISHING COMPANY, THE                    Claim Number: 216
ATTN L GILMAN CR DEPT                          Claim Date: 04/29/2019
47 EUGENE O'NEILL DRIVE                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW LONDON, CT 06320


UNSECURED                  Claimed:                  $1,235.25
BRADFORD CAPITAL HOLDINGS, LP                  Claim Number: 20000
TRANSFEROR: GIARONOMO PRODUCTIONS, INC.        Claim Date: 03/22/2018
C/O BRADFORD CAP MGMT, LLC/BRIAN BRAGER        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:                 $23,500.00
CINEMA TECHNOLOGY SERVICES, LLC                Claim Number: 20002
245 QUAKER ROAD                                Claim Date: 04/05/2018
PO BOX D-400                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
POMONA, NY 10970


UNSECURED                  Claimed:                 $24,061.39
BERNSTEIN & ANDRIULLI                          Claim Number: 20005
ATTN COLLECTIONS TEAM                          Claim Date: 04/09/2018
190 BOWERY                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10012


UNSECURED                  Claimed:                 $16,800.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 21
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 24 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



EVERETT, CARA                                  Claim Number: 20006
12320 ORACLE BLVD, STE 310                     Claim Date: 04/10/2018
COLORADO SPRINGS, CO 80921                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 20010


UNSECURED                  Claimed:                 $18,726.24
JRNN                                           Claim Number: 20007
ATTN CARA EVERETT                              Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921


UNSECURED                  Claimed:                  $2,082.71
ST PAUL PIONEER PRESS                          Claim Number: 20008
ATTN CARA EVERETT                              Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921


UNSECURED                  Claimed:                  $6,527.84
SANTA CRUZ SENTINEL                            Claim Number: 20009
12320 ORACLE BLVD STE 310                      Claim Date: 04/10/2018
COLORADO SPRINGS, CO 80921-3660                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,342.60
DENVER POST, THE                               Claim Number: 20010
ATTN CARA EVERETT                              Claim Date: 04/10/2018
12320 ORACLE BLVD STE 310                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
COLORADO SPRINGS, CO 80921                     Comments:
                                               AMENDS CLAIM #20006

UNSECURED                  Claimed:                 $18,726.24




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 22
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 25 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



OPEN ROAD ENTERTAINMENT LLC                    Claim Number: 20011
3003 WEST OLIVE AVENUE                         Claim Date: 04/16/2018
BURBANK, CA 91505                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $420,431.82
SITUATION INTERACTIVE                          Claim Number: 20012
469 FASHION AVE RM 1300                        Claim Date: 04/18/2018
NEW YORK, NY 10018-7617                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,500.00 UNLIQ
MOTIVE CREATIVE, LLC                           Claim Number: 20013
755 SEWARD ST                                  Claim Date: 04/18/2018
LOS ANGELES, CA 90038                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $156,806.46
OLE MEDIA MANAGEMENT LP DBA JINGLE PUNKS       Claim Number: 20015
120 BREMNER BOULEVARD                          Claim Date: 04/20/2018
SUITE 2900                                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
TORONTO, ON M5J 0A8
CANADA

UNSECURED                  Claimed:                 $79,800.00
SPECIAL TREATS PRODUCTION COMPANY LTD          Claim Number: 20017
SPECIAL TREATS PRODUCTIONS                     Claim Date: 04/23/2018
GRAFTON HOUSE                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
3 GOLDEN SQUARE
LONDON, UK W1F 9HR
UNITED KINGDOM
UNSECURED              Claimed:                      $9,551.25




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 23
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 26 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



IZO, INC. DBA DANCEON                          Claim Number: 20018
ATTN EVP, BUSINESS & LEGAL AFFAIRS             Claim Date: 04/24/2018
1601 VINE STREET - 6TH FLOOR                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90028                          Comments: POSSIBLY AMENDED BY 20019


UNSECURED                  Claimed:                $185,000.00
RICH, GERRY                                    Claim Number: 20020
C/O R.C. BARAL AND COMPANY                     Claim Date: 04/24/2018
15821 VENTURA BLVD. SUITE 500                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436


UNSECURED                  Claimed:                 $14,000.00
UNIONBANCAL EQUITIES, INC.                     Claim Number: 20022
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B       Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ATTN: SEAN M. BEACH-1000 N. KING ST            Comments: WITHDRAWN
WILMINGTON, DE 19801                           DOCKET: 2504 (07/16/2019)

SECURED                    Claimed:             $46,336,790.99
SANDOVAL, SALVADOR                             Claim Number: 20026
5415 BILOXI AVE                                Claim Date: 05/01/2018
NORTH HOLLYWOOD, CA 91601                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $4,029.12
FOUNDATION FOR AIDS RESEARCH, THE              Claim Number: 20027
120 WALL ST FL 13                              Claim Date: 05/01/2018
NEW YORK, NY 10005-3908                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $71,400.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 24
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 27 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BERNARDI, ADAM                                 Claim Number: 20029
5650 ALADDIN ST.                               Claim Date: 05/01/2018
LOS ANGELES, CA 90008                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
FILM TECH CINEMA SYSTEMS LLC                   Claim Number: 20031
3033 KELLWAY DR STE 128                        Claim Date: 05/09/2018
CARROLLTON, TX 75006-2525                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $58,163.63
DP MUSIC PRODUCTION LLC                        Claim Number: 20032
11749 GOSHEN AVE                               Claim Date: 05/10/2018
APT 101                                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90049-6183                     Comments: POSSIBLY AMENDED BY 20038


UNSECURED                  Claimed:                  $3,000.00
COMPLETE DISCOVERY SOURCE, INC.                Claim Number: 20035
250 PARK AVE FL 18TH                           Claim Date: 05/21/2018
NEW YORK, NY 10177-0001                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $454,477.93
CORPORATION SERVICE COMPANY                    Claim Number: 20036
251 LITTLE FALLS                               Claim Date: 05/25/2018
WILMINGTON, DE 19808                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $9,310.40




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 25
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 28 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DAIMLER TRUST                                  Claim Number: 20040
C/O BK SERVICING, LLC                          Claim Date: 06/08/2018
PO BOX 131265                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ROSEVILLE, MN 55113-0011


UNSECURED                  Claimed:                      $0.00 UNDET
WP COMPANY LLC                                 Claim Number: 20042
1301 K STREET NW                               Claim Date: 06/20/2018
WASHINGTON, DC 20071                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $59,790.05
REGENCY CINEMA SEVEN INC                       Claim Number: 20043
1868 HWY 192 W                                 Claim Date: 06/21/2018
LONDON, KY 40741-9033                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,682.23
SONOMA MEDIA INVESTMENTS LLC                   Claim Number: 20044
C/O COMMERCIAL RECOVERY INC                    Claim Date: 07/03/2018
5224 COUNTRY CLUB DR                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ROHNERT PARK, CA 94928


UNSECURED                  Claimed:                  $3,416.30
OUAKNINE, LAURENT                              Claim Number: 20047
11775 S LA CIENEGA BLVD APT 2245               Claim Date: 07/23/2018
LOS ANGELES, CA 90045-6296                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                $490,000.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 26
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 29 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AUSTIN FILM SOCIETY                            Claim Number: 20048
C/O RICHARD RODRIGUEZ & SKEITH, LLP            Claim Date: 07/24/2018
ATTN CLARK RICHARDS                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
816 CONGRESS AVE, STE 1200
AUSTIN, TX 78701

UNSECURED                  Claimed:                 $10,000.00
SUN-TIMES MEDIA LLC                            Claim Number: 20049
30 N RACINE AVE STE 300                        Claim Date: 08/13/2018
CHICAGO, IL 60607-2184                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $40,740.08
KETCHUM INC.                                   Claim Number: 20050
500 GRANT ST STE 2900                          Claim Date: 08/16/2018
PITTSBURGH, PA 15219-2502                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $45,000.00
PLANETFAB LLC                                  Claim Number: 20052
321 EAST 43RD STREET                           Claim Date: 08/27/2018
SUITE 1B                                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10017


UNSECURED                  Claimed:                 $51,600.00
CT DEPTARTMENT OF REVENUE SERVICES             Claim Number: 20053
COLLECTIONS UNIT / BANKRUPTCY TEAM             Claim Date: 08/28/2018
450 COLUMBUS BLVD., STE. 1                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HARTFORD, CT 06103                             Comments: WITHDRAWN
                                               DOCKET: 2117 (02/21/2019)

PRIORITY                   Claimed:                    $600.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 27
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 30 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



NH DEPARTMENT OF REVENUE ADMINISTRATION        Claim Number: 20054
PO BOX 454                                     Claim Date: 09/12/2018
CONCORD, NH 03302-0454                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                      $1.00
THE OHIO DEPARTMENT OF TAXATION                Claim Number: 20057
30 E BROAD ST                                  Claim Date: 09/24/2018
COLUMBUS, OH 43215-3414                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                 $88,448.23 UNLIQ
UNSECURED                  Claimed:                $235,736.35 UNLIQ
IL DEPT OF REVENUE BANKRUPTCY SECTION          Claim Number: 20064
PO BOX 19035                                   Claim Date: 12/13/2018
SPRINGFIELD, IL 62794                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $3,144.00
COMSCORE INC                                   Claim Number: 20065
11950 DEMOCRACY DR, STE 600                    Claim Date: 01/02/2019
RESTON, VA 20190                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $17,640.00
BLOOD & CHOCOLATE INC                          Claim Number: 20068
15973 VALLEY WOOD ROAD                         Claim Date: 01/09/2019
SHERMAN OAKS, CA 91403                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $20,000.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 28
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 31 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BEISCH, BROOKS                                 Claim Number: 20069
60 BIRCH ST, APT 2                             Claim Date: 01/10/2019
ROSLINDALE, MA 02131                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $4,250.00
GYENE, ORS                                     Claim Number: 20078
1904 BROADVIEW DRIVE                           Claim Date: 01/14/2019
GLENDALE, CA 91208                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,160.00
FULL PICTURE LLC, THE                          Claim Number: 20080
915 BROADWAY FL 20                             Claim Date: 01/15/2019
NEW YORK, NY 10010-7131                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $471,325.00
ILLUMINATE/HTV                                 Claim Number: 20085
ATTN ACCOUNTS RECEIVABLES                      Claim Date: 01/17/2019
10900 VENTURA BLVD                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
STUDIO CITY, CA 91604


UNSECURED                  Claimed:                $121,867.50
WNET                                           Claim Number: 20094
C/O GENERAL COUNSEL                            Claim Date: 01/31/2019
825 EIGHTH AVE, 14TH FL                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10019


UNSECURED                  Claimed:                 $35,000.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 29
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 32 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



HARROWGREEN MOVING PROFESSIONALS               Claim Number: 20095
2 ORIENTAL ROAD                                Claim Date: 02/01/2019
LONDON, E16 2BZ                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM


UNSECURED                  Claimed:                  $8,784.01
KTLA TV TRIBUNE MEDIA                          Claim Number: 20101
5800 SUNSET BLVD                               Claim Date: 02/05/2019
HOLLYWOOD, CA 90028                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $72,052.50
ALLIED ADVERTISING LIMITED PARTNERSHIP         Claim Number: 20104
C/O PARTRIDGE SNOW & HAHN LLP                  Claim Date: 02/07/2019
ATTN ALEX F MATTERA, ESQ                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
30 FEDERAL STREET
BOSTON, MA 02110

UNSECURED                  Claimed:                $303,739.94
SPATT, ALEXANDER                               Claim Number: 20106
200 E 16TH ST APT 15K                          Claim Date: 02/07/2019
NEW YORK, NY 10003                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,300.00
HUETT, DOMINIQUE                               Claim Number: 20110
C/O HERMAN LAW                                 Claim Date: 02/08/2019
ATTN JEFF HERMAN                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
5200 TOWN CENTER CIRCLE, STE 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 30
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 33 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



NOBLE, KADIAN                                  Claim Number: 20112
C/O HERMAN LAW                                 Claim Date: 02/08/2019
ATTN JEFFREY HERMAN                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
5200 TOWN CENTER CIR, 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                      $0.00 UNDET
FRANKLIN, MICHELLE                             Claim Number: 20117
1123 SE MARKET                                 Claim Date: 02/09/2019
PORTLAND, OR 97214                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: EXPUNGED
                                               DOCKET: 2785 (04/29/2020)

UNSECURED                  Claimed:                $100,000.00 UNLIQ
BH MEDIA DBA THE PRESS OF ATLANTIC CITY        Claim Number: 20120
1000 W WASHINGTON AVE                          Claim Date: 02/11/2019
PLEASANTVILLE, NJ 08232                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,409.84
TORONTO INTERNATIONAL FILM FESTIVAL INC        Claim Number: 20124
350 KING STREET WEST                           Claim Date: 02/11/2019
TORONTO, ON M5V 3X5                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CANADA


UNSECURED                  Claimed:                  $3,428.65
NEW YORK TIMES COMPANY, THE                    Claim Number: 20126
190 E JERICHO TPKE, STE 204                    Claim Date: 02/11/2019
MINEOLA, NY 11501                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $229,567.68




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 31
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 34 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WEINSTEIN, ROBERT                              Claim Number: 20128
C/O SCHULTE ROTH & ZABEL LLP                   Claim Date: 02/11/2019
ATTN ADAM C HARRIS                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
919 THIRD AVENUE                               Comments: POSSIBLE DUPLICATE OF 164
NEW YORK, NY 10022

UNSECURED                  Claimed:                      $0.00 UNDET
DESERET DIGITAL MEDIA INC                      Claim Number: 20129
55 NORTH 300 WEST                              Claim Date: 02/11/2019
SALT LAKE CITY, UT 84101                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $110,000.00
OAHU PUBLICATIONS INC                          Claim Number: 20134
500 ALA MOANA BLVD STE 7-500                   Claim Date: 02/11/2019
HONOLULU, HI 96813-4930                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $3,606.99
ACTIVISION BLIZZARD MEDIA LLC                  Claim Number: 20135
KING, THE AMPERSAND BUILDING                   Claim Date: 02/12/2019
178 WARDOUR STREET                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SOHO
LONDON, W1F 8FY
UNITED KINGDOM
UNSECURED              Claimed:                    $100,000.00
EAGLE TRIBUNE NEWSPAPERS                       Claim Number: 20137
100 TURNPIKE ST                                Claim Date: 02/12/2019
NORTH ANDOVER, MA 01845                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,515.95




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 32
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 35 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KAUT                                           Claim Number: 20139
PO BOX 847369                                  Claim Date: 02/12/2019
DALLAS, TX 75284-7369                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,236.75
KFOR                                           Claim Number: 20140
PO BOX 847369                                  Claim Date: 02/12/2019
DALLAS, TX 75284-7369                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 20155


UNSECURED                  Claimed:                 $16,970.25
SAN DIEGO FAMILY MAGAZINE                      Claim Number: 20141
1475 6TH AVE STE 500                           Claim Date: 02/12/2019
SAN DIEGO, CA 92101-3200                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $11,300.00
KFSM-TV                                        Claim Number: 20142
5101 S 48TH ST                                 Claim Date: 02/12/2019
SPRINGDALE, AR 72762-6347                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 20151


UNSECURED                  Claimed:                  $2,018.75
KPLR-TV                                        Claim Number: 20143
12848 COLLECTION CENTER DRIVE                  Claim Date: 02/12/2019
CHICAGO, IL 60693-0128                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $5,678.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 33
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 36 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KRCW-TV                                        Claim Number: 20144
10255 SW ARCTIC DR                             Claim Date: 02/12/2019
BEAVERTON, OR 97005-4167                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                    $255.00
KSTU-TV                                        Claim Number: 20145
5020 W AMELIA EARHART DR                       Claim Date: 02/12/2019
SALT LAKE CITY, UT 84116-2853                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 20152


UNSECURED                  Claimed:                    $127.50
KXNW-TV                                        Claim Number: 20146
PO BOX 847296                                  Claim Date: 02/12/2019
DALLAS, TX 75284-7296                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 20153


UNSECURED                  Claimed:                     $94.35
WDAF-TV                                        Claim Number: 20147
32846 COLLECTION CENTER DRIVE                  Claim Date: 02/12/2019
CHICAGO, IL 60693                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $7,994.25
WGHP-TV                                        Claim Number: 20149
PO BOX 417868                                  Claim Date: 02/12/2019
BOSTON, MA 02241-7868                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,596.75




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 34
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 37 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WGN-TV                                         Claim Number: 20150
PO BOX 98473                                   Claim Date: 02/12/2019
CHICAGO, IL 60693                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $21,398.75
KFSM-TV                                        Claim Number: 20151
P.O. BOX 847296                                Claim Date: 02/12/2019
DALLAS, TX 75284-7296                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLY AMENDED BY 20156
                                               AMENDS CLAIM 20142

UNSECURED                  Claimed:                  $2,018.75
KSTU-TV                                        Claim Number: 20152
PO BOX 59750                                   Claim Date: 02/12/2019
LOS ANGELES, CA 90074                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments:
                                               AMENDS CLAIM 20145

UNSECURED                  Claimed:                    $127.50
KXNW-TV                                        Claim Number: 20153
PO BOX 847296                                  Claim Date: 02/12/2019
DALLAS, TX 75284-7296                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments:
                                               AMENDS CLAIM 20146

UNSECURED                  Claimed:                     $94.35
SANTA BARBARA NEWS PRESS                       Claim Number: 20154
PO BOX 1359                                    Claim Date: 02/12/2019
SANTA BARBARA, CA 93102-1359                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,019.46




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 35
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 38 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



KFOR                                           Claim Number: 20155
P.O. BOX 847369                                Claim Date: 02/12/2019
DALLAS, TX 75284-7369                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments:
                                               AMENDS CLAIM 20140

UNSECURED                  Claimed:                 $16,970.25
KFSM-TV                                        Claim Number: 20156
P.O. BOX 847296                                Claim Date: 02/12/2019
DALLAS, TX 75284-7296                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments:
                                               AMENDS CLAIM 20151

UNSECURED                  Claimed:                  $2,018.75
WGNO-TV                                        Claim Number: 20157
PO BOX 741053                                  Claim Date: 02/12/2019
ATLANTA, GA 30374                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $8,266.25
WGNT-TV                                        Claim Number: 20158
1318 SPRATLEY ST                               Claim Date: 02/12/2019
PORTSMOUTH, VA 23704-1829                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $4,411.50
STANDARD-EXAMINER                              Claim Number: 20160
PO BOX 12790                                   Claim Date: 02/12/2019
OGDEN, UT 84412-2790                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,111.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 36
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 39 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



STYLEHAUL INC                                  Claim Number: 20162
1745 BROADWAY                                  Claim Date: 02/12/2019
FL 20                                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10019-4651                        Comments: POSSIBLE DUPLICATE OF 50


UNSECURED                  Claimed:                $100,000.00
TULSA WORLD                                    Claim Number: 20165
PO BOX 1770                                    Claim Date: 02/13/2019
TULSA, OK 74102                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,096.27
WASHINGTON TIMES LLC, THE                      Claim Number: 20168
3600 NEW YORK AVE NE                           Claim Date: 02/13/2019
WASHINGTON, DC 20002                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,797.25
DEBEVOISE & PLIMPTON LLP                       Claim Number: 20172
CHRISTOPHER K. TAHBAZ, ESQ.                    Claim Date: 02/13/2019
919 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                $938,254.89
LA WEEKLY                                      Claim Number: 20176
724 S. SPRING ST.                              Claim Date: 02/13/2019
SUITE 703                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                  $4,036.91




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 37
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 40 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ZIFF, DIRK E                                   Claim Number: 20177
C/O EBBA GEBISA, ESQ.                          Claim Date: 02/13/2019
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
155 NORTH WACKER DRIVE, SUITE 2700
CHICAGO, IL 60606-1720

UNSECURED                  Claimed:                      $0.00 UNDET
NEWSPAPER COMPANY LLC/UTAH MEDIA GROUP         Claim Number: 20181
UTAH MEDIA GROUP                               Claim Date: 02/13/2019
4770 S 5600 W                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
WEST VALLEY, UT 84118


UNSECURED                  Claimed:                  $3,838.65
JANE DOE 4123                                  Claim Number: 20185
C/O LESLIE COHEN LAW PC                        Claim Date: 02/14/2019
ATTN LESLIE COHEN                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
506 SANTA MONICA BLVD., STE. 200
SANTA MONICA, CA 90401

UNSECURED                  Claimed:                      $0.00 UNDET
WGNT-TV                                        Claim Number: 20187
1318 SPRATLEY ST                               Claim Date: 02/14/2019
PORTSMOUTH, VA 23704-1829                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 20158


UNSECURED                  Claimed:                  $4,411.50
PROVO DAILY HERALD                             Claim Number: 20189
1555 N FREEDOM BLVD                            Claim Date: 02/14/2019
PROVO, UT 84604-2519                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,352.49




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 38
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 41 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WHNT LLC                                       Claim Number: 20192
LOCKBOX 742923                                 Claim Date: 02/14/2019
ATLANTA, GA 30374                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $5,074.50
WJW-TV                                         Claim Number: 20193
151 N STATE STREET                             Claim Date: 02/14/2019
CHICAGO, IL 60654                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $15,810.00
WNEP LLC                                       Claim Number: 20195
435 N MICHIGAN AVENUE                          Claim Date: 02/14/2019
CHICAGO, IL 60611                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $8,334.25
WNOL-TV                                        Claim Number: 20197
435 N MICHIGAN AVE                             Claim Date: 02/14/2019
CHICAGO, IL 60611                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,402.50
WPIX-TV                                        Claim Number: 20198
435 N MICHIGAN AVE                             Claim Date: 02/14/2019
CHICAGO, IL 60611                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $50,000.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 39
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 42 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



LUGE CLUB PRODUCTIONS INC                      Claim Number: 20200
ATTN DAVID FRANKEL                             Claim Date: 02/14/2019
C/O LAVELY & SINGER                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2049 CENTURY PARK E, STE 2400
LOS ANGELES, CA 90067-2906

UNSECURED                  Claimed:              $2,500,000.00
LUGE CLUB PRODUCTIONS INC                      Claim Number: 20201
C/O LAVELY & SINGER                            Claim Date: 02/14/2019
ATTN DAVID FRANKEL                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2049 CENTURY PARK EAST, SUITE 2400             Comments: POSSIBLE DUPLICATE OF 20200
LOS ANGELES, CA 90067-2906

UNSECURED                  Claimed:              $2,000,000.00
WQAD-TV                                        Claim Number: 20202
3003 PARK 16TH ST                              Claim Date: 02/14/2019
MOLINE, IL 61265-6060                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,759.50
WREG-TV                                        Claim Number: 20203
803 CHANNEL 3 DR                               Claim Date: 02/14/2019
MEMPHIS, TN 38103-4603                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $28,942.50
FRANKEL, DAVID                                 Claim Number: 20204
C/O LAVELY & SINGER                            Claim Date: 02/14/2019
ATTN MARTIN D. SINGER                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2049 CENTURY PARK EAST, SUITE 2400
LOS ANGELES, CA 90067-2906

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 40
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 43 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WTKR-TV                                        Claim Number: 20205
PO BOX 417872                                  Claim Date: 02/14/2019
BOSTON, MA 02241                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $25,704.00
WTVR, LLC                                      Claim Number: 20206
PO BOX 417876                                  Claim Date: 02/14/2019
BOSTON, MA 02241                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $12,907.25
WXMI, LLC                                      Claim Number: 20207
515 N STATE ST, SUITE 2400                     Claim Date: 02/14/2019
CHICAGO, IL 60654                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,630.75
SACKMAN, JEFF                                  Claim Number: 20212
C/O FRIED, FRANK LLP                           Claim Date: 02/14/2019
ATTN JENNIFER L RODBURG                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA
NEW YORK, NY 10004

UNSECURED                  Claimed:                      $0.00 CONT
BILLINGS GAZETTE                               Claim Number: 20217
401 N BROADWAY                                 Claim Date: 02/14/2019
BILLINGS, MT 59101                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,308.60




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 41
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 44 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



RAPID CITY JOURNAL                             Claim Number: 20218
507 MAIN ST                                    Claim Date: 02/14/2019
RAPID CITY, SD 57709                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,051.64
MAEROV, LANCE                                  Claim Number: 20226
C/O FRIED, FRANK LLP                           Claim Date: 02/14/2019
ATTN JENNIFER L. RODBURG                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA
NEW YORK, NY 10004

UNSECURED                  Claimed:                      $0.00 UNDET
STAR TRIBUNE MEDIA COMPANY LLC                 Claim Number: 20229
650 3RD AVE S STE 1300                         Claim Date: 02/14/2019
MINNEAPOLIS, MN 55488-1500                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $17,984.00
REACH MUSIC PUBLISHING INC                     Claim Number: 20231
321 N PASS AVE STE 500                         Claim Date: 02/14/2019
BURBANK, CA 91505-3859                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $2,250.00
REPUBLICAN AMERICAN INC                        Claim Number: 20238
389 MEADOW STREET                              Claim Date: 02/15/2019
WATERBURY, CT 06702                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,971.05




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 42
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 45 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



PITTSBURGH POST-GAZETTE                        Claim Number: 20239
ATTN SAMUEL ARBUTINA                           Claim Date: 02/15/2019
2201 SWEENEY DRIVE                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CLINTON, PA 15026


UNSECURED                  Claimed:                  $5,484.41
SCAVENGER LLC                                  Claim Number: 20241
C/O LEBOWITZ LAW OFFICE LLC                    Claim Date: 02/15/2019
747 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR                                     Comments: WITHDRAWN
NEW YORK, NY 10017                             DOCKET: 2511 (07/17/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
IT FOLLOWS PRODUCTIONS LLC                     Claim Number: 20243
C/O LEBOWITZ LAW OFFICE LLC                    Claim Date: 02/15/2019
747 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR                                     Comments: WITHDRAWN
NEW YORK, NY 10017                             DOCKET: 2512 (07/17/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20249
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
GOLDFLAT PRODUCTIONS LLC                       Claim Number: 20250
ATTN LAWRENCE COHEN, CPA                       Claim Date: 02/15/2019
685 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10017


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 43
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 46 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WESTSIDE PRODUCTIONS LLC                       Claim Number: 20255
C/O LAWRENCE COHEN, CPA                        Claim Date: 02/15/2019
685 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10017


UNSECURED                  Claimed:                      $0.00 UNDET
DOUGLAS EMMETT 2008 LLC                        Claim Number: 20258
350 S GRAND AVE STE 3600                       Claim Date: 02/15/2019
LOS ANGELES, CA 90071-3476                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



SECURED                    Claimed:                 $19,640.00
UNSECURED                  Claimed:                $253,297.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20284
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                    Comments: POSSIBLE DUPLICATE OF 20249
NEW YORK, NY 10020                             DOCKET: 2201 (03/19/2019)

UNSECURED                  Claimed:                      $0.00 UNDET
BOIES SCHILLER FLEXNER LLP                     Claim Number: 20296
ATTN AMY HABIE                                 Claim Date: 02/15/2019
2200 CORPORATE BLVD. N.W. SUITE 400            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:              $5,813,364.81
BAUER MARTINEZ STUDIOS                         Claim Number: 20311
611 S FORT HARRISON AVENUE # 369               Claim Date: 02/15/2019
CLEARWATER, FL 33756                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



SECURED                    Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 44
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 47 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SPJGAG & JANE GOT A GUN PRODUCTION LLC         Claim Number: 20316
ATTN ALEX BOIES                                Claim Date: 02/15/2019
2600 GLADES ROAD                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:                      $0.00 UNDET
FURST FILMS INC                                Claim Number: 20334
C/O SKYBOUND LLC                               Claim Date: 02/15/2019
ATTN SEAN FURST                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
9570 PICO BOULEVARD
LOS ANGELES, CA 90035

UNSECURED                  Claimed:                      $0.00 UNDET
BOIES SCHILLER & FLEXNER (1999) LLC            Claim Number: 20335
ATTN ALEX BOIES                                Claim Date: 02/15/2019
2600 GLADES ROAD                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:                      $0.00 UNDET
AIM MEDIA TEXAS                                Claim Number: 20341
ATTN DEBBIE FOLEY, CFO                         Claim Date: 02/15/2019
1400 EAST NOLANA                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
MCALLEN, TX 78504


UNSECURED                  Claimed:                  $1,168.92
DIRECTORS GUILD OF AMERICA, INC.               Claim Number: 20353
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: POSSIBLY AMENDED BY 20355
GLENDALE, CA 91203

PRIORITY                   Claimed:                      $0.00 UNLIQ
SECURED                    Claimed:              $4,443,074.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 45
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 48 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SAG-AFTRA                                      Claim Number: 20354
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

PRIORITY                   Claimed:                      $0.00 UNLIQ
SECURED                    Claimed:             $29,255,149.00 UNLIQ
DIRECTORS GUILD OF AMERICA, INC.               Claim Number: 20355
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: DOCKET: 15 (01/08/2019)
GLENDALE, CA 91203                             AMENDS CLAIM # 20353

PRIORITY                   Claimed:                      $0.00 UNLIQ
SECURED                    Claimed:              $4,443,074.00 UNLIQ                                                  Allowed:   $11,000,000.00
WRITERS GUILD OF AMERICA, WEST, INC.           Claim Number: 20356
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

PRIORITY                   Claimed:                      $0.00 UNLIQ
SECURED                    Claimed:              $9,267,661.76 UNLIQ
DGA-PRODUCER PENSION AND HEALTH PLANS          Claim Number: 20357
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

PRIORITY                   Claimed:                      $0.00 UNDET
SECURED                    Claimed:                      $0.00 UNDET
MPI PENSION AND HEALTH PLANS                   Claim Number: 20358
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

PRIORITY                   Claimed:              $9,755,469.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 46
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 49 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SAG-AFTRA HEALTH/SAG PRODUCERS PENSION         Claim Number: 20359
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

PRIORITY                   Claimed:                      $0.00 UNDET
SECURED                    Claimed:                      $0.00 UNDET
WGA PENSION PLAN/WGA HEALTH FUND               Claim Number: 20360
KIRK M. PRESTEGARD                             Claim Date: 03/14/2019
BUSH GOTTLIEB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

PRIORITY                   Claimed:                      $0.00 UNDET
SECURED                    Claimed:                      $0.00 UNDET
BUDDHA JONES                                   Claim Number: 20363
1741 IVAR AVE                                  Claim Date: 04/09/2019
LOS ANGELES, CA 90028-5105                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $252,495.42
YEOH, MICHELLE                                 Claim Number: 20366
ATTN EIGHTONEEIGHT MANAGEMENT                  Claim Date: 09/23/2020
21021 VENTURA BLVD, STE 340                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
WOODLAND HILLS, CA 91364


UNSECURED                  Claimed:                $200,000.00
COYNE, HEIDI                                   Claim Number: 20367
D/B/A LA STYLES                                Claim Date: 10/28/2020
205 ENGLISH VILLAGE, 205/206                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LAKE HAVASU CITY, AZ 86406


UNSECURED                  Claimed:                 $52,224.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 47
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 50 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ORCA THEATERS INC                              Claim Number: 40002
PO BOX 23                                      Claim Date: 01/17/2019
PAYSON, UT 84651                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 80010


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
INDEPENDENT MARKETING EDGE                     Claim Number: 40003
638 S FERGUSON AVE STE 3                       Claim Date: 01/18/2019
BOZEMAN, MT 59718-6405                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 80011


ADMINISTRATIVE             Claimed:                  $1,800.00
UNSECURED                                                                  Scheduled:            $1,800.00
LASRY, MARC                                    Claim Number: 40010
C/O ANDERSON KILL PC                           Claim Date: 02/11/2019
ATTN MARK SILVERSCHOTZ;MARSHALL GILINSKY       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:              $1,074,988.64 UNLIQ
KOENIGSBERG, RICHARD                           Claim Number: 40012
C/O REED SMITH LLP                             Claim Date: 02/14/2019
ATTN JOHN SCALZO                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
599 LEXINGTON AVE 22ND FL                      Comments: POSSIBLE DUPLICATE OF 122
NEW YORK, NY 10022

ADMINISTRATIVE             Claimed:                $381,065.00 UNLIQ
AMMAR, TARAK BEN                               Claim Number: 40013
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/14/2019
ATTN KATHY A JORRIE & JEFFREY D WEXLER         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
725 S FIGUEROA ST STE 2800                     Comments: POSSIBLY AMENDED BY 40015
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                $113,206.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 48
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 51 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



AMMAR, TARAK BEN                               Claim Number: 40014
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/14/2019
ATTN KATHY A JORRIE & JEFFREY D WEXLER         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
725 S FIGUEROA ST STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                 $60,767.00
AMMAR, TARAK BEN                               Claim Number: 40015
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/15/2019
ATTN KATHY A JORRIE & JEFFREY D WEXLER         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
725 S FIGUEROA ST STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                $166,660.00
JONES, PAUL TUDOR                              Claim Number: 40016
C/O PATTERSON BELKNAP WEBB TYLER LLP           Claim Date: 02/15/2019
ATTN DANIEL LOWENTHAL & JAMES V MASELLA        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1133 AVE OF THE AMERICAS                       Comments: POSSIBLE DUPLICATE OF 80073
NEW YORK, NY 10036

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
FRANK MILLER INC. AND FRANK MILLER             Claim Number: 40022
400 GARDEN CITY PLZ STE 510                    Claim Date: 02/15/2019
GARDEN CITY, NY 11530-3308                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 80099


ADMINISTRATIVE             Claimed:                      $0.00 UNLIQ
GIGLIOTTI, DONNA                               Claim Number: 40026
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 49
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 52 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



UNIONBANCAL EQUITIES, INC.                     Claim Number: 40041
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                  Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40087
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
BROWN, ROBERT                                  Claim Number: 40142
KEANE EYES GALLERY                             Claim Date: 02/25/2019
349 GEARY ST                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SAN FRANCISCO, CA 94102                        Comments: POSSIBLE DUPLICATE OF 80104


ADMINISTRATIVE             Claimed:                 $10,000.00
STATE OF CONNECTICUT                           Claim Number: 40143
DEPARTMENT OF REVENUE SERVICES                 Claim Date: 03/18/2019
450 COLUMBUS BLVD, STE 1                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
HARTFORD, CT 06103-1837


ADMINISTRATIVE             Claimed:                  $1,250.00 UNLIQ
MINNESOTA DEPT OF REVENUE                      Claim Number: 40145
ATTN COLLECTION DIVISION                       Claim Date: 09/18/2019
PO BOX 64447 - BKY                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ST PAUL, MN 55164-0447


ADMINISTRATIVE             Claimed:                  $4,333.65




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 50
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 53 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MINNESOTA DEPARTMENT OF REVENUE TAXES          Claim Number: 40146
ATTN COLLECTION DIVISION                       Claim Date: 09/20/2019
PO BOX 64447 - BKY                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ST PAUL, MN 55164-0447                         Comments: POSSIBLE DUPLICATE OF 40145


ADMINISTRATIVE             Claimed:                  $4,333.65
OREGON DEPARTMENT OF REVENUE                   Claim Number: 40147
ATTN RICHARD HENNESSEY                         Claim Date: 10/04/2019
955 CENTER ST NE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SALEM, OR 97301-2555


ADMINISTRATIVE             Claimed:                    $162.67
OREGON DEPARTMENT OF REVENUE                   Claim Number: 40148
ATTN RICHARD HENNESSEY, BKY UNIT               Claim Date: 10/07/2019
955 CENTER ST NE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SALEM, OR 97301-2555                           Comments: POSSIBLE DUPLICATE OF 40147


ADMINISTRATIVE             Claimed:                    $162.67
ARKANSAS DEPARTMENT OF FINANCE AND ADMIN       Claim Number: 40149
ATTN DFA-REVENUE LEGAL COUNSEL                 Claim Date: 11/02/2020
PO BOX 1272                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LITTLE ROCK, AR 72203


ADMINISTRATIVE             Claimed:                $279,935.38
ARKANSAS DEPARTMENT OF FINANCE AND ADMIN       Claim Number: 40150
ATTN DFA-REVENUE LEGAL COUNSEL                 Claim Date: 11/02/2020
PO BOX 1272                                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LITTLE ROCK, AR 72203                          Comments: POSSIBLE DUPLICATE OF 40149


ADMINISTRATIVE             Claimed:                $279,935.38




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 51
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 54 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MCCLEAN, BRENNAN                               Claim Number: 60000
1724 E JORDAN ST                               Claim Date: 01/11/2019
PENSACOLA, FL 32503-5453                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



ADMINISTRATIVE             Claimed:                      $0.00 UNDET
FRANKLIN, MICHELLE                             Claim Number: 60005
1123 SE MARKET                                 Claim Date: 02/09/2019
PORTLAND, OR 97214                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: EXPUNGED
                                               DOCKET: 2785 (04/29/2020)

ADMINISTRATIVE             Claimed:                $100,000.00 UNLIQ
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 60012
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ENCINO, CA 91436                               Comments: POSSIBLE DUPLICATE OF 84


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SACKMAN, JEFF                                  Claim Number: 60019
C/O FRIED, FRANK LLP                           Claim Date: 02/14/2019
ATTN: JENNIFER L. RODBURG                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA                             Comments: POSSIBLE DUPLICATE OF 20212
NEW YORK, NY 10004

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
IMAGINATION WORLDWIDE, LLC                     Claim Number: 60021
C/O RICHARD G. GRANT, ESQ                      Claim Date: 02/14/2019
CULHANE MEADOWS, PLLC                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
100 CRESCENT COURT, SUITE 700
DALLAS, TX 75201

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 52
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 55 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



NBCUNIVERSAL MEDIA, LLC                        Claim Number: 60023
100 UNIVERSAL CITY PLAZA                       Claim Date: 02/14/2019
1280 BLDG., FLOOR 9                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ATTN: MARYSA LIN
UNIVERSAL CITY, CA 91608

ADMINISTRATIVE             Claimed:                 $94,493.00
MAEROV, LANCE                                  Claim Number: 60024
C/O FRIED, FRANK LLP                           Claim Date: 02/14/2019
ATTN: JENNIFER L. RODBURG                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE NEW YORK PLAZA                             Comments: POSSIBLE DUPLICATE OF 20226
NEW YORK, NY 10004

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60028
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                    Comments: POSSIBLE DUPLICATE OF 20249
NEW YORK, NY 10020                             DOCKET: 2201 (03/19/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60029
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS                    Comments: POSSIBLE DUPLICATE OF 60028
NEW YORK, NY 10020                             DOCKET: 2201 (03/19/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
IT FOLLOWS PRODUCTIONS LLC                     Claim Number: 60031
C/O LEBOWITZ LAW OFFICE LLC                    Claim Date: 02/15/2019
747 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR                                     Comments: WITHDRAWN
NEW YORK, NY 10017                             DOCKET: 2512 (07/07/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 53
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 56 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SCAVENGER LLC                                  Claim Number: 60032
C/O LEBOWITZ LAW OFFICE LLC                    Claim Date: 02/15/2019
747 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
23RD FLOOR                                     Comments: WITHDRAWN
NEW YORK, NY 10017                             DOCKET: 2511 (07/17/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SPJGAG & JANE GOT A GUN PRODUCTION LLC         Claim Number: 60088
ATTN ALEX BOIES                                Claim Date: 02/15/2019
2600 GLADES ROAD                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431                           Comments: POSSIBLE DUPLICATE OF 20316


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
DIRECTORS GUILD OF AMERICA, INC.               Claim Number: 60095
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: POSSIBLE DUPLICATE OF 20355
GLENDALE, CA 91203                             DOCKET: 2170 (03/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WRITERS GUILD OF AMERICA, WEST, INC.           Claim Number: 60096
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SAG-AFTRA                                      Claim Number: 60097
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 54
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 57 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MPI PENSION AND HEALTH PLANS                   Claim Number: 60098
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WGA PENSION PLAN/WGA HEALTH FUND               Claim Number: 60099
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SAG-AFTRA HEALTH/SAG PRODUCERS PENSION         Claim Number: 60100
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
DGA-PRODUCER PENSION AND HEALTH PLANS          Claim Number: 60101
C/O BUSH GOTTLIEB                              Claim Date: 03/14/2019
ATTN KIRK M PRESTEGARD                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
801 N. BRAND BLVD., SUITE 950                  Comments: EXPUNGED
GLENDALE, CA 91203                             DOCKET: 15 (01/08/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
AUTOMATIC DATA PROCESSING LIMITED              Claim Number: 60102
C/O ADP - AUTOMATIC DATA PROCESSING            Claim Date: 08/29/2019
SYWARD PLACE                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
40-48 PYRCROFT RD,
CHERTSEY, KT16 9JT
UNITED KINGDOM
ADMINISTRATIVE         Claimed:                      $3,449.02




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 55
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 58 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



COYNE, HEIDI                                   Claim Number: 60103
D/B/A LA STYLES                                Claim Date: 10/28/2020
205 ENGLISH VILLAGE                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LAKE HAVASU CITY, AZ 86403                     Comments: POSSIBLE DUPLICATE OF 20367


ADMINISTRATIVE             Claimed:                 $52,224.00 UNLIQ
COYNE, HEIDI                                   Claim Number: 60104
D/B/A LA STYLES                                Claim Date: 10/28/2020
205 ENGLISH VILLAGE, 205/206                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LAKE HAVASU CITY, AZ 86406


ADMINISTRATIVE             Claimed:                  $8,222.22
BROWDER, HAL                                   Claim Number: 70001
3308 LEBANON PIKE, #30                         Claim Date: 10/26/2020
HERMITAGE, TN 37076                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 90020


UNSECURED                  Claimed:                      $0.00 UNDET
NOBLE, KADIAN                                  Claim Number: 70002
C/O HERMAN LAW                                 Claim Date: 10/29/2020
1800 N MILITARY TRAIL, STE 160                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431


UNSECURED                  Claimed:                      $0.00 UNDET
DAVID, WEDIL                                   Claim Number: 70003
C/O WIGDOR LLP                                 Claim Date: 10/30/2020
ATTN DOUGLAS H WIGDOR/BRYAN ARBEIT             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
85 FIFTH AVE
NEW YORK, NY 10003

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 56
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 59 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



HUETT, DOMINIQUE                               Claim Number: 70004
C/O WIGDOR LLP                                 Claim Date: 10/30/2020
ATTN DOUGLAS H WIGDOR/BRYAN ARBEIT             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
85 FIFTH AVE
NEW YORK, NY 10003

UNSECURED                  Claimed:                      $0.00 UNDET
MCBAIN, AIMEE                                  Claim Number: 70005
C/O WIGDOR LLP                                 Claim Date: 10/30/2020
ATTN DOUGLAS H WIGDOR/BRYAN ARBEIT             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
85 FIFTH AVE
NEW YORK, NY 10003

UNSECURED                  Claimed:                      $0.00 UNDET
SOKOLA, KAJA                                   Claim Number: 70006
C/O WIGDOR LLP                                 Claim Date: 10/30/2020
ATTN DOUGLAS H WIGDOR/BRYAN ARBEIT             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
85 FIFTH AVE
NEW YORK, NY 10003

UNSECURED                  Claimed:                      $0.00 UNDET
WULFF, TARALE                                  Claim Number: 70007
C/O WIGDOR LLP                                 Claim Date: 10/30/2020
ATTN DOUGLAS H WIGDOR/BRYAN ARBEIT             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
85 FIFTH AVE
NEW YORK, NY 10003

UNSECURED                  Claimed:                      $0.00 UNDET
NOBLE, KADIAN                                  Claim Number: 70008
C/O HERMAN LAW                                 Claim Date: 10/30/2020
1800 N MILITARY TRAIL, STE 160                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431                           Comments: POSSIBLE DUPLICATE OF 70002


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 57
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 60 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



NOBLE, KADIAN                                  Claim Number: 70009
C/O HERMAN LAW                                 Claim Date: 10/30/2020
1800 N MILITARY TRAIL, STE 160                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431                           Comments: POSSIBLE DUPLICATE OF 70002


UNSECURED                  Claimed:                      $0.00 UNDET
RILEY, JOHN                                    Claim Number: 80007
1821 BOAZ AVE                                  Claim Date: 01/14/2019
SAINT LOUIS, MO 63122-3412                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                 $10,000.00
UNSECURED                                                                  Scheduled:            $10,000.00
BLS LIMOUSINE SERVICE OF NEW YORK INC          Claim Number: 80008
321 NEW SOUTH ROAD                             Claim Date: 01/15/2019
HICKSVILLE, NY 11801                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $42,574.50             Scheduled:            $24,383.30
ORCA THEATERS INC                              Claim Number: 80010
PO BOX 23                                      Claim Date: 01/17/2019
PAYSON, UT 84651                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,413.00
INDEPENDENT MARKETING EDGE                     Claim Number: 80011
638 FERGUSON AVE STE 3                         Claim Date: 01/18/2019
BOZEMAN, MT 59718-6405                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,800.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 58
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 61 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



GERRIT KINKEL PRODUCTIONS LLC                  Claim Number: 80019
21559 IGLESIA DR                               Claim Date: 01/22/2019
WOODLAND HILLS, CA 91364                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                 $24,200.00
BOX OFFICE ANALYST, LLC                        Claim Number: 80022
C/O BOX OFFICE ANALYST LLC                     Claim Date: 01/25/2019
ATTN PETER C BROWN                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
7301 MISSION RD, STE 234
PRAIRIE VILLAGE, KS 66208-3031

UNSECURED                  Claimed:                  $3,800.00
RHODE ISLAND DIVISION OF TAXATION              Claim Number: 80025
C/O COLLECTIONS                                Claim Date: 01/28/2019
ATTN CRYSTAL COTE                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ONE CAPITOL HILL
PROVIDENCE, RI 02908

PRIORITY                   Claimed:                    $403.36
UNSECURED                  Claimed:                    $100.00
SWAIN, PAMELA D                                Claim Number: 80026
1553 COMMUNITY RD                              Claim Date: 01/29/2019
GLENNVILLE, GA 30427                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:              $7,000,000.00
XL GRAPHICS INC                                Claim Number: 80028
1200 PRIME PL                                  Claim Date: 01/30/2019
HAUPPAUGE, NY 11788-4761                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $61,979.16             Scheduled:            $61,979.16




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 62 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



BRISEBOIS, DANIELLE                            Claim Number: 80032
535 S CURSON AVE APT 9A                        Claim Date: 01/31/2019
LOS ANGELES, CA 90036-5296                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
HANBY, DANA                                    Claim Number: 80038
312 E 3RD AVE                                  Claim Date: 02/04/2019
COVINGTON, LA 70433                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                  $3,000.00
UNSECURED                  Claimed:                    $627.45
METAL RABBIT MEDIA, LLC                        Claim Number: 80039
1220 N MARKET ST STE 808                       Claim Date: 02/06/2019
WILMINGTON, DE 19801-2595                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



PRIORITY                   Claimed:                 $12,850.00
UNSECURED                  Claimed:                $288,650.00
J-BICS TRADING CO LTD                          Claim Number: 80043
670/42 SOI KWUANPATTANA                        Claim Date: 02/08/2019
ASOKE-DINDAENG ROAD                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
DINDAENG
BANGKOK, 10400
THAILAND
UNSECURED             Claimed:                      $85,414.38
LASRY, MARC                                    Claim Number: 80046
C/O ANDERSON KILL P.C.                         Claim Date: 02/11/2019
ATTN MARK SILVERSCHOTZ;MARSHALL GILINSKY       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1251 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:              $1,074,988.64 UNLIQ
UNSECURED                  Claimed:                $280,980.98 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 60
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 63 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



INTERIOR FOLIAGE DESIGN INC                    Claim Number: 80048
4747 58TH ST                                   Claim Date: 02/11/2019
WOODSIDE, NY 11377-5533                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                  $1,132.32
WEINSTEIN, HARVEY                              Claim Number: 80051
C/O BAYARD PA                                  Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT
WEINSTEIN, HARVEY                              Claim Number: 80052
C/O BAYARD PA                                  Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT
WEINSTEIN, HARVEY                              Claim Number: 80053
C/O BAYARD PA                                  Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT
WEINSTEIN, HARVEY                              Claim Number: 80054
C/O BAYARD PA                                  Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400                   Comments: POSSIBLE DUPLICATE OF 80053
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 61
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 64 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ELEGANT FILMS, INC.                            Claim Number: 80055
C/O BAYARD PA                                  Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT
VISUAL IMPACT ENTERPRISES PTY LTD              Claim Number: 80059
ATTN RITA PRANSON                              Claim Date: 02/14/2019
10 SEA BREEZE DRIVE                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
TORQUAY, VIC, 3228
AUSTRALIA

UNSECURED                  Claimed:                 $56,238.66
BANK OF AMERICA, N.A.                          Claim Number: 80068
AS LENDER AND ADMINISTRATIVE AGENT             Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:             $19,119,017.67 UNLIQ
DOLAN, JAMES                                   Claim Number: 80072
C/O ROSENBERG & GIGER PC                       Claim Date: 02/15/2019
ATTN JOHN J ROSENBERG                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1330 AVENUE OF THE AMERICAS STE 1800
NEW YORK, NY 10019-5482

UNSECURED                  Claimed:                $841,955.00 UNLIQ
JONES, PAUL TUDOR                              Claim Number: 80073
C/O PATTERSON BELKNAP WEBB TYLER LLP           Claim Date: 02/15/2019
ATTN DANIEL LOWENTHAL & JAMES V MASELLA        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1133 AVE OF THE AMERICAS
NEW YORK, NY 10036

ADMINISTRATIVE             Claimed:              $1,221,090.37 UNLIQ CONT
UNSECURED                  Claimed:                $476,853.13 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 62
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 65 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DYNAMIC '88 PRODUCTIONS INC / GEORGE           Claim Number: 80083
CLOONEY; C/O LANDAU GOTTFRIED BERGER LLP       Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $125,000.00 UNLIQ
KANZEON CORP.                                  Claim Number: 80087
C/O CREATIVE ARTISTS AGENCY                    Claim Date: 02/15/2019
ATTN JOSH LIEBERMAN & JOHN CAMPISI             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
2000 AVE OF THE STARS
LOS ANGELES, CA 90067

UNSECURED                  Claimed:             $11,000,000.00 UNLIQ
SARNOFF, TIMOTHY                               Claim Number: 80094
C/O LATHAM & WATKINS LLP                       Claim Date: 02/15/2019
ATTN MARVIN S PUTNAM & JEFFREY E BJORK         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
10250 CONSTELLATION BLVD SUITE 1100            Comments:
LOS ANGELES, CA 90067                          Amends Claim# 32

UNSECURED                  Claimed:                      $0.00 UNDET
ACE AMERICAN INSURANCE COMPANY                 Claim Number: 80095
C/O DUANE MORRIS LLP                           Claim Date: 02/15/2019
ATTN WENDY M SIMKULAK                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
30 S 17TH STREET
PHILADELPHIA, PA 19103

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT
FEDERAL INSURANCE COMPANY                      Claim Number: 80098
C/O DUANE MORRIS LLP                           Claim Date: 02/15/2019
ATTN WENDY M SIMKULAK                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
30 S 17TH STREET
PHILADELPHIA, PA 19103

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 63
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 66 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FRANK MILLER INC. AND FRANK MILLER             Claim Number: 80099
400 GARDEN CITY PLZ STE 510                    Claim Date: 02/15/2019
GARDEN CITY, NY 11530-3308                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNLIQ
MILAKOVIC, RADENKO                             Claim Number: 80102
C/O ALTIMA PARTNERS                            Claim Date: 02/21/2019
11 SLINGSBY PLACE                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LONDON, WC2E 9AB
UNITED KINGDOM

UNSECURED                  Claimed:                $349,732.86             Scheduled:           $349,732.86
BROWN, ROBERT                                  Claim Number: 80104
KEANE EYES GALLERY                             Claim Date: 02/25/2019
349 GEARY ST                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SAN FRANCISCO, CA 94102


UNSECURED                  Claimed:                 $10,000.00
PITCH HAMMER LLC/PITCH HAMMER MUSIC            Claim Number: 90000
578 WASHINGTON BLVD, STE 721                   Claim Date: 09/14/2020
MARINA DEL REY, CA 90292                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
LENZ, NICOLE                                   Claim Number: 90001
907 WESTWOOD BLVD, 344                         Claim Date: 09/15/2020
LOS ANGELES, CA 90024                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 64
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 67 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



CANOSA, ALEXANDRA                              Claim Number: 90002
551 FIFTH AVE, 29TH FL                         Claim Date: 09/15/2020
NEW YORK, NY 10176                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 35


UNSECURED                  Claimed:                      $0.00 UNDET
CANOSA, ALEXANDRA                              Claim Number: 90003
C/O RHEINGOLD GIUFFRA RUFFO & PLOTKIN          Claim Date: 09/15/2020
551 FIFTH AVE, 29TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10176                             Comments: POSSIBLE DUPLICATE OF 90002


UNSECURED                  Claimed:                      $0.00 UNDET
KANE, MARY                                     Claim Number: 90004
100 MAIDEN LN, APT 901                         Claim Date: 09/16/2020
NEW YORK, NY 10038                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
CLINE, MORGAN                                  Claim Number: 90005
290 CLINTON AVE, APT 2A                        Claim Date: 09/16/2020
BROOKLYN, NY 11205                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
RUDOLPH, TYRIE                                 Claim Number: 90006
4041 RADFORD AVE, APT 111                      Claim Date: 09/19/2020
STUDIO CITY, CA 91604                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 65
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 68 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ROSATI, WERONIKA                               Claim Number: 90007
5700 TENNYSON PKWY, STE 300                    Claim Date: 09/23/2020
PLANO, TX 75024                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
PARKER, VICTORIA                               Claim Number: 90008
282 11TH AVE, PH1-03                           Claim Date: 09/30/2020
NEW YORK, NY 10001                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
ORR, LINDSAY                                   Claim Number: 90009
430 OBISPO AVE, #206                           Claim Date: 10/06/2020
LONG BEACH, CA 90814                           Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
TAYLOR, ANGELA                                 Claim Number: 90010
185 FREEMAN ST, 1B                             Claim Date: 10/08/2020
BROOKLYN, NY 11222                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
GAMBALE, CHRIS                                 Claim Number: 90011
262 BAY 10TH ST                                Claim Date: 10/08/2020
BROOKLYN, NY 11228                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 66
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 69 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



MARCEL, VERINA                                 Claim Number: 90012
2607 N BEVERLY GLEN BLVD                       Claim Date: 10/13/2020
LOS ANGELES, CA 90077                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
HAMPTONS PROPERTY SERVICES COPORATION          Claim Number: 90013
PO BOX 814                                     Claim Date: 10/15/2020
BRIDGEHAMPTON, NY 11932                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
HALEY, MIRIAM                                  Claim Number: 90014
10 PRIORY GROVE                                Claim Date: 10/15/2020
LONDON, SW8 2PH                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM


UNSECURED                  Claimed:                      $0.00 UNDET
THOMAS, SARAHA ANN                             Claim Number: 90015
A/K/A SARAH ANN MASSE                          Claim Date: 10/16/2020
11136 CHANDLER BLVD, APT 474                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NORTH HOLLYWOOD, CA 91601


UNSECURED                  Claimed:                      $0.00 UNDET
THOMPSON, MELISSA                              Claim Number: 90016
50 FOREST ST, APT 1112                         Claim Date: 10/16/2020
STAMFORD, CT 06901                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 67
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 70 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



GEISS, LOUISETTE                               Claim Number: 90017
40 HALDEMAN RD                                 Claim Date: 10/16/2020
SANTA MONICA, CA 90402                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
KHAN-ANSELMO, ALEXANDRA LUCILLE                Claim Number: 90018
ATTN ALEXANDRA KHAN-ANSELMO                    Claim Date: 10/19/2020
***NO ADDRESS PROVIDED***                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
VANCOUVER, BC V6G 1N4
CANADA

UNSECURED                  Claimed:                      $0.00 UNDET
MARTIN-GULLANS, KATYA                          Claim Number: 90019
205 MONTROSE AVE, APT 8                        Claim Date: 10/20/2020
BROOKLYN, NY 11206                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
BROWDER, HAL E                                 Claim Number: 90020
3308 LEBANON PIKE, #30                         Claim Date: 10/21/2020
HERMITAGE, TN 37076-2072                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 80061


UNSECURED                  Claimed:                      $0.00 UNDET
ADEYEMI, TOLULA                                Claim Number: 90021
2009 1/2 OCEAN PARK BLVD                       Claim Date: 10/22/2020
SANTA MONICA, CA 90405                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 68
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 71 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ADEYEMI, TOLULA                                Claim Number: 90022
2009 1/2 OCEAN PARK BLVD                       Claim Date: 10/22/2020
SANTA MONICA, CA 90405                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 90021


UNSECURED                  Claimed:                      $0.00 UNDET
O'CONNOR, LAUREN                               Claim Number: 90023
25 PRIVATEER ST, APT 3                         Claim Date: 10/26/2020
MARINA DEL REY, CA 90292                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
DUNNING, DAWN                                  Claim Number: 90024
805 E COMMONWEALTH AVE                         Claim Date: 10/27/2020
FULLERTON, CA 92831                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
PERZ, ELIZABETH                                Claim Number: 90025
1103 CATHEDRAL AVE                             Claim Date: 10/27/2020
FRANKLIN SQUARE, NY 11010                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
ROSA, DORALY                                   Claim Number: 90026
16 GREENWOOD RD                                Claim Date: 10/27/2020
LONDON, E81AB                                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 69
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 72 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



WILLING, KATE                                  Claim Number: 90027
15 BEACHCOMBER DR                              Claim Date: 10/27/2020
BYRON BAY                                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW SOUTH WALES, 2481
AUSTRALIA

UNSECURED                  Claimed:                      $0.00 UNDET
GINSBERG, SHIRA                                Claim Number: 90028
8 DEAN RYLE ST                                 Claim Date: 10/28/2020
LONDON, SW1P 4DA                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM


UNSECURED                  Claimed:                      $0.00 UNDET
COYNE, HEIDI V                                 Claim Number: 90029
2224 LITTLER LN, APT 22                        Claim Date: 10/28/2020
LAKE HAVASU CITY, AZ 86403                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
REHAL, SANDEEP                                 Claim Number: 90030
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 10/29/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                      $0.00 UNDET
DOE, JANE                                      Claim Number: 90031
C/O BLACKLION LAW LLP                          Claim Date: 10/29/2020
BERKELEY SQUARE HOUSE, BERKELEY SQUARE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LONDON, W1J 6BD
UNITED KINGDOM

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 70
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 73 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



FRANKLIN, MICHELLE                             Claim Number: 90032
FLAT 6 ESCUAN LODGE, ABERDEEN PARK             Claim Date: 10/29/2020
LONDON, N5 2AP                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
UNITED KINGDOM


UNSECURED                  Claimed:                      $0.00 UNDET
REHAL, SANDEEP                                 Claim Number: 90033
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 10/29/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014                          Comments: POSSIBLE DUPLICATE OF 90030


UNSECURED                  Claimed:                      $0.00 UNDET
MANN, JESSICA                                  Claim Number: 90034
921 WALNUT ST, STE 200                         Claim Date: 10/29/2020
BOULDER, CO 80302                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
MANN, JESSICA                                  Claim Number: 90035
921 WALNUT ST, STE 200                         Claim Date: 10/29/2020
BOULDER, CO 80302                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 90034


UNSECURED                  Claimed:                      $0.00 UNDET
BROCK, ZOE                                     Claim Number: 90036
921 WALNUT ST, STE 200                         Claim Date: 10/29/2020
BOULDER, CO 80302                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 71
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 74 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



DOE, JANE                                      Claim Number: 90037
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 10/29/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                      $0.00 UNDET
GERWECK, KRISTEN                               Claim Number: 90038
C/O MERSON LAW PLLC                            Claim Date: 10/29/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
GERWECK, KRISTEN                               Claim Number: 90039
C/O MERSON LAW PLLC                            Claim Date: 10/29/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022                             Comments: POSSIBLE DUPLICATE OF 90038


UNSECURED                  Claimed:                      $0.00 UNDET
MCKANN, KATHRYN                                Claim Number: 90040
C/O MERSON LAW PLLC                            Claim Date: 10/29/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
ANDERSON, MICHELLE                             Claim Number: 90041
C/O MERSON LAW PLLC                            Claim Date: 10/29/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 72
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 75 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



HOAK, CLARE                                    Claim Number: 90042
C/O MERSON LAW PLLC                            Claim Date: 10/29/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
QURESHI, AFSUN                                 Claim Number: 90043
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 10/29/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                      $0.00 UNDET
ARBAUGH, HALLE                                 Claim Number: 90044
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 10/29/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                      $0.00 UNDET
SIPHERD, KELLY                                 Claim Number: 90045
235 KING ST E, FIRST FL                        Claim Date: 10/30/2020
TORONTO, ON M5A 1J9                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CANADA


UNSECURED                  Claimed:                      $0.00 UNDET
STAMPEEN, VIENNA MARIE                         Claim Number: 90046
235 KING ST E, FIRST FL                        Claim Date: 10/30/2020
TORONTO, ON M5A 1J9                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CANADA


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 73
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 76 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



STAMPEEN, VIENNA MARIE                         Claim Number: 90047
235 KING ST E, FIRST FL                        Claim Date: 10/30/2020
TORONTO, ON M5A 1J9                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
CANADA                                         Comments: POSSIBLE DUPLICATE OF 90046


UNSECURED                  Claimed:                      $0.00 UNDET
VERLEYEN, LYNN                                 Claim Number: 90048
C/O MERSON LAW PLLC                            Claim Date: 10/30/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
ATHERTON, SANDRA                               Claim Number: 90049
C/O MERSON LAW PLLC                            Claim Date: 10/30/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
REYNOLDS, AMY                                  Claim Number: 90050
C/O MERSON LAW PLLC                            Claim Date: 10/30/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET
PAPP, ZSOFIA                                   Claim Number: 90051
C/O MERSON LAW PLLC                            Claim Date: 10/30/2020
950 THIRD AVE, 18TH FL                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 74
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 77 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



LOBE, JASMINE                                  Claim Number: 90052
54 GREENE ST                                   Claim Date: 10/30/2020
NEW YORK CITY, NY 10013                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
NOBLE, KADIAN                                  Claim Number: 90053
C/O HERMAN LAW                                 Claim Date: 10/30/2020
1800 N MILITARY TRAIL, STE 160                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BOCA RATON, FL 33431                           Comments: POSSIBLE DUPLICATE OF 70002


UNSECURED                  Claimed:                      $0.00 UNDET
BARTH, JESSICA                                 Claim Number: 90054
4255 RHODES AVE                                Claim Date: 10/30/2020
STUDIO CITY, CA 91604                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
SPIRO, SHARON                                  Claim Number: 90055
148 S BEDFORD DR, #9                           Claim Date: 10/30/2020
BEVERLY HILLS, CA 90212                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
MARTINEZ, BLANCA E                             Claim Number: 90056
820 W OAK ST                                   Claim Date: 10/30/2020
STOCKTON, CA 95203                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 75
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 78 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



SHAH, SHEILA                                   Claim Number: 90057
C/O GENIE HARRISON LAW FIRAM APC               Claim Date: 10/30/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                      $0.00 UNDET
SORVINO, MIRA                                  Claim Number: 90058
25253 MALIBU RD                                Claim Date: 10/31/2020
MALIBU, CA 90265                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
PK SCHRIEFFER LLP AS COUNSEL FOR BURTON        Claim Number: 90059
WAY HOTELS LTD                                 Claim Date: 10/31/2020
100 N BARRANCA ST, STE 1100                    Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
WEST COVINA, CA 91791


UNSECURED                  Claimed:                      $0.00 UNDET
NESTOR, EMILY                                  Claim Number: 90060
3850 N MISSISSIPPI AVE, APT A514               Claim Date: 10/31/2020
PORTLAND, OR 97227                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
MENDELSON, L ALEXANDRA ALEXANDRA               Claim Number: 90061
17156 CANTARA ST                               Claim Date: 10/31/2020
VAN NUYS, CA 91406                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 76
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 79 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



ADEYEMI, TOLULA                                Claim Number: 90062
2009 1/2 OCEAN PARK BLVD                       Claim Date: 10/31/2020
SANTA MONICA, CA 90405                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 90021


UNSECURED                  Claimed:                      $0.00 UNDET
DOE, JANE                                      Claim Number: 90063
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 11/02/2020
ATTN: GENIE HARRISON, ESQ                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
523 W 6TH ST, SUITE 707
LOS ANGELES, CA 90014

UNSECURED                  Claimed:                      $0.00
QURESHI, AFSUN                                 Claim Number: 90064
C/O GENIE HARRISON LAW FIRM APC                Claim Date: 11/02/2020
523 W 6TH ST, STE 707                          Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LOS ANGELES, CA 90014


UNSECURED                  Claimed:                      $0.00
DE LA HUERTA, PAZ                              Claim Number: 90065
C/O AARON G FILLER, ESQ                        Claim Date: 11/21/2020
900 WILSHIRE BLVD, STE 314                     Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
SANTA MONICA, CA 90401


UNSECURED                  Claimed:                      $0.00
SPIRO, SHARON                                  Claim Number: 90066
148 S BEDFORD DR, #9                           Claim Date: 11/24/2020
BEVERLY HILLS, CA 90212                        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                      $0.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 77
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 80 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



THOMAS, SARAH ANN                              Claim Number: 90067
A/K/A SARAH ANN MASSE                          Claim Date: 12/03/2020
11136 CHANDLER BLVD, APT 474                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
NORTH HOLLYWOOD, CA 91601


UNSECURED                  Claimed:                      $0.00
LATHAM FAMILY                                  Claim Number: 90068
C/O CHARLENE Y LATHAM                          Claim Date: 12/06/2020
4900 AIRPORT PK                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ADDISON, TX 75001


UNSECURED                  Claimed:                      $0.00
LATHAM FAMILY                                  Claim Number: 90069
C/O CHARLENE Y LATHAM                          Claim Date: 12/09/2020
4900 AIRPORT PK                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ADDISON, TX 75001                              Comments: POSSIBLE DUPLICATE OF 90068


UNSECURED                  Claimed:                      $0.00
HANCOCK, NATASHA                               Claim Number: 90070
1ST FLOOR, 98 CLIVE RD                         Claim Date: 12/18/2020
WEST DULWICH                                   Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
LONDON, SE21 8BU
UNITED KINGDOME

UNSECURED                  Claimed:                      $0.00
LATHAM FAMILY CLAIM                            Claim Number: 90071
ATTN: CHARLENE LATHAM                          Claim Date: 12/28/2020
4900 AIRPORT PK                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ADDISON, TX 75001


UNSECURED                  Claimed:                      $0.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 78
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 81 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)



LATHAM FAMILY CLAIM                            Claim Number: 90072
ATTN: CHARLENE LATHAM                          Claim Date: 12/31/2020
4900 AIRPORT PK                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ADDISON, TX 75001                              Comments: POSSIBLE DUPLICATE OF 90071


UNSECURED                  Claimed:                      $0.00
LATHAM FAMILY CLAIM                            Claim Number: 90073
ATTN: CHARLENE LATHAM                          Claim Date: 01/03/2021
4900 AIRPORT PK                                Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
ADDISON, TX 75001                              Comments: POSSIBLE DUPLICATE OF 90071


UNSECURED                  Claimed:                      $0.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 79
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 82 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10601)




                                                                 Summary Page

               Total Number of Filed Claims:             392                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $170,422,635.17     $16,818,572.59
                                                                   Priority:                             $11,031,361.85              $0.00
                                                                   Secured:                             $112,885,127.31     $11,000,000.00
                                                                   Unsecured:                            $54,563,800.05              $0.00
                                                                   Total:                               $348,902,924.38     $27,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 83 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10602)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20286
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: AVENGING EAGLE SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40051
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: AVENGING EAGLE SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                   Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40088
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: AVENGING EAGLE SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60030
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: AVENGING EAGLE SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 84 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10602)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 85 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10603)



OPUS BANK                                      Claim Number: 20109
C/O ROBERT R. KINAS, ESQ                       Claim Date: 02/08/2019
3883 HOWARD HUGHES PKWY, STE 1100              Debtor: TWC WACO SPV, LLC
LAS VEGAS, NV 89169


SECURED                    Claimed:              $5,760,930.05
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20263
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC WACO SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40032
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC WACO SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                   Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40089
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC WACO SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60047
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC WACO SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172   Filed 01/15/21   Page 86 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10603)



BANK OF AMERICA, N.A.                          Claim Number: 80065
AS LENDER AND ADMINISTRATIVE AGENT             Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                      Debtor: TWC WACO SPV, LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:             $19,119,017.67 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                              Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 87 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10603)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                              $24,879,947.72              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $190,119,590.61     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172       Filed 01/15/21   Page 88 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10604)



BANK OF AMERICA, N.A.                          Claim Number: 20167
200 PARK AVE                                   Claim Date: 02/13/2019
STATEN ISLAND, NY 10302-1443                   Debtor: SMALL SCREEN PRODUCTIONS LLC



SECURED                    Claimed:             $19,119,017.67
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20271
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SMALL SCREEN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40042
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: SMALL SCREEN PRODUCTIONS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40090
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: SMALL SCREEN PRODUCTIONS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60055
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SMALL SCREEN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 89 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10604)



BANK OF AMERICA, N.A.                          Claim Number: 80070
AS LENDER AND ADMINISTRATIVE AGENT             Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                      Debtor: SMALL SCREEN PRODUCTIONS LLC
200 PARK AVENUE                                Comments: POSSIBLE DUPLICATE OF 20167
NEW YORK, NY 10166

SECURED                    Claimed:             $19,119,017.67 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 90 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10604)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                              $38,238,035.34              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $203,477,678.23     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 91 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10605)



FRANCHISE TAX BOARD                            Claim Number: 104
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: SMALL SCREEN TRADES LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $2,503.21
UNSECURED                  Claimed:                    $520.25
FRANCHISE TAX BOARD                            Claim Number: 109
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: SMALL SCREEN TRADES LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 104


PRIORITY                   Claimed:                  $2,503.21
UNSECURED                  Claimed:                    $520.25
ABBOTT, JEFF                                   Claim Number: 124
C/O DIAMOND MCCARTHY LLP                       Claim Date: 10/17/2018
ATTN SHERYL GUIGLIANO                          Debtor: SMALL SCREEN TRADES LLC
295 MADISON AVE, 27TH FL
NEW YORK, NY 10017

PRIORITY                   Claimed:                 $12,850.00 UNLIQ
UNSECURED                  Claimed:                      $0.00 UNLIQ
ACKER, EMILY                                   Claim Number: 20073
C/O INDUSTRY ENTERTAINMENT                     Claim Date: 01/11/2019
ATTN MICAH KLATZKER                            Debtor: SMALL SCREEN TRADES LLC
955 S CARILLO DR, 3RD FL
LOS ANGELES, CA 90048

PRIORITY                   Claimed:                 $12,850.00
UNSECURED                  Claimed:                    $150.00
JOE THE BASQUE INC                             Claim Number: 20107
F/S/O JOE ANSOLABEHERE                         Claim Date: 02/07/2019
C/O THE DRAVIS AGENCY INC                      Debtor: SMALL SCREEN TRADES LLC
4370 TUJUNGA AVE STE 145
STUDIO CITY, CA 91604

UNSECURED                  Claimed:                 $26,550.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 92 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10605)



GERMAINIAC PRODUCTIONS INC                     Claim Number: 20108
F/S/O PAUL GERMAIN                             Claim Date: 02/07/2019
C/O THE DRAVIS AGENCY, INC                     Debtor: SMALL SCREEN TRADES LLC
4370 TUJUNGA AVE, SUITE 145
STUDIO CITY, CA 91604

UNSECURED                  Claimed:                 $26,550.00
MATTHEWS, BRETT                                Claim Number: 20184
C/O VORYS, SATER, SEYMOUR & PEASE LLP          Claim Date: 02/14/2019
ATTN TIFFANY STRELOW COBB                      Debtor: SMALL SCREEN TRADES LLC
52 EAST GAY STREET
COLUMBUS, OH 43215

UNSECURED                  Claimed:                 $40,297.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20273
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SMALL SCREEN TRADES LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40052
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: SMALL SCREEN TRADES LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                   Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40091
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: SMALL SCREEN TRADES LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 93 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10605)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60057
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SMALL SCREEN TRADES LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
BANK OF AMERICA, N.A.                          Claim Number: 80069
AS LENDER AND ADMINISTRATIVE AGENT             Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                      Debtor: SMALL SCREEN TRADES LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:             $19,119,017.67 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 94 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10605)




                                                                 Summary Page

               Total Number of Filed Claims:              12                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                 $30,706.42              $0.00
                                                                   Secured:                              $19,119,017.67              $0.00
                                                                   Unsecured:                                $94,587.50              $0.00
                                                                   Total:                               $184,483,954.48     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 95 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10606)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20265
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWENTY O FIVE HOLDINGS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40033
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWENTY O FIVE HOLDINGS, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                   Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40092
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWENTY O FIVE HOLDINGS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60051
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWENTY O FIVE HOLDINGS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 96 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10606)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 97 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10607)



SATTERLEE STEPHENS LLP                         Claim Number: 20209
ATTN ABIGAIL SNOW                              Claim Date: 02/14/2019
230 PARK AVE, 11TH FLOOR                       Debtor: BRANDED PARTNERS LLC
NEW YORK, NY 10169


UNSECURED                  Claimed:                 $13,985.59
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20287
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: BRANDED PARTNERS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40043
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: BRANDED PARTNERS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                   Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40093
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: BRANDED PARTNERS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60033
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: BRANDED PARTNERS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW      Doc 3172       Filed 01/15/21     Page 98 of 288            Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10607)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                $13,985.59              $0.00
                                                                   Total:                               $165,253,628.48     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 99 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10608)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 29
PO BOX 7346                                    Claim Date: 04/27/2018
PHILADELPHIA, PA 19101-7346                    Debtor: W ACQUISITION COMPANY LLC



PRIORITY                   Claimed:                      $0.00
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 81
12001 VENTURA PL                               Claim Date: 07/27/2018
STUDIO CITY, CA 91604-2626                     Debtor: W ACQUISITION COMPANY LLC



ADMINISTRATIVE             Claimed:                      $0.00 UNDET
PRIORITY                   Claimed:                      $0.00 UNDET
FRANCHISE TAX BOARD                            Claim Number: 103
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: W ACQUISITION COMPANY LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $4,283.11
UNSECURED                  Claimed:                 $14,795.79
FRANCHISE TAX BOARD                            Claim Number: 115
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: W ACQUISITION COMPANY LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 103


PRIORITY                   Claimed:                  $4,283.11
UNSECURED                  Claimed:                 $14,795.79
SAMEX ENTERPRISES, INC.                        Claim Number: 20163
VADIM RUBINSTEIN                               Claim Date: 02/12/2019
LOEB & LOEB LLP,                               Debtor: W ACQUISITION COMPANY LLC
345 PARK AVENUE
NEW YORK, NY 10154

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 100 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10608)



WALT DISNEY PICTURES                           Claim Number: 20170
C/O WILMERHALE (ATTN: ANDREW GOLDMAN)          Claim Date: 02/13/2019
7 WORLD TRADE CENTER                           Debtor: W ACQUISITION COMPANY LLC
250 GREENWICH STREET                           Comments: WITHDRAWN
NEW YORK, NY 10007                             DOCKET: 2762 (03/30/2020)

SECURED                    Claimed:              $5,078,836.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20267
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: W ACQUISITION COMPANY LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40053
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: W ACQUISITION COMPANY LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40094
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: W ACQUISITION COMPANY LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
WALT DISNEY PICTURES                           Claim Number: 60010
C/O WILMERHALE (ATTN: ANDREW N. GOLDMAN)       Claim Date: 02/13/2019
7 WORLD TRADE CENTER                           Debtor: W ACQUISITION COMPANY LLC
250 GREENWICH STREET                           Comments: WITHDRAWN
NEW YORK, NY 10007                             DOCKET: 2762 (03/30/2020)

ADMINISTRATIVE             Claimed:                $785,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 101 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10608)



FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 60014
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                    Debtor: W ACQUISITION COMPANY LLC
ENCINO, CA 91436                               Comments: POSSIBLE DUPLICATE OF 81


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60054
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: W ACQUISITION COMPANY LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 102 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10608)




                                                                 Summary Page

               Total Number of Filed Claims:              12                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $166,024,642.89     $16,818,572.59
                                                                   Priority:                                  $8,566.22              $0.00
                                                                   Secured:                               $5,078,836.00              $0.00
                                                                   Unsecured:                                $29,591.58              $0.00
                                                                   Total:                               $171,141,636.69     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 103 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10609)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20276
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SPY KIDS TV BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40034
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: SPY KIDS TV BORROWER, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40095
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: SPY KIDS TV BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60059
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SPY KIDS TV BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 104 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10609)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 105 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10610)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20290
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CHECK HOOK LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40044
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: CHECK HOOK LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40096
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: CHECK HOOK LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60034
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CHECK HOOK LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 106 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10610)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 107 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10611)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20270
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WC FILM COMPLETIONS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40054
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WC FILM COMPLETIONS, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40097
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WC FILM COMPLETIONS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60056
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WC FILM COMPLETIONS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 108 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10611)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 3172   Filed 01/15/21   Page 109 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10612)



FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 82
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                    Debtor: TEAM PLAYERS LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
PRIORITY                   Claimed:                      $0.00 UNDET
FRANCHISE TAX BOARD                            Claim Number: 102
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: TEAM PLAYERS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,471.18
UNSECURED                  Claimed:                     $71.15
FRANCHISE TAX BOARD                            Claim Number: 110
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: TEAM PLAYERS LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 102


PRIORITY                   Claimed:                  $1,471.18
UNSECURED                  Claimed:                     $71.15
NICOLE ENTERPRISES INC                         Claim Number: 20131
ATTN L WAYNE ALEXANDER                         Claim Date: 02/11/2019
1880 CENTURY PARK EAST, STE 914                Debtor: TEAM PLAYERS LLC
LOS ANGELES, CA 90067


UNSECURED                  Claimed:                      $0.00 UNDET
TWENTIETH CENTURY FOX FILM CORPORATION         Claim Number: 20260
C/O ALSTON & BIRD LLP                          Claim Date: 02/15/2019
ATTN LEIB M LERNER                             Debtor: TEAM PLAYERS LLC
333 S HOPE ST, STE 16TH FL
LOS ANGELES, CA 90071

UNSECURED                  Claimed:                      $0.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 3172   Filed 01/15/21   Page 110 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10612)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20280
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TEAM PLAYERS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
TSLETTS INC. FSO TRACY LETTS                   Claim Number: 20350
C/O PRAGER METIS CPAS LLC                      Claim Date: 02/18/2019
ATTN RICHARD GOLDSTEIN                         Debtor: TEAM PLAYERS LLC
14 PENN PLAZA, SUITE 1800
NEW YORK, NY 10122

UNSECURED                  Claimed:                $250,000.00
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40045
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TEAM PLAYERS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40098
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TEAM PLAYERS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 60011
15910 VENTURA BLVD                             Claim Date: 02/13/2019
ENCINO, CA 91436-2802                          Debtor: TEAM PLAYERS LLC
                                               Comments: POSSIBLE DUPLICATE OF 82


ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 3172   Filed 01/15/21   Page 111 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10612)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60062
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TEAM PLAYERS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
MACMANUS, PATRICK                              Claim Number: 80101
7712 CHANDELLE PL                              Claim Date: 02/21/2019
LOS ANGELES, CA 90046-1231                     Debtor: TEAM PLAYERS LLC



UNSECURED                  Claimed:                 $42,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 112 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10612)




                                                                 Summary Page

               Total Number of Filed Claims:              12                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                  $2,942.36              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                               $292,142.30              $0.00
                                                                   Total:                               $165,534,727.55     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 113 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10613)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20272
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN BOOKS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40035
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WEINSTEIN BOOKS, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40099
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WEINSTEIN BOOKS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60058
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN BOOKS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 114 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10613)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 115 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10614)



FRANCHISE TAX BOARD                            Claim Number: 101
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: THE ACTORS GROUP LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                    $800.00
FRANCHISE TAX BOARD                            Claim Number: 111
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: THE ACTORS GROUP LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 101


PRIORITY                   Claimed:                    $800.00
RUBY LOUISE PRODUCTIONS INC                    Claim Number: 20056
16027 VENTURA BLVD STE 301                     Claim Date: 09/20/2018
ENCINO, CA 91436-2777                          Debtor: THE ACTORS GROUP LLC



UNSECURED                  Claimed:                 $10,000.00 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20281
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE ACTORS GROUP LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40055
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: THE ACTORS GROUP LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 116 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10614)



MUFG UNION BANK, N.A.                          Claim Number: 40100
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: THE ACTORS GROUP LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60064
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE ACTORS GROUP LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 117 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10614)




                                                                 Summary Page

               Total Number of Filed Claims:               7                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                  $1,600.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                $10,000.00              $0.00
                                                                   Total:                               $165,251,242.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 118 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10615)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20292
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CTHD 2 LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40036
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: CTHD 2 LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40139
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: CTHD 2 LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60036
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CTHD 2 LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 119 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10615)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 120 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10616)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20274
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN DEVELOPMENT LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40046
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WEINSTEIN DEVELOPMENT LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40101
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WEINSTEIN DEVELOPMENT LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60060
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN DEVELOPMENT LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 121 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10616)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 122 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10617)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20282
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE GIVER SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40056
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: THE GIVER SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40102
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: THE GIVER SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60068
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE GIVER SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 123 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10617)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 124 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10618)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 69
PO BOX 7346                                    Claim Date: 06/08/2018
PHILADELPHIA, PA 19101-7346                    Debtor: WEINSTEIN GLOBAL FUNDING CORP.
                                               Comments: POSSIBLY AMENDED BY 127


PRIORITY                   Claimed:                      $0.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20277
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN GLOBAL FUNDING CORP.
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40037
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WEINSTEIN GLOBAL FUNDING CORP.
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                   Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40103
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WEINSTEIN GLOBAL FUNDING CORP.
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60061
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN GLOBAL FUNDING CORP.
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                            Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 125 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10618)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 126 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10619)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20294
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CUES TWC (ASCAP), LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40047
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: CUES TWC (ASCAP), LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40104
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: CUES TWC (ASCAP), LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60038
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CUES TWC (ASCAP), LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 127 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10619)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 128 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



TENNESSEE DEPARTMENT OF REVENUE                Claim Number: 7
C/O ATTORNEY GENERAL                           Claim Date: 04/16/2018
PO BOX 20207                                   Debtor: THE WEINSTEIN COMPANY LLC
NASHVILLE, TN 37202-0207                       Comments: POSSIBLY AMENDED BY 152


PRIORITY                   Claimed:                    $579.00
NEW YORK STATE DEPARTMENT OF LABOR             Claim Number: 9
ATTN CORY SHIMKUS                              Claim Date: 04/16/2018
STATE OFFICE CAMPUS, BUILDING #12              Debtor: THE WEINSTEIN COMPANY LLC
ROOM #256
ALBANY, NY 12240

PRIORITY                   Claimed:                      $0.00 UNLIQ
PACIFIC TITLE ARCHIVES                         Claim Number: 14
10714 VANOWEN ST                               Claim Date: 04/23/2018
NORTH HOLLYWOOD, CA 91605                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $14,134.72             Scheduled:             $14,134.72
BUFFALO NEWS INC, THE                          Claim Number: 23
C/O GETMAN & BIRYLA, LLP                       Claim Date: 04/26/2018
800 RAND BUILDING, 14 LAFAYETTE SQUARE         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
BUFFALO, NY 14203


UNSECURED                  Claimed:                  $7,727.48
PLAY BIG CONSULTING SARL                       Claim Number: 33
51 BOULEVARD DE LA LIBERTE                     Claim Date: 05/01/2018
LILLE, 59000                                   Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                         Comments: POSSIBLY AMENDED BY 80037


UNSECURED                  Claimed:                 $25,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 129 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CANON FINANCIAL SERVICES, INC                  Claim Number: 37
158 GAITHER DRIVE, STE 200                     Claim Date: 05/09/2018
MOUNT LAUREL, NJ 08054                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $62,809.17
NFL NETWORK                                    Claim Number: 42
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                $243,460.95
AUSTIN-AMERICAN STATESMAN                      Claim Number: 43
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $6,300.00
ATLANTA JOURNAL CONSTITUTION                   Claim Number: 44
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                 $34,076.46
DAYTON DAILY NEWS                              Claim Number: 45
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $3,787.50




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 130 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



POST & COURIER                                 Claim Number: 46
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $2,010.66
SPOKESMAN-REVIEW, THE                          Claim Number: 47
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/14/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $2,534.49
ROANOKE TIMES, THE                             Claim Number: 62
C/O SZABO ASSOCIATES, INC                      Claim Date: 05/29/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $2,563.38
ACKERS, GREGORY                                Claim Number: 66
503 W OLYMPIC BLVD                             Claim Date: 06/04/2018
SANTA MONICA, CA 90401                         Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               Claim out of balance

PRIORITY                   Claimed:            $100,000,000.00
UNSECURED                  Claimed:          $1,000,000,000.00
TOTAL                      Claimed:          $1,000,000,000.00
AT&T MOBILITY II LLC                           Claim Number: 67
C/O AT&T SERVICES, INC                         Claim Date: 06/07/2018
ATTN KAREN A CAVAGNARO-LEAD PARALEGAL          Debtor: THE WEINSTEIN COMPANY LLC
ONE AT&T WAY, ROOM 3A104
BEDMINSTER, NJ 07921

UNSECURED                  Claimed:                    $675.23




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 131 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 68
PO BOX 7346                                    Claim Date: 06/08/2018
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 117


PRIORITY                   Claimed:                $407,524.63
UNSECURED                  Claimed:                 $25,000.00
DEPARTMENT OF THE TREASURY - IRS               Claim Number: 73
PO BOX 7346                                    Claim Date: 06/11/2018
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 119


PRIORITY                   Claimed:                $407,524.63 UNLIQ
UNSECURED                  Claimed:                 $25,000.00 UNLIQ
PALM BEACH NEWSPAPERS                          Claim Number: 75
C/O SZABO ASSOCIATES INC                       Claim Date: 06/29/2018
3355 LENOX ROAD NE, STE 945                    Debtor: THE WEINSTEIN COMPANY LLC
ATLANTA, GA 30326


UNSECURED                  Claimed:                  $3,808.35
ACAR LEASING LTD                               Claim Number: 77
D/B/A GM FINANCIAL LEASING                     Claim Date: 07/05/2018
PO BOX 183853                                  Debtor: THE WEINSTEIN COMPANY LLC
ARLINGTON, TX 76096


UNSECURED                  Claimed:                  $4,077.23
NAVEX GLOBAL INC                               Claim Number: 79
5500 MEADOWS RD STE 500                        Claim Date: 07/17/2018
LAKE OSWEGO, OR 97035                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $3,607.49




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 132 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



JUNKET PRODUCTIONS INC                         Claim Number: 80
5 OLD FARM LN                                  Claim Date: 07/20/2018
HARTSDALE, NY 10530-2204                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $83,000.00              Scheduled:            $29,500.00
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 85
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                    Debtor: THE WEINSTEIN COMPANY LLC
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
PRIORITY                   Claimed:                      $0.00 UNDET
AMERICAN MEDIA INC                             Claim Number: 93
C/O COLE SCHOTZ PC                             Claim Date: 08/27/2018
ATTN RYAN T JARECK, ESQ                        Debtor: THE WEINSTEIN COMPANY LLC
1325 AVENUE OF THE AMERICAS, 19TH FL
NEW YORK, NY 10019

UNSECURED                  Claimed:                $469,630.00              Scheduled:           $273,446.00
FRANCHISE TAX BOARD                            Claim Number: 100
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: THE WEINSTEIN COMPANY LLC
SACRAMENTO, CA 95812-2952


UNSECURED                  Claimed:                      $0.00 UNDET
FRANCHISE TAX BOARD                            Claim Number: 113
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: THE WEINSTEIN COMPANY LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 100


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 5
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 133 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 117
PO BOX 7346                                    Claim Date: 09/14/2018
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 119
                                               Amends Claim #68

PRIORITY                   Claimed:                $407,524.63 UNLIQ
UNSECURED                  Claimed:                 $24,360.00 UNLIQ
DEPARTMENT OF THE TREASURY - IRS               Claim Number: 119
PO BOX 7346                                    Claim Date: 10/01/2018
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 217
                                               Amends Claim #117

PRIORITY                   Claimed:                $143,966.00
UNSECURED                  Claimed:                 $21,840.00
SONY ELECTRONICS INC                           Claim Number: 120
C/O RICK BLAZIER                               Claim Date: 10/02/2018
115 WEST CENTURY RD, STE 250                   Debtor: THE WEINSTEIN COMPANY LLC
PARAMUS, NJ 07652


UNSECURED                  Claimed:                $261,506.00             Scheduled:            $267,456.00
TALKING TYPE CAPTIONS                          Claim Number: 123
10411 MOTOR CITY DR STE 750                    Claim Date: 10/16/2018
BETHESDA, MD 20817-1289                        Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 20125


UNSECURED                  Claimed:                      $0.00 UNDET
DIGITAL CINEMA DISTRIBUTION COALITION          Claim Number: 125
1840 CENTURY PARK E STE 440                    Claim Date: 10/19/2018
LOS ANGELES, CA 90067-2101                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $247,205.00             Scheduled:            $247,205.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 6
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 134 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DISCOVERY COMMUNICATIONS LLC                   Claim Number: 129
C/O WYATT TARRANT & COMBS LLP                  Claim Date: 11/12/2018
ATTN MARY L FULLINGTON                         Debtor: THE WEINSTEIN COMPANY LLC
250 W MAIN ST, STE 1600
LEXINGTON, KY 40507

UNSECURED                  Claimed:                 $61,548.50
DISCOVERY COMMUNICATIONS LLC                   Claim Number: 130
C/O WYATT TARRANT & COMBS LLP                  Claim Date: 11/12/2018
ATTN MARY L FULLINGTON                         Debtor: THE WEINSTEIN COMPANY LLC
250 W MAIN ST, STE 1600
LEXINGTON, KY 40507

UNSECURED                  Claimed:                $694,263.40
BRB INTERNACIONAL AND APOLO FILMS SL           Claim Number: 131
ATTN JOHN M GRIEM, JR                          Claim Date: 11/20/2018
2 WALL STREET                                  Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10005


UNSECURED                  Claimed:              $7,000,000.00             Scheduled:         $1,750,000.00 DISP
LEXINGTON HERALD-LEADER                        Claim Number: 137
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $4,259.32 UNLIQ
SACRAMENTO BEE, THE                            Claim Number: 138
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $5,073.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 7
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 135 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WICHITA EAGLE, THE                             Claim Number: 139
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $3,942.00 UNLIQ
STATE MEDIA COMPANY, THE (COLUMBIA)            Claim Number: 140
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $3,750.13 UNLIQ
FORT WORTH STAR-TELEGRAM                       Claim Number: 141
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $7,730.32 UNLIQ
MIAMI HERALD MEDIA COMPANY                     Claim Number: 142
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                 $13,801.51 UNLIQ
SUN NEWS, THE                                  Claim Number: 143
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $1,389.89 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 8
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 136 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



OLYMPIAN, THE                                  Claim Number: 144
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $2,425.80 UNLIQ
TRIBUNE, THE (SAN LUIS OBISPO)                 Claim Number: 145
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $1,989.73 UNLIQ
NEWS TRIBUNE, THE                              Claim Number: 146
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $4,710.96 UNLIQ
BELLINGHAM HERALD, THE                         Claim Number: 147
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $1,088.00 UNLIQ
FRESNO BEE, THE                                Claim Number: 148
C/O THE MCCLATCHY COMPANY                      Claim Date: 12/24/2018
ATTN JUAN CORNEJO                              Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                  $4,711.07 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 9
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 137 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CYPRESS MEDIA LLC                              Claim Number: 149
DBA THE KANSAS CITY STAR                       Claim Date: 12/24/2018
C/O THE MCCLATCHY COMPANY; JUAN CORNEJO        Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET
SACRAMENTO, CA 95816

UNSECURED                  Claimed:                 $11,343.76 UNLIQ
FOX ROTHSCHILD LLP                             Claim Number: 151
2000 MARKET ST FL 20                           Claim Date: 01/14/2019
PHILADELPHIA, PA 19103-3222                    Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $64,343.60             Scheduled:           $48,344.50
TENNESSEE DEPARTMENT OF REVENUE                Claim Number: 152
C/O ATTORNEY GENERAL                           Claim Date: 01/14/2019
PO BOX 20207                                   Debtor: THE WEINSTEIN COMPANY LLC
NASHVILLE, TN 37202-0207                       Comments:
                                               amends claim # 7

PRIORITY                   Claimed:                    $100.00             Scheduled:               $132.69
CINEDIGM DIGITAL FUNDING I, LLC                Claim Number: 153
C/O KELLEY DRYE & WARREN LLP                   Claim Date: 01/18/2019
ATTN JAMES S CARR & KRISTIN ELLIOT, ESQ        Debtor: THE WEINSTEIN COMPANY LLC
101 PARK AVENUE
NEW YORK, NY 10178

UNSECURED                  Claimed:                 $95,508.00             Scheduled:           $93,025.87
ACCESS DIGITAL CINEMA PHASE 2 CORP             Claim Number: 154
C/O KELLEY DRYE & WARREN LLP                   Claim Date: 01/18/2019
ATTN KRISTIN S ELLIOTT & JAMES CARR, ESQ       Debtor: THE WEINSTEIN COMPANY LLC
101 PARK AVENUE
NEW YORK, NY 10178

UNSECURED                  Claimed:                $898,038.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 10
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 138 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



RED ZONE POST                                  Claim Number: 155
131 ENTRADA DR                                 Claim Date: 01/25/2019
APT 5                                          Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90402-1240                    Comments:
                                               AMENDS RLP SHEDULE # 620146960

UNSECURED                  Claimed:                  $7,300.00             Scheduled:               $4,750.00
WGN AMERICA                                    Claim Number: 160
ATTN GEORGE LYNCH                              Claim Date: 02/06/2019
2501 W BRADLEY PL                              Debtor: THE WEINSTEIN COMPANY LLC
CHICAGO, IL 60618


UNSECURED                  Claimed:                 $42,496.60
RELX INC                                       Claim Number: 161
9443 SPRINGBORO PIKE                           Claim Date: 02/08/2019
MIAMISBURG, OH 45342-4425                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $2,477.44             Scheduled:               $1,858.08
SEYFARTH SHAW LLP                              Claim Number: 163
ATTN EDWARD M FOX                              Claim Date: 02/12/2019
620 EIGHTH AVENUE                              Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10018


UNSECURED                  Claimed:              $1,182,684.97             Scheduled:         $1,114,433.27
WEINSTEIN, ROBERT                              Claim Number: 165
C/O SCHULTE ROTH & ZABEL LLP                   Claim Date: 02/12/2019
ATTN ADAM C HARRIS                             Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVE
NEW YORK, NY 10022

UNSECURED                  Claimed:             $11,187,363.00 UNLIQ       Scheduled:        $11,187,363.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 11
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 139 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WILD BUNCH S.A.                                Claim Number: 168
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA STREET, STE 2800
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 169
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA STREET, STE 2800                Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 170
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN KATHY A JORRIE                            Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA STREET, STE 2800                Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 171
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                           Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800                    Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 172
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                           Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800                    Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 12
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 140 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WILD BUNCH S.A.                                Claim Number: 173
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                           Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800                    Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 174
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                           Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800                    Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 175
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                           Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800                    Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILD BUNCH S.A.                                Claim Number: 176
C/O PILLSBURY WINTHROP SHAW                    Claim Date: 02/13/2019
ATTN: KATHY A JORRIE                           Debtor: THE WEINSTEIN COMPANY LLC
725 S FIGUEROA ST, STE 2800                    Comments: POSSIBLE DUPLICATE OF 168
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
375 GREENWICH STREET PARTNERS LLC              Claim Number: 179
C/O SCHULTE ROTH & ZABEL LLP                   Claim Date: 02/13/2019
ATTN: ADAM C HARRIS                            Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVE
NEW YORK, NY 10022

UNSECURED                  Claimed:                $446,844.00 UNLIQ        Scheduled:           $147,864.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 13
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 141 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CBS TELEVISION NETWORK, CBS BROADCASTING       Claim Number: 181
INC                                            Claim Date: 02/13/2019
C/O CBS LAW DEPT, ATTN HELEN DANTONA           Debtor: THE WEINSTEIN COMPANY LLC
51 WEST 52ND STREET
NEW YORK, NY 10019

UNSECURED                  Claimed:                $514,535.00
CBS CORPORATION                                Claim Number: 182
C/O CBS LAW DEPT                               Claim Date: 02/13/2019
ATTN: HELEN DANTONA                            Debtor: THE WEINSTEIN COMPANY LLC
51 WEST 52ND STREET
NEW YORK, NY 10019

UNSECURED                  Claimed:                $640,067.00
VISIONA ROMANTICA, INC.                        Claim Number: 187
12400 WILSHIRE BLVD STE 850                    Claim Date: 02/14/2019
LOS ANGELES, CA 90025-1055                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:              $1,524,203.00
WANDA PICTURES (HONG KONG) CO., LTD            Claim Number: 188
RUBEN IGIELKO-HERRLICH                         Claim Date: 02/14/2019
11264 PLAYA COURT                              Debtor: THE WEINSTEIN COMPANY LLC
CULVER CITY, CA 90230


SECURED                    Claimed:             $16,337,421.00
UNSECURED                                                                  Scheduled:        $14,407,220.54
ANCHOR BAY ENTERTAINMENT, LLC                  Claim Number: 193
B. JAMES GLADSTONE, LIONSGATE                  Claim Date: 02/15/2019
2700 COLORADO AVE                              Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404                         Comments: WITHDRAWN
                                               DOCKET: 2499 (07/15/2019)

UNSECURED                  Claimed:                $458,200.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 14
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 142 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STARZ ENTERTAINMENT, LLC                       Claim Number: 194
2700 COLORADO AVE                              Claim Date: 02/15/2019
SANTA MONICA, CA 90404-3553                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: WITHDRAWN
                                               DOCKET: 2499 (07/15/2019)

UNSECURED                  Claimed:                $205,484.00
WONDERWORLD STUDIOS, INC                       Claim Number: 195
12268 VENTURA BLVD                             Claim Date: 02/15/2019
STUDIO CITY, CA 91604-2518                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $450,000.00
STARZ ENTERTAINMENT GROUP LLC                  Claim Number: 196
2700 COLORADO AVE                              Claim Date: 02/15/2019
SANTA MONICA, CA 90404-3553                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: WITHDRAWN
                                               DOCKET: 2499 (07/15/2019)

UNSECURED                  Claimed:                $378,088.00
BANK HAPOALIM BM                               Claim Number: 197
STEPHEN B SELBST, HERRICK FEINSTEIN LLP        Claim Date: 02/15/2019
2 PARK AVENUE                                  Debtor: WTV JCP BORROWER 2017, LLC
NEW YORK, NY 10016


SECURED                    Claimed:              $1,583,763.41              Scheduled:         $1,815,604.36 UNLIQ
ANCHOR BAY ENTERTAINMENT LLC                   Claim Number: 200
B. JAMES GLADSTONE, LIONSGATE                  Claim Date: 02/15/2019
2700 COLORADO AVE                              Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90404                         Comments: WITHDRAWN
                                               DOCKET: 2499 (07/15/2019)

UNSECURED                  Claimed:                $458,200.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 15
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 143 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STARZ ENTERTAINMENT, LLC                       Claim Number: 201
2700 COLORADO AVE                              Claim Date: 02/15/2019
SANTA MONICA, CA 90404-3553                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: WITHDRAWN
                                               DOCKET: 2499 (07/15/2019)

UNSECURED                  Claimed:                $205,484.00
MUFG UNION BANK, NA                            Claim Number: 203
JENNIFER C. HAGLE, ESQ.                        Claim Date: 02/15/2019
555 WEST FIFTH STREET                          Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90013


SECURED                    Claimed:            $148,421,070.30 UNDET
STARZ ENTERTAINMENT GROUP LLC                  Claim Number: 205
C/O LIONS GATE ENTERTAINMENT                   Claim Date: 02/19/2019
ATTN B JAMES GLADSTONE                         Debtor: THE WEINSTEIN COMPANY LLC
2700 COLORADO AVE                              Comments: WITHDRAWN
SANTA MONICA, CA 90404                         DOCKET: 2499 (07/15/2019)

UNSECURED                  Claimed:                $378,088.00
COLUMBUS LEDGER-ENQUIRER                       Claim Number: 212
C/O THE MCCLATCHY COMPANY                      Claim Date: 02/21/2019
ATTN JUAN COMEJO, ASST GENERAL COUNSEL         Debtor: THE WEINSTEIN COMPANY LLC
2100 Q STREET                                  Comments:
SACRAMENTO, CA 95816                           AMENDS CLAIM #20340

UNSECURED                  Claimed:                  $3,100.28 UNLIQ
DEPARTMENT OF THE TREASURY- IRS                Claim Number: 217
PO BOX 7346                                    Claim Date: 08/07/2019
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               AMENDS CLAIM #119

PRIORITY                   Claimed:                $143,966.00 UNLIQ
UNSECURED                  Claimed:                 $16,840.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 16
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 144 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DEPARTMENT OF THE TREASURY- IRS                Claim Number: 218
PO BOX 7346                                    Claim Date: 10/28/2019
PHILADELPHIA, PA 19101-7346                    Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                $143,966.00 UNLIQ
UNSECURED                  Claimed:                 $21,520.00 UNLIQ
LA COUNTY TREASURER AND TAX COLLECTOR          Claim Number: 20001
PO BOX 54110                                   Claim Date: 03/27/2018
LOS ANGELES, CA 90054-0110                     Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 20088


PRIORITY                   Claimed:                  $3,503.54
VISUAL IMPACT ENTERPRISES PTY LTD.             Claim Number: 20003
10 SEA BREEZE DRIVE                            Claim Date: 04/06/2018
TORQUAY, VI 3228                               Debtor: THE WEINSTEIN COMPANY LLC
AUSTRALIA                                      Comments: POSSIBLY AMENDED BY 20004


UNSECURED                  Claimed:                 $56,238.66
VISUAL IMPACT ENTERPRISES PTY LTD.             Claim Number: 20004
10 SEA BREEZE DRIVE                            Claim Date: 04/06/2018
TORQUAY, VI 3228                               Debtor: THE WEINSTEIN COMPANY LLC
AUSTRALIA                                      Comments:
                                               AMENDS CLAIM #20003

UNSECURED                  Claimed:                 $56,238.66
OVATION LLC                                    Claim Number: 20014
12910 CULVER BLVD STE J                        Claim Date: 04/19/2018
LOS ANGELES, CA 90066-6709                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $21,313.75




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 17
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172       Filed 01/15/21   Page 145 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



INVENTURE STUDIOS INC.                         Claim Number: 20016
11320 MAGNOLIA BLVD                            Claim Date: 04/20/2018
NORTH HOLLYWOOD, CA 91601                      Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 40001


ADMINISTRATIVE             Claimed:                  $7,870.00
UNSECURED                  Claimed:                 $38,072.50
IZO, INC. DBA DANCEON                          Claim Number: 20019
ATTN EVP, BUSINESS & LEGAL AFFAIRS             Claim Date: 04/24/2018
1601 VINE STREET - 6TH FLOOR                   Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90028                          Comments: POSSIBLY AMENDED BY 20178
                                               Amends Claim# 20018

UNSECURED                  Claimed:                $185,000.00
BLUEVO, LLC                                    Claim Number: 20021
ATTN JOSHUA T. REITZAS                         Claim Date: 04/25/2018
C/O BERLANDI NUSSBAUM & REITZAS LLP            Debtor: THE WEINSTEIN COMPANY LLC
125 PARK AVENUE, 25TH FLOOR
NEW YORK, NY 10017

UNSECURED                  Claimed:                $232,797.83             Scheduled:            $201,674.80
UNIONBANCAL EQUITIES, INC.                     Claim Number: 20023
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B       Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP       Debtor: THE WEINSTEIN COMPANY LLC
ATTN: SEAN M. BEACH-1000 N. KING ST            Comments: WITHDRAWN
WILMINGTON, DE 19801                           DOCKET: 2504 (07/16/2019)

SECURED                    Claimed:             $46,336,790.99
JENNER & BLOCK LLP                             Claim Number: 20028
C/O DAVID P. SANDERS                           Claim Date: 05/01/2018
353 N. CLARK STREET                            Debtor: THE WEINSTEIN COMPANY LLC
CHICAGO, IL 60654


UNSECURED                  Claimed:                 $53,340.00             Scheduled:             $53,340.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 18
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 146 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CELLCO PARTNERSHIP                             Claim Number: 20030
D/B/A VERIZON WIRELESS                         Claim Date: 05/09/2018
ATTN WILLIAM VERMETTE                          Debtor: THE WEINSTEIN COMPANY LLC
22001 LOUDOUN COUNTY PKWY
ASHBURN, VA 20147

UNSECURED                  Claimed:                  $4,806.40
BRADFORD CAPITAL HOLDINGS, LP                  Claim Number: 20033
TRANSFEROR: GDC DIGITAL CINEMA NETWORK (       Claim Date: 05/11/2018
C/O BRADFORD CAPITAL MANAGEMENT, LLC           Debtor: THE WEINSTEIN COMPANY LLC
ATTN: BRIAN BRAGER-PO BOX 4353
CLIFTON, NJ 07012

UNSECURED                  Claimed:                $703,230.04 UNLIQ       Scheduled:          $629,018.41
FILMMAKERS ALLIANCE                            Claim Number: 20034
1317 N. SAN FERNANDO BLVD.                     Claim Date: 05/16/2018
#366                                           Debtor: THE WEINSTEIN COMPANY LLC
BURBANK, CA 91504


UNSECURED                  Claimed:                    $750.00             Scheduled:                $750.00
GOOGLE LLC F/K/A GOOGLE INC                    Claim Number: 20037
C/O WHITE AND WILLIAMS LLP                     Claim Date: 06/01/2018
ATTN AMY E VULPIO, ESQ                         Debtor: THE WEINSTEIN COMPANY LLC
1650 MARKET ST., FL 18
PHILADELPHIA, PA 19103

UNSECURED                  Claimed:                $954,100.92
DP MUSIC PRODUCTION LLC                        Claim Number: 20038
11749 GOSHEN AVE APT 101                       Claim Date: 06/04/2018
LOS ANGELES, CA 90049-6183                     Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               AMENDS CLAIM #20032

UNSECURED                  Claimed:                  $4,500.00             Scheduled:               $4,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 19
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 147 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GREATAMERICA FINANCIAL SERVICES CORP           Claim Number: 20039
ATTN: PEGGY UPTON                              Claim Date: 06/07/2018
P.O. BOX 609                                   Debtor: THE WEINSTEIN COMPANY LLC
CEDAR RAPIDS, IA 52406


UNSECURED                  Claimed:                  $5,587.02 UNLIQ
SAFETY FACILITY SERVICES                       Claim Number: 20041
C/O PRYOR & MANDELUP, LLP                      Claim Date: 06/15/2018
ATTN: ANTHONY F. GIULIANO                      Debtor: THE WEINSTEIN COMPANY LLC
675 OLD COUNTRY ROAD
WESTBURY, NY 11590

UNSECURED                  Claimed:                  $3,817.07             Scheduled:               $5,150.27
MARCUS THEATRES CORPORATION                    Claim Number: 20045
100 E WISCONSIN AVE STE 1900                   Claim Date: 07/09/2018
MILWAUKEE, WI 53202-4132                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $25,000.00             Scheduled:               $2,239.20
WGBH EDUCATIONAL FOUNDATION                    Claim Number: 20046
ATTN JAMES RANDALL                             Claim Date: 07/19/2018
ONE GUEST ST                                   Debtor: THE WEINSTEIN COMPANY LLC
BOSTON, MA 02135


UNSECURED                  Claimed:                 $34,952.00             Scheduled:           $34,952.00
BOSTON GLOBE LLC, THE                          Claim Number: 20051
ATTN DAN KROCKMALNIC                           Claim Date: 08/20/2018
1 EXCHANGE PLACE                               Debtor: THE WEINSTEIN COMPANY LLC
BOSTON, MA 02109


UNSECURED                  Claimed:                 $47,817.65




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 20
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 148 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DELUXE ENTERTAINMENT SERVICES GROUP INC.       Claim Number: 20055
C/O MILLER CANFIELD PADDOCK AND STONE          Claim Date: 09/18/2018
ATTN RONALD A SPINNER                          Debtor: THE WEINSTEIN COMPANY LLC
150 WEST JEFFERSON, STE 2500
DETROIT, MI 48226

UNSECURED                  Claimed:                $539,276.52 UNLIQ
AT&T CORP                                      Claim Number: 20058
C/O AT&T SERVICES, INC                         Claim Date: 09/28/2018
ATTN KAREN CAVAGNARO, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
ONE AT&T WAY, STE 3A104
BEDMINSTER, NJ 07921

UNSECURED                  Claimed:                  $2,258.41
DIGITAL CINEMA IMPLEMENTATION PARTNERS         Claim Number: 20059
ATTN: MICHAEL POLITI                           Claim Date: 11/09/2018
100 ENTERPRISE DRIVE                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 505                                      Comments: POSSIBLY AMENDED BY 20061
ROCKAWAY, NJ 07866

UNSECURED                  Claimed:              $1,935,775.00 UNLIQ
KASIMA, LLC                                    Claim Number: 20060
100 ENTERPRISE DR STE 505                      Claim Date: 11/09/2018
ROCKAWAY, NJ 07866-2140                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:              $1,935,775.00 UNLIQ       Scheduled:           $1,936,625.00
DIGITAL CINEMA IMPLEMENTATION PARTNERS         Claim Number: 20061
ATTN: MICHAEL POLITI                           Claim Date: 11/09/2018
100 ENTERPRISE DRIVE                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 505                                      Comments:
ROCKAWAY, NJ 07866                             Amends Claim# 20059

UNSECURED                  Claimed:              $1,935,775.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 21
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 149 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



HILL, WILL                                     Claim Number: 20062
THE AGENCY (LONDON) LIMITED                    Claim Date: 11/13/2018
24 POTTERY LANE                                Debtor: THE WEINSTEIN COMPANY LLC
LONDON, W11 4LZ
UNITED KINGDOM

UNSECURED                  Claimed:                  $7,800.00
H.O.P. NEW YORK ENTERTAINMENT, LLC             Claim Number: 20063
110 LEROY ST FL 4TE                            Claim Date: 11/14/2018
NEW YORK, NY 10014-3911                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $59,597.70
BACON, LEE                                     Claim Number: 20066
PO BOX 15018                                   Claim Date: 01/08/2019
SAN ANTONIO, TX 78212-8218                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $25,000.00             Scheduled:           $25,000.00
BORCHERS, DONALD P                             Claim Number: 20067
250 JACARANDA DRIVE, #801                      Claim Date: 01/09/2019
PLANTATION, FL 33324-2536                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $500,000.00 UNLIQ
CONN, LAUREN B                                 Claim Number: 20070
18251 SYLVAN STREET                            Claim Date: 01/10/2019
TARZANA, CA 91335                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $6,678.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 22
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21     Page 150 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WRAP NEWS INC, THE                             Claim Number: 20071
13101 W WASHINGTON BLVD                        Claim Date: 01/11/2019
LOS ANGELES, CA 90066-5131                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $14,000.00
CONSHIMFEE PRODUCTIONS                         Claim Number: 20072
6422 KESSLER AVE                               Claim Date: 01/11/2019
WOODLAND HILLS, CA 91367                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $5,000.00
MUSIC PLUGGER                                  Claim Number: 20074
3036 PALMER DR                                 Claim Date: 01/11/2019
LOS ANGELES, CA 90065-4921                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $8,000.00             Scheduled:               $8,000.00
KNIGHT, JESSE                                  Claim Number: 20075
RR 3 BOX 29C                                   Claim Date: 01/12/2019
ARDMORE, OK 73401-9803                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $1,750.00             Scheduled:               $1,750.00
DEW BEAUTY AGENCY                              Claim Number: 20076
4115 CAMELLIA AVE                              Claim Date: 01/14/2019
STUDIO CITY, CA 91604-3009                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $3,011.70             Scheduled:               $3,011.70




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 23
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 151 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



HI-FINESSE MUSIC & SOUND LLC                   Claim Number: 20077
1102 GRANT AVE                                 Claim Date: 01/14/2019
VENICE, CA 90291-5021                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $34,000.00             Scheduled:           $34,000.00
PALISADES MEDIA GROUP INC                      Claim Number: 20081
1601 CLOVERFIELD BLVD STE 6000N                Claim Date: 01/15/2019
SANTA MONICA, CA 90404-4178                    Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $316,975.27             Scheduled:        $13,731,757.06
FORTISSIMO AMSTERDAM BV                        Claim Number: 20082
ATTN GABRIELLE ROZING                          Claim Date: 01/16/2019
VAN DIEMENSTRAAT 134                           Debtor: THE WEINSTEIN COMPANY LLC
1013 CP
AMSTERDAM, 1013 CN
THE NETHERLANDS
UNSECURED             Claimed:                           $0.00 UNDET
FORTISSIMO FILM SALES BV                       Claim Number: 20083
ATTN GABRIELLE ROZING                          Claim Date: 01/16/2019
VAN DIEMENSTRAAT 134                           Debtor: THE WEINSTEIN COMPANY LLC
AMSTERDAM, 1013 CN
THE NETHERLANDS

UNSECURED                  Claimed:                      $0.00 UNDET
SEATTLE TIMES, THE                             Claim Number: 20084
14210 E SPRAGUE AVE                            Claim Date: 01/17/2019
SPOKANE VALLEY, WA 99216-2140                  Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $3,897.25             Scheduled:               $3,897.25




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 24
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 3172       Filed 01/15/21         Page 152 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ACK MEDIA LAW LLP                              Claim Number: 20086
37 DUKE ST, MARYLEBONE                         Claim Date: 01/21/2019
LONDON, W1U 1LN                                Debtor: THE WEINSTEIN COMPANY LLC
UNITED KINGDOM


UNSECURED                  Claimed:                  $2,395.46                 Scheduled:                 $2,395.46
FILM-TECH CINEMA SYSTEMS LLC                   Claim Number: 20087
901 INTERNATIONAL PKWY #100                    Claim Date: 01/21/2019
RICHARDSON, TX 75081-2848                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $58,650.35                 Scheduled:                $58,650.35
LA COUNTY TREASURER AND TAX COLLECTOR          Claim Number: 20088
PO BOX 54110                                   Claim Date: 01/25/2019
LOS ANGELES, CA 90054-0110                     Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               Claim Out of Balance; AMENDS CLAIM 20001 Claim out of balance

PRIORITY                   Claimed:                  $5,860.01
SECURED                    Claimed:                  $5,860.01
TOTAL                      Claimed:                  $5,860.01
DEPENDABLE DELIVERY INC                        Claim Number: 20089
360 W 52ND ST                                  Claim Date: 01/26/2019
NEW YORK, NY 10019-6201                        Debtor: THE WEINSTEIN COMPANY LLC



ADMINISTRATIVE             Claimed:                  $1,315.83
UNSECURED                  Claimed:                 $10,714.75                 Scheduled:                $10,714.75
MCALLISTER OLIVARIUS                           Claim Number: 20090
63 PUTNAM ST                                   Claim Date: 01/28/2019
SARATOGA SPRINGS, NY 12866                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $20,094.50                 Scheduled:                $20,094.50




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 25
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 153 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CUTTING EDGE MUSIC SERVICES LLC                Claim Number: 20091
9100 WILSHIRE BLVD STE 350E                    Claim Date: 01/29/2019
BEVERLY HILLS, CA 90212-3408                   Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                      $0.00 UNDET       Scheduled:               $5,000.00
KARGO GLOBAL INC                               Claim Number: 20092
826 BROADWAY, 4TH FL                           Claim Date: 01/29/2019
NEW YORK, NY 10003                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $236,142.84
IP MANAGEMENT INC / IPW LLC                    Claim Number: 20093
C/O MARC TOBEROFF                              Claim Date: 01/30/2019
23823 MALIBU RD, STE 50-363                    Debtor: THE WEINSTEIN COMPANY LLC
MALIBU, CA 90265


UNSECURED                  Claimed:                $143,311.00             Scheduled:          $143,311.00
ANSON, LESIA                                   Claim Number: 20096
TOBEROFF & ASSOCIATES, P.C.                    Claim Date: 02/01/2019
C/O MARC TOBEROFF                              Debtor: THE WEINSTEIN COMPANY LLC
23823 MALIBU ROAD, STE 50-363
MALIBU, CA 90265

UNSECURED                  Claimed:                      $0.00 UNDET
BABELSBERG FILM GMBH                           Claim Number: 20099
ATTN: K. HOERSTMANN                            Claim Date: 02/04/2019
AUGUST BEBEL STRABE 26-53                      Debtor: THE WEINSTEIN COMPANY LLC
POTSDAM, 14482
GERMANY

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 26
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 154 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ALIXPARTNERS, LLP                              Claim Number: 20100
2000 TOWN CTR STE 2400                         Claim Date: 02/05/2019
SOUTHFIELD, MI 48075-1250                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $12,938.82             Scheduled:           $12,938.82
ATTN: INC.                                     Claim Number: 20102
729 SEWARD STREET                              Claim Date: 02/05/2019
LOS ANGELES, CA 90038                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $150,000.00
VCS IT SOLUTIONS LLC                           Claim Number: 20103
3331 US HIGHWAY 9 STE 2A                       Claim Date: 02/06/2019
OLD BRIDGE, NJ 08857-2691                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                    $650.00             Scheduled:               $650.00
CINE MAGNETICS INC                             Claim Number: 20105
9 W BROAD ST STE 7                             Claim Date: 02/07/2019
STAMFORD, CT 06902-3734                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $125,241.07             Scheduled:          $125,241.07
HUETT, DOMINIQUE                               Claim Number: 20111
C/O HERMAN LAW                                 Claim Date: 02/08/2019
ATTN JEFF HERMAN                               Debtor: THE WEINSTEIN COMPANY LLC
5200 TOWN CENTER CIRCLE, STE 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 27
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 155 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



NOBLE, KADIAN                                  Claim Number: 20113
C/O HERMAN LAW                                 Claim Date: 02/08/2019
ATTN JEFFREY HERMAN                            Debtor: THE WEINSTEIN COMPANY LLC
5200 TOWN CENTER CIR, 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                      $0.00 UNDET
LINDT SPRUNGLI USA INC                         Claim Number: 20115
C/O HUSCH BLACKWELL LLP                        Claim Date: 02/08/2019
ATTN MARSHALL C TURNER                         Debtor: THE WEINSTEIN COMPANY LLC
190 CARONDELET PLAZA, SUITE 600
ST. LOUIS, MO 63105

UNSECURED                  Claimed:                $133,333.00 UNLIQ       Scheduled:          $133,333.00
SHOWTIME NETWORKS INC                          Claim Number: 20116
C/O GLICKFIELD FIELDS & JACOBSON LLC           Claim Date: 02/08/2019
ATTN LAWRENCE M JACOBSON                       Debtor: THE WEINSTEIN COMPANY LLC
8383 WILSHIRE BLVD, STE 341
BEVERLY HILLS, CA 90211

UNSECURED                  Claimed:                $120,506.00
EYE-SPY PRODUCTIONS LLC                        Claim Number: 20118
5421 PINE GLEN RD                              Claim Date: 02/09/2019
LA CRESCENTA, CA 91214                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $17,250.00             Scheduled:           $17,250.00
VIEW ASKEW PRODUCTIONS INC                     Claim Number: 20119
C/O POLSINELLI PC                              Claim Date: 02/11/2019
ATTN SHANTI M KATONA                           Debtor: THE WEINSTEIN COMPANY LLC
222 DELAWARE AVENUE, SUITE 1101
WILMINGTON, DE 19801

UNSECURED                  Claimed:                 $70,368.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 28
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 156 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STEARNS 201 INC                                Claim Number: 20121
2138 BARTON HILLS DRIVE                        Claim Date: 02/11/2019
AUSTIN, TX 78704                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $29,750.00             Scheduled:           $29,750.00
TENGRI INC F/S/O TIMUR BEKMAMBETOV             Claim Number: 20122
C/O JMBM                                       Claim Date: 02/11/2019
ATTN THOMAS M GEHER                            Debtor: THE WEINSTEIN COMPANY LLC
1900 AVENUE OF THE STARS, 7TH FL
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $750,000.00
APARTE                                         Claim Number: 20123
18 AVENUE MAURICE THOREZ                       Claim Date: 02/11/2019
IVRY-SUR-SEINE, 94200                          Debtor: THE WEINSTEIN COMPANY LLC
FRANCE


UNSECURED                  Claimed:                  $8,858.18
TALKING TYPE CAPTIONS                          Claim Number: 20125
ATTN SANJAY CHABRA                             Claim Date: 02/11/2019
10411 MOTOR CITY DR, STE 750                   Debtor: THE WEINSTEIN COMPANY LLC
BETHESDA, MD 20817


UNSECURED                  Claimed:                 $30,047.00             Scheduled:           $25,636.00
ENTERTAINMENT RESEARCH & MARKETING LLC         Claim Number: 20127
2711 CENTERVILLE RD STE 400                    Claim Date: 02/11/2019
WILMINGTON, DE 19808-1645                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $91,235.25             Scheduled:           $84,485.25




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 29
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 157 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WEINSTEIN, ROBERT                              Claim Number: 20130
C/O SCHULTE ROTH & ZABEL LLP                   Claim Date: 02/11/2019
ATTN ADAM C HARRIS                             Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVENUE                               Comments: POSSIBLE DUPLICATE OF 165
NEW YORK, NY 10022

UNSECURED                  Claimed:             $11,187,363.00 UNLIQ
SCRABBLE VENTURES LLC                          Claim Number: 20132
ATTN LEGAL DEPT                                Claim Date: 02/11/2019
10550 CAMDEN DR                                Debtor: THE WEINSTEIN COMPANY LLC
CYPRESS, CA 90630


UNSECURED                  Claimed:                 $28,350.00              Scheduled:            $23,400.00
CHRISTIE DIGITAL SYSTEMS USA INC               Claim Number: 20133
ATTN LEGAL DEPT                                Claim Date: 02/11/2019
10550 CAMDEN DR                                Debtor: THE WEINSTEIN COMPANY LLC
CYPRESS, CA 90630


UNSECURED                  Claimed:                $323,550.00              Scheduled:           $326,240.00
ALLEN & COMPANY LLC                            Claim Number: 20136
711 FIFTH AVENUE                               Claim Date: 02/12/2019
NEW YORK, NY 10022                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $134,181.88
STEEL MILL (MARION DISTRIBUTION) LTD           Claim Number: 20138
ATTN PHILIP MOROSS                             Claim Date: 02/12/2019
UNIT 9, WESTWORKS                              Debtor: THE WEINSTEIN COMPANY LLC
195 WOOD LANE
LONDON, W12 7FQ
UNITED KINGDOM
UNSECURED               Claimed:                         $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 30
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21     Page 158 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



TURNER ENTERTAINMENT NETWORKS, INC.            Claim Number: 20148
C/O TIFFANY STRELOW COBB                       Claim Date: 02/12/2019
VORYS, SATER, SEYMOUR AND PEASE LLP            Debtor: THE WEINSTEIN COMPANY LLC
52 EAST GAY STREET
COLUMBUS, OH 43215

UNSECURED                  Claimed:             $20,320,000.00
375 GREENWICH STREET PARTNERS LLC              Claim Number: 20159
ADAM C. HARRIS                                 Claim Date: 02/12/2019
SCHULTE ROTH & ZABEL LLP                       Debtor: THE WEINSTEIN COMPANY LLC
919 THIRD AVENUE                               Comments: POSSIBLE DUPLICATE OF 179
NEW YORK, NY 10022

UNSECURED                  Claimed:                      $0.00 UNDET
SAMEX ENTERPRISES, INC.                        Claim Number: 20161
LOEB & LOEB LLP,                               Claim Date: 02/12/2019
ATTN: VADIM J. RUBINSTEIN                      Debtor: THE WEINSTEIN COMPANY LLC
345 PARK AVENUE
NEW YORK, NY 10154

UNSECURED                  Claimed:                      $0.00 UNDET
BREITEL, MARIAH (CINEMA SCRIBE)                Claim Number: 20164
14435 AZTEC STREET                             Claim Date: 02/12/2019
SYLMAR, CA 91342                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $1,125.00 UNLIQ        Scheduled:                $1,125.00
COVALENT MEDIA SYSTEMS, LLC                    Claim Number: 20166
24307 MAGIC MOUNTAIN                           Claim Date: 02/13/2019
#95                                            Debtor: THE WEINSTEIN COMPANY LLC
VALENCIA, CA 91355


UNSECURED                  Claimed:                 $42,410.00              Scheduled:            $42,410.00




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 31
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 159 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WALT DISNEY PICTURES                           Claim Number: 20169
C/O WILMERHALE (ATTN: ANDREW GOLDMAN)          Claim Date: 02/13/2019
7 WORLD TRADE CENTER                           Debtor: THE WEINSTEIN COMPANY LLC
250 GREENWICH STREET                           Comments: WITHDRAWN
NEW YORK, NY 10007                             DOCKET: 2762 (03/30/2020)

UNSECURED                  Claimed:                $918,836.00             Scheduled:            $826,430.00
UNIVISION NETWORKS & STUDIOS, INC.             Claim Number: 20171
JAMES MOON, ESQ.                               Claim Date: 02/13/2019
MELAND RUSSIN & BUDWICK, P.A.                  Debtor: THE WEINSTEIN COMPANY LLC
200 S. BISCAYNE BLVD., SUITE 3200              Comments: POSSIBLY AMENDED BY 20174
MIAMI, FL 33131

UNSECURED                  Claimed:                      $0.00 UNDET
DEBEVOISE & PLIMPTON LLP                       Claim Number: 20173
CHRISTOPHER K. TAHBAZ, ESQ.                    Claim Date: 02/13/2019
919 THIRD AVENUE                               Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10022


UNSECURED                  Claimed:                $938,254.89             Scheduled:            $938,254.89
UNIVISION NETWORKS & STUDIOS, INC.             Claim Number: 20174
JAMES MOON, ESQ.                               Claim Date: 02/13/2019
MELAND RUSSIN & BUDWICK, P.A.                  Debtor: THE WEINSTEIN COMPANY LLC
200 S. BISCAYNE BLVD., SUITE 3200              Comments:
MIAMI, FL 33131                                AMENDS CLAIM 20171

UNSECURED                  Claimed:                      $0.00 UNDET
IZO, INC. DBA DANCEON                          Claim Number: 20178
IZO, INC.                                      Claim Date: 02/13/2019
7080 HOLLYWOOD BLVD, SUITE 1100                Debtor: THE WEINSTEIN COMPANY LLC
ATTENTION: EVP, BUSINESS & LEGAL AFFAIRS       Comments:
LOS ANGELES, CA 90028                          AMENDS CLAIM 20019

UNSECURED                  Claimed:                $185,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 32
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21     Page 160 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



RADAR PICTURES, LLC                            Claim Number: 20179
J FREUND PC                                    Claim Date: 02/13/2019
427 NORTH CAMDEN DRIVE                         Debtor: THE WEINSTEIN COMPANY LLC
SUITE H
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:                $427,945.00
WILLIAMMORRIS ENDEAVOR ENTERTAINMENT LLC Claim Number: 20180
WME C/O COURTNEY BRAUN                   Claim Date: 02/13/2019
9601 WILSHIRE BLVD., 3RD FL              Debtor: THE WEINSTEIN COMPANY LLC
BEVERLY HILLS, CA 90210


UNSECURED                  Claimed:              $2,000,000.00
SANDIC, BOJANA                                 Claim Number: 20182
9 VALMARANA AISLE                              Claim Date: 02/14/2019
IRVINE, CA 92606                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $4,150.00             Scheduled:                 $4,150.00
BRULL LAW FIRM, THE                            Claim Number: 20183
10250 CONSTELLATION BLVD., SUITE 100           Claim Date: 02/14/2019
LOS ANGELES, CA 90067                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $109,741.50             Scheduled:            $118,515.00
RMF, LLC                                       Claim Number: 20186
C/O GIBSON, DUNN & CRUTCHER LLP                Claim Date: 02/14/2019
ATTN: ROBERT KLYMAN                            Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE                               Comments: POSSIBLY AMENDED BY 20190
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 33
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 161 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SARTRACO INC                                   Claim Number: 20188
2711 CENTERVILLE RD STE 400                    Claim Date: 02/14/2019
WILMINGTON, DE 19808-1645                      Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: ALLOWED
                                               DOCKET: 2251 (04/01/2019)

SECURED                    Claimed:             $17,377,267.00
UNSECURED                                                                                                             Allowed:   $5,000,000.00
RMF LLC                                        Claim Number: 20190
C/O GIBSON, DUNN & CRUTCHER LLP                Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                             Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE                               Comments:
LOS ANGELES, CA 90071-3197                     amends claim# 20186

UNSECURED                  Claimed:                      $0.00 UNDET
YFE HOLDINGS INC                               Claim Number: 20191
C/O GIBSON, DUNN AND CRUTCHER LLP              Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                             Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                      $0.00 UNDET       Scheduled:           $85,973.00
Y THEATRICAL LLC                               Claim Number: 20194
C/O GIBSON, DUNN AND CRUTCHER LLP              Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                             Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:              $8,100,000.00 UNLIQ       Scheduled:         $1,385,146.00
OA3 LLC                                        Claim Number: 20196
C/O GIBSON, DUNN AND CRUTCHER LLP              Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                             Debtor: THE WEINSTEIN COMPANY LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 34
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21     Page 162 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SATTERLEE STEPHENS LLP                         Claim Number: 20208
230 PARK AVE FL 11TH                           Claim Date: 02/14/2019
NEW YORK, NY 10169-0005                        Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 20210


UNSECURED                  Claimed:                 $13,985.59
SATTERLEE STEPHENS LLP                         Claim Number: 20210
ATTN ABIGAIL SNOW                              Claim Date: 02/14/2019
230 PARK AVE, 11TH FLOOR                       Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10169                             Comments:
                                               amends claim# 20208

UNSECURED                  Claimed:                 $13,985.59             Scheduled:                 $6,768.91
FADE TO BLACK PRODUCTIONS INC                  Claim Number: 20211
C/O VENABLE LLP                                Claim Date: 02/14/2019
ATTN JEFFREY S SABIN, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
DIGITAL CINEMA PARTNERS LLC                    Claim Number: 20213
PO BOX 725                                     Claim Date: 02/14/2019
BELLPORT, NY 11713                             Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                  $3,754.50
UNSECURED                  Claimed:                  $7,500.00             Scheduled:             $11,254.50
OUTERBANKS ENTERTAINMENT/K. WILLIAMSON         Claim Number: 20214-01
C/O VENABLE LLP                                Claim Date: 02/14/2019
ATTN JEFFREY S SABIN, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                    Comments: WITHDRAWN
NEW YORK, NY 10020                             DOCKET: 2444 (06/28/2019)

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 35
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21     Page 163 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



OUTERBANKS ENTERTAINMENT/K. WILLIAMSON         Claim Number: 20214-02
C/O VENABLE LLP                                Claim Date: 02/14/2019
ATTN JEFFREY S SABIN, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2444 (06/28/2019)
NEW YORK, NY 10020                             CLAIM RELATES TO "OTHER TITLES" PER ORDER

UNSECURED                  Claimed:                      $0.00 UNDET
JIM HENSON COMPANY, THE                        Claim Number: 20215
1416 N LA BREA AVE                             Claim Date: 02/14/2019
LOS ANGELES, CA 90028-7506                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                      $0.00 UNDET
BARNES & THORNBURG LLP                         Claim Number: 20216
1000 N WEST ST STE 1540                        Claim Date: 02/14/2019
WILMINGTON, DE 19801-1054                      Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:              $1,268,802.26             Scheduled:          $1,035,465.00
HENNEMAN, LAURA J                              Claim Number: 20219
4420 LOS FELIZ BLVD #206                       Claim Date: 02/14/2019
LOS ANGELES, CA 90027                          Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                  $1,000.00
UNSECURED                                                                  Scheduled:                $1,000.00
IMAGINATION WORLDWIDE LLC                      Claim Number: 20220
C/O CULHANE MEADOWS PLLC                       Claim Date: 02/14/2019
ATTN RICHARD G GRANT                           Debtor: THE WEINSTEIN COMPANY LLC
100 CRESCENT COURT, SUITE 700
DALLAS, TX 75201

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 36
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 164 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



MADDARTICO LIMITED                             Claim Number: 20221
C/O MARY F. CALOWAY                            Claim Date: 02/14/2019
919 N. MARKET STREET                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:             $36,659,000.00 UNLIQ
SIKUNOR LTD                                    Claim Number: 20222
C/O MARY F. CALOWAY                            Claim Date: 02/14/2019
919 N. MARKET STREET                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:             $36,659,000.00 UNLIQ
ALDAMISA INTERNATIONAL LLC                     Claim Number: 20223
C/O MARY F. CALOWAY                            Claim Date: 02/14/2019
919 N. MARKET STREET                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500                                     Comments: POSSIBLE DUPLICATE OF 20224
WILMINGTON, DE 19801

UNSECURED                  Claimed:             $36,659,000.00 UNLIQ
ALDAMISA ENTERTAINMENT LLC                     Claim Number: 20224
C/O MARY F. CALOWAY                            Claim Date: 02/14/2019
919 N. MARKET STREET                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:             $36,659,000.00 UNLIQ
SC2 PRODUCTIONS LLC                            Claim Number: 20225
C/O MARY F CALOWAY                             Claim Date: 02/14/2019
919 N. MARKET STREET                           Debtor: THE WEINSTEIN COMPANY LLC
SUITE 1500
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 37
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 165 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WESTON, BRAD                                   Claim Number: 20227
C/O THE KERNAN LAW FIRM                        Claim Date: 02/14/2019
ATTN S MICHAEL KERNAN                          Debtor: THE WEINSTEIN COMPANY LLC
9663 SANTA MONICA BLVD, STE 450
LOS ANGELES, CA 90210

UNSECURED                  Claimed:              $2,500,000.00 UNLIQ
MENCHEL, MICHAEL                               Claim Number: 20228
C/O THE KERNAN LAW FIRM                        Claim Date: 02/14/2019
ATTN S MICHAEK KERNAN                          Debtor: THE WEINSTEIN COMPANY LLC
9663 SANTA MONICA BLVD., SUITE 450
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:              $2,500,000.00 UNLIQ
RELEVANT ENTERTAINMENT INC                     Claim Number: 20230
C/O THE KERNAN LAW FIRM                        Claim Date: 02/14/2019
ATTN S MICHAEL KERNAN                          Debtor: THE WEINSTEIN COMPANY LLC
9663 SANTA MONICA BLVD., SUITE 450
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:              $2,500,000.00 UNLIQ
KANBAR ENTERTAINMENT LLC                       Claim Number: 20232
2100 JACKSON ST APT 1                          Claim Date: 02/14/2019
SAN FRANCISCO, CA 94115-1554                   Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:              $3,900,000.00
FURST FILMS INC.                               Claim Number: 20233
9570 WEST PICO BLVD.                           Claim Date: 02/14/2019
LOS ANGELES, CA 90035                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $427,945.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 38
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 166 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



KANBAR ENTERTAINMENT LLC                       Claim Number: 20234
ATTN JESSICA H. COSTANZO                       Claim Date: 02/14/2019
2100 JACKSON ST.                               Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94115


SECURED                    Claimed:              $3,024,998.00
WAN, JAMES                                     Claim Number: 20235
C/O WOLMAN WEALTH MANAGEMENT                   Claim Date: 02/14/2019
ATTN JEFF WOLMAN                               Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                           Comments: POSSIBLY AMENDED BY 20236
CULVER CITY, CA 92030

UNSECURED                  Claimed:                      $0.00 UNDET
WAN, JAMES                                     Claim Number: 20236
C/O WOLMAN WEALTH MANAGEMENT                   Claim Date: 02/14/2019
ATTN JEFF WOLMAN                               Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                           Comments:
CULVER CITY, CA 92030                          amends claim# 20235

UNSECURED                  Claimed:                      $0.00 UNDET
ELDORADO FILM AS                               Claim Number: 20237
NARUMS VEI 3                                   Claim Date: 02/15/2019
3430 SPIKKESTAD                                Debtor: THE WEINSTEIN COMPANY LLC
NORWAY, 3430
NORWAY

UNSECURED                  Claimed:                 $50,000.00
PLURAL JEMPSA SL                               Claim Number: 20240
C/O WSWGS LLP                                  Claim Date: 02/15/2019
ATTN GEORGE P MILMINE, II, ESQ                 Debtor: THE WEINSTEIN COMPANY LLC
14 E STATE ST
SAVANNAH, GA 31401

UNSECURED                  Claimed:                $500,000.00             Scheduled:            $500,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 39
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 167 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



EMJAG PRODUCTIONS INC                          Claim Number: 20242
C/O FREEDMAN + TAITELMAN, LLP                  Claim Date: 02/15/2019
ATTN BRYAN FREEDMAN; STEVEN FORMAKER           Debtor: THE WEINSTEIN COMPANY LLC
1901 AVE OF THE STARS, STE 500                 Comments: POSSIBLY AMENDED BY 20351
LOS ANGELES, CA 90067

PRIORITY                   Claimed:                 $12,850.00 UNLIQ
UNSECURED                  Claimed:              $3,237,150.00 UNLIQ
BART PRODUCTIONS LLC                           Claim Number: 20244
O/B/O FACTORY GIRL LLC                         Claim Date: 02/15/2019
601 POYDRAS ST, FL 24                          Debtor: THE WEINSTEIN COMPANY LLC
NEW ORLEANS, LA 70130


UNSECURED                  Claimed:                      $0.00 UNDET
MARTIN, TRACY                                  Claim Number: 20245
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                              Comments: POSSIBLY AMENDED BY 20251


UNSECURED                  Claimed:                      $0.00 UNDET
FULTON, SYBRINA                                Claim Number: 20247
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                              Comments: POSSIBLY AMENDED BY 20253


UNSECURED                  Claimed:                      $0.00 UNDET
MARTIN, TRACY                                  Claim Number: 20251
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                              Comments:
                                               amends claim# 20245

UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 40
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 168 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



FULTON, SYBRINA                                Claim Number: 20253
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: THE WEINSTEIN COMPANY LLC
HOUSTON, TX 77074                              Comments:
                                               amends claim# 20247

UNSECURED                  Claimed:                      $0.00 UNDET
WARNER BROS PICTURES                           Claim Number: 20259
ATTN WAYNE M. SMITH                            Claim Date: 02/15/2019
4000 WARNER BLVD                               Debtor: THE WEINSTEIN COMPANY LLC
BLDG. 156, ROOM 5120
BURBANK, CA 91522

UNSECURED                  Claimed:                $156,213.00
BRITISH BROADCASTING CORPORATION               Claim Number: 20264
ATTN GERALDINE ATLEE                           Claim Date: 02/15/2019
ZONE A, 7TH FLOOR                              Debtor: THE WEINSTEIN COMPANY LLC
BRITISH BROADCASTING HOUSE, PORTLAND PL.       Comments: WITHDRAWN
LONDON, W1A 1AA                                DOCKET: 2833 (06/15/2020)
UNITED KINGDOM
UNSECURED             Claimed:                   $1,086,937.50 UNLIQ
TWENTIETH CENTURY FOX FILM CORPORATION         Claim Number: 20266
C/O ALSTON & BIRD LLP                          Claim Date: 02/15/2019
ATTN LEIB M LERNER                             Debtor: THE WEINSTEIN COMPANY LLC
333 S. HOPE STREET, 16TH FLOOR
LOS ANGELES, CA 90071

UNSECURED                  Claimed:                      $0.00 UNLIQ
BRITISH BROADCASTING CORPORATION               Claim Number: 20269
ATTN GERALDINE ATLEE                           Claim Date: 02/15/2019
ZONE A, 7TH FLOOR                              Debtor: THE WEINSTEIN COMPANY LLC
BRITISH BROADCASTING HOUSE, PORTLAND PL.       Comments: WITHDRAWN
LONDON, W1A 1AA                                DOCKET: 2833 (06/15/2020)
UNITED KINGDOM
UNSECURED             Claimed:                   $1,086,937.50 UNLIQ       Scheduled:          $596,780.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 41
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 169 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BBP IMITATION LLC                              Claim Number: 20275
C/O BLACK BEAR PICTURES                        Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                           Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET
SANTA MONICA, CA 90404

UNSECURED                  Claimed:                      $0.00 UNLIQ
BBP GOLD LLC                                   Claim Number: 20278
C/O BLACK BEAR PICTURES                        Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                           Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET
SANTA MONICA, CA 90404

UNSECURED                  Claimed:                      $0.00 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20288
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE WEINSTEIN COMPANY LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
22ND AND INDIANA INC. & BRADLEY COOPER         Claim Number: 20304
C/O WOLMAN WEALTH MANAGEMENT                   Claim Date: 02/15/2019
ATTN JEFF WOLMAN                               Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE
CULVER CITY, CA 92030

UNSECURED                  Claimed:                      $0.00 UNDET        Scheduled:           $940,706.00
TIM GUNN AND TIM GUNN PRODUCTIONS INC          Claim Number: 20319
C/O VENABLE LLP                                Claim Date: 02/15/2019
ATTN KEITH C. OWENS                            Debtor: THE WEINSTEIN COMPANY LLC
2049 CENTURY PARK EAST, SUITE 2300             Comments: EXPUNGED
LOS ANGELES, CA 90067                          DOCKET: 2604 (10/10/2019)

UNSECURED                  Claimed:              $2,184,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 42
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 170 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



FOSTER, BEVERLY CHAMPIONS                      Claim Number: 20321
325 WEST PARK AVENUE                           Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                      $0.00 UNDET
HSBC BANK USA, NATIONAL ASSOCIATION            Claim Number: 20332
ATTN ONEAKA V HENDRICKS BRYAN                  Claim Date: 02/15/2019
452 FIFTH AVENUE                               Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10018                             Comments: POSSIBLY AMENDED BY 20333


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SECURED                    Claimed:                      $0.00 UNDET
HSBC BANK USA, NATIONAL ASSOCIATION            Claim Number: 20333
ATTN ONEAKA V HENDRICKS BRYAN                  Claim Date: 02/15/2019
452 FIFTH AVENUE                               Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10018                             Comments: POSSIBLE DUPLICATE OF 80058
                                               amends claim# 20332

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SECURED                    Claimed:                      $0.00 UNDET
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20336
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICHAEL M LAUTER                          Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, 94598                           DOCKET: 2513 (07/07/2019)

UNSECURED                  Claimed:              $7,094,021.51
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20338
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 43
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 171 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



COLUMBUS LEDGER-ENQUIRER                       Claim Number: 20340
400 CAPITOL MALL                               Claim Date: 02/15/2019
SUITE 1750                                     Debtor: THE WEINSTEIN COMPANY LLC
SACRAMENTO, CA 95814                           Comments: POSSIBLY AMENDED BY 212


UNSECURED                  Claimed:                  $3,100.29
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20342
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICHAEL M LAUTER                          Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, 94598                           DOCKET: 2513 (07/17/2019)

UNSECURED                  Claimed:              $7,094,021.51 UNLIQ
IRON MOUNTAIN INFO MGMT LLC                    Claim Number: 20343
1 FEDERAL ST, 7TH FL                           Claim Date: 02/15/2019
BOSTON, MA 02110                               Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLY AMENDED BY 20347


SECURED                    Claimed:                  $3,125.00
UNSECURED                  Claimed:                $101,678.30
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20345
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

ADMINISTRATIVE             Claimed:              $1,059,818.33
IRON MOUNTAIN INFO MGMT LLC                    Claim Number: 20347
1 FEDERAL ST, 7TH FL                           Claim Date: 02/15/2019
BOSTON, MA 02110                               Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               amends claim# 20343

SECURED                    Claimed:                  $3,125.00
UNSECURED                  Claimed:                $101,678.30             Scheduled:            $103,218.22




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 44
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 172 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20348
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: THE WEINSTEIN COMPANY LLC
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

ADMINISTRATIVE             Claimed:              $1,059,818.33
EMJAG PRODUCTIONS INC                          Claim Number: 20351
C/O FREEDMAN + TAITELMAN LLP                   Claim Date: 02/22/2019
ATTN BRYAN J FREEDMAN/STEVEN E FORMAKER        Debtor: THE WEINSTEIN COMPANY LLC
1901 AVE OF THE STARS, STE 500                 Comments:
LOS ANGELES, CA 90067                          amends claim# 20242

PRIORITY                   Claimed:                 $12,850.00 UNLIQ
UNSECURED                  Claimed:              $3,237,150.00 UNLIQ
WILMOTT, JOSHUA                                Claim Number: 20352
2161 STANLEY HILLS DRIVE                       Claim Date: 03/05/2019
LOS ANGELES, CA 90046                          Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                  $1,750.00
THX LTD.                                       Claim Number: 20361
1255 BATTERY ST STE 100                        Claim Date: 03/20/2019
SAN FRANCISCO, CA 94111-1164                   Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $3,850.00
UNLIKELY FILMS, INC.                           Claim Number: 20362
13057 WOODBRIDGE ST                            Claim Date: 03/23/2019
STUDIO CITY, CA 91604                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $3,100.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 45
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 173 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CANOSA, ALEXANDRA                              Claim Number: 20365
C/O RHEINGOLD GIUFFRA RUFFO & PLOTKIN          Claim Date: 09/15/2020
551 FIFTH AVE, 29TH FL                         Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10176


UNSECURED                  Claimed:                      $0.00 UNDET
INVENTURE STUDIOS INC                          Claim Number: 40001
11320 MAGNOLIA BLVD                            Claim Date: 01/11/2019
NORTH HOLLYWOOD, CA 91601                      Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLE DUPLICATE OF 80002
                                               amends claim # 20016

ADMINISTRATIVE             Claimed:                    $840.00
HIPPODROME ARTS CENTRE                         Claim Number: 40004
PO BOX 22                                      Claim Date: 01/22/2019
215 CEDAR ST                                   Debtor: THE WEINSTEIN COMPANY LLC
JULESBURG, CO 80737                            Comments: POSSIBLE DUPLICATE OF 80012


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
GIL, FRANK                                     Claim Number: 40005
2-27 CYVIL AVE                                 Claim Date: 01/29/2019
FAIR LAWN, NJ 07410                            Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLE DUPLICATE OF 80027


ADMINISTRATIVE             Claimed:                $284,615.36
AMBASSADOR                                     Claim Number: 40006
97 RUE EDOUARD VAILLANT                        Claim Date: 02/06/2019
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                         Comments: POSSIBLE DUPLICATE OF 80041


ADMINISTRATIVE             Claimed:                 $73,122.59




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 46
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 174 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CENTAURES                                      Claim Number: 40007
97 RUE EDOUARD VAILLANT                        Claim Date: 02/06/2019
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                         Comments: POSSIBLE DUPLICATE OF 80040


ADMINISTRATIVE             Claimed:                 $10,753.41
FLOFFIN INC                                    Claim Number: 40008
C/O HANSEN JACOBSON LLP                        Claim Date: 02/08/2019
ATTN GRETCHEN RUSH, ESQ                        Debtor: THE WEINSTEIN COMPANY LLC
450 N ROXBURY DR, 8TH FL                       Comments: POSSIBLE DUPLICATE OF 80045
BEVERLY HILLS, CA 90210

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
STREEP, MERYL                                  Claim Number: 40009
A/K/A M.S. GUMMER                              Claim Date: 02/08/2019
C/O MASSEY QUICK SIMON & CO LLC                Debtor: THE WEINSTEIN COMPANY LLC
310 SOUTH STREET, PO BOX 1913                  Comments: POSSIBLE DUPLICATE OF 80044
MORRISTOWN, NJ 07962-1913

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
99 HUDSON STREET ASSOCIATES, LLC               Claim Number: 40011
C/O ULMER & BERNE LLP                          Claim Date: 02/13/2019
ATTN: MICHAEL S TUCKER ESQ                     Debtor: THE WEINSTEIN COMPANY LLC
1660 WEST 2ND ST, STE 1100                     Comments: POSSIBLY AMENDED BY 40144
CLEVELAND, OH 44113-1448

ADMINISTRATIVE             Claimed:                 $72,881.28
PORTFOLIO FUNDING COMPANY LLC I                Claim Number: 40018
C/O AKIN GUMP STRAUSS HAUER FELD LLP           Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                $114,076.87 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 47
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 175 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



AGFP HOLDING LLC                               Claim Number: 40019
C/O ASSURED GUARANTY CORP                      Claim Date: 02/15/2019
ATTN D JASIAK                                  Debtor: THE WEINSTEIN COMPANY LLC
1633 BROADWAY                                  Comments: POSSIBLE DUPLICATE OF 80077
NEW YORK, NY 10019

ADMINISTRATIVE             Claimed:                      $0.00 UNLIQ CONT
BETA FILM GMBH                                 Claim Number: 40020
C/O MCDERMOTT WILL EMERY LLP                   Claim Date: 02/15/2019
ATTN: DARREN AZMAN                             Debtor: THE WEINSTEIN COMPANY LLC
340 MADISON AVENUE                             Comments: WITHDRAWN
NEW YORK, NY 10173                             DOCKET: 2647 (12/03/2019)

ADMINISTRATIVE             Claimed:              $1,680,000.00 UNLIQ
FRANK MILLER INC. AND FRANK MILLER             Claim Number: 40021
400 GARDEN CITY PLZ STE 510                    Claim Date: 02/15/2019
GARDEN CITY, NY 11530-3308                     Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLE DUPLICATE OF 80080


ADMINISTRATIVE             Claimed:                      $0.00 UNLIQ
CANAL PRODUCTIONS INC FSO ROBERT DE NIRO       Claim Number: 40023
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFIRED                         Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST SUITE 700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SABAJKA PRODUCTIONS II INC                     Claim Number: 40024
C/O HIRSCH WALLERSTEIN HAYUM MATLOF +          Claim Date: 02/15/2019
FISHMAN LLP; ATTN HOWARD FISHMAN               Debtor: THE WEINSTEIN COMPANY LLC
10100 SANTA MONICA BLVD STE 1700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 48
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 176 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GORDON, JONATHAN                               Claim Number: 40025
2444 INVERNESS AVENUE                          Claim Date: 02/15/2019
LOS ANGELES, CA 90027                          Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLE DUPLICATE OF 80091


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
GIGLIOTTI, DONNA                               Claim Number: 40026
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
DI BONAVENTURA PICTURES INC                    Claim Number: 40027
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1880 CENTURY PARK E STE 1101                   Comments: POSSIBLE DUPLICATE OF 80089
LOS ANGELES, CA 90067-1608

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
GOOD LIE INC / GRANT HESLOV                    Claim Number: 40028
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700                 Comments: POSSIBLE DUPLICATE OF 80084
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
DYNAMIC '88 PRODUCTIONS INC / GEORGE           Claim Number: 40029
1880 CENTURY PARK E STE 1101                   Claim Date: 02/15/2019
LOS ANGELES, CA 90067-1608                     Debtor: THE WEINSTEIN COMPANY LLC



ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 49
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 177 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BRUCE COHEN PRODUCTIONS AND BRUCE COHEN        Claim Number: 40030
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1880 CENTURY PARK E STE 1101                   Comments: POSSIBLE DUPLICATE OF 80082
LOS ANGELES, CA 90067-1608

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WILLIE LUMP LUMP ENTERPRISES INC AND           Claim Number: 40031
BILL MURRAY; C/O ZIFFREN BRITTENHAM LLP        Claim Date: 02/15/2019
ATTN DAVID NOCHIMSON, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTRY PARK WEST                          Comments: POSSIBLE DUPLICATE OF 80081
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40057
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                      Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40105
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: THE WEINSTEIN COMPANY LLC
555 WEST FIFTH STREET                          Comments: POSSIBLE DUPLICATE OF 40087
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
99 HUDSON STREET ASSOCIATES, LLC               Claim Number: 40144
C/O ULMER & BERNE LLP                          Claim Date: 07/19/2019
ATTN MICHAEL S TUCKER, ESQ                     Debtor: THE WEINSTEIN COMPANY LLC
1660 W 2ND ST, STE 1100                        Comments:
CLEVELAND, OH 44113-1448                       AMENDS CLAIM# 40011

ADMINISTRATIVE             Claimed:                 $82,453.59




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 50
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 178 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



HAMPTONS DRIVE IN LLC                          Claim Number: 60002
101 HARRISON AVE                               Claim Date: 01/15/2019
EAST HAMPTON, NY 11937                         Debtor: THE WEINSTEIN COMPANY LLC



ADMINISTRATIVE             Claimed:                    $690.00
UNSECURED                                                                   Scheduled:                  $690.00
SHOWTIME NETWORKS INC                          Claim Number: 60003
C/O GLICKFIELD FIELDS & JACOBSON LLP           Claim Date: 02/08/2019
ATTN LAWRENCE M JACOBSON                       Debtor: THE WEINSTEIN COMPANY LLC
8383 WILSHIRE BLVD, SUITE 341                  Comments: POSSIBLY AMENDED BY 60004
BEVERLY HILLS, CA 90211

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SHOWTIME NETWORKS INC                          Claim Number: 60004
C/O GLICKFIELD FIELDS & JACOBSON LLP           Claim Date: 02/08/2019
ATTN LAWRENCE M JACOBSON                       Debtor: THE WEINSTEIN COMPANY LLC
8383 WILSHIRE BLVD, SUITE 341                  Comments: POSSIBLE DUPLICATE OF 20116
BEVERLY HILLS, CA 90211                        Amends claim# 60003

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
VIEW ASKEW PRODUCTIONS INC                     Claim Number: 60006
C/O POLSINELLI PC                              Claim Date: 02/11/2019
ATTN SHANTI M KATONA                           Debtor: THE WEINSTEIN COMPANY LLC
222 DELAWARE AVENUE, SUITE 1101                Comments: POSSIBLE DUPLICATE OF 20119
WILMINGTON, DE 19801

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
STEEL MILL (MARION DISTRIBUTION) LTD           Claim Number: 60007
ATTN PHILIP MOROSS                             Claim Date: 02/12/2019
UNIT 9, WESTWORKS                              Debtor: THE WEINSTEIN COMPANY LLC
195 WOOD LANE                                  Comments: POSSIBLE DUPLICATE OF 20138
LONDON, W12 7FQ
UNITED KINGDOM
ADMINISTRATIVE          Claimed:                         $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 51
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 179 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GOOD FEAR FILM, INC. F/S/O CHRIS BENDER        Claim Number: 60008
JEFFREY S. SABIN, ESQ.                         Claim Date: 02/13/2019
VENABE LLP                                     Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
VERTIGO PRIME, INC. F/S/O ROY LEE              Claim Number: 60009
JEFFREY S. SABIN, ESQ.                         Claim Date: 02/13/2019
VENABE LLP                                     Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 60013
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                    Debtor: THE WEINSTEIN COMPANY LLC
ENCINO, CA 91436                               Comments: POSSIBLE DUPLICATE OF 85


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
IRON MOUNTAIN INFO MGMT. LLC                   Claim Number: 60017
1 FEDERAL ST.                                  Claim Date: 02/14/2019
7TH FLOOR                                      Debtor: THE WEINSTEIN COMPANY LLC
BOSTON, MA 02110                               Comments: POSSIBLE DUPLICATE OF 20347


ADMINISTRATIVE             Claimed:                $110,867.70
FADE TO BLACK PRODUCTIONS, INC.                Claim Number: 60018
ATTN: JEFFREY S. SABIN, ESQ.                   Claim Date: 02/14/2019
VENABLE LLP                                    Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                    Comments: POSSIBLE DUPLICATE OF 20211
NEW YORK, NY 10200

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 52
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 180 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



OUTERBANKS ENTERTAINMENT/K. WILLIAMSON         Claim Number: 60020-01
ATTN: JEFFREY S. SABIN                         Claim Date: 02/14/2019
VENABLE LLP                                    Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                    Comments: WITHDRAWN
NEW YORK, NY 10020                             DOCKET: 2444 (06/28/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
OUTERBANKS ENTERTAINMENT/K. WILLIAMSON         Claim Number: 60020-02
ATTN: JEFFREY S. SABIN                         Claim Date: 02/14/2019
VENABLE LLP                                    Debtor: THE WEINSTEIN COMPANY LLC
1270 AVENUE OF THE AMERICAS                    Comments: POSSIBLE DUPLICATE OF 20214
NEW YORK, NY 10020                             DOCKET: 2444 (06/28/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
IMAGINATION WORLDWIDE, LLC                     Claim Number: 60022
C/O RICHARD G. GRANT, ESQ.                     Claim Date: 02/14/2019
CULHANE MEADOWS, PLLC                          Debtor: THE WEINSTEIN COMPANY LLC
100 CRESCENT COURT, SUITE 700                  Comments: POSSIBLE DUPLICATE OF 20220
DALLAS, TX 75201

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
KANBAR ENTERTAINMENT LLC                       Claim Number: 60025
2100 JACKSON ST APT 1                          Claim Date: 02/14/2019
SAN FRANCISCO, CA 94115-1554                   Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLE DUPLICATE OF 20232


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
KANBAR ENTERTAINMENT LLC                       Claim Number: 60026
JESSICA H. COSTANZO                            Claim Date: 02/14/2019
2100 JACKSON ST.                               Debtor: THE WEINSTEIN COMPANY LLC
SAN FRANCISCO, CA 94115                        Comments: POSSIBLE DUPLICATE OF 20034


ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 53
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 181 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



WAN, JAMES                                     Claim Number: 60027
C/O WOLMAN WEALTH MANAGEMENT                   Claim Date: 02/14/2019
ATTN: JEFF WOLMAN                              Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                           Comments: POSSIBLE DUPLICATE OF 20036
CULVER CITY, CA 92030

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
WARNER BROS PICTURES                           Claim Number: 60035
ATTN WAYNE M SMITH                             Claim Date: 02/15/2019
4000 WARNER BLVD.                              Debtor: THE WEINSTEIN COMPANY LLC
BLDG. 156, ROOM 5120                           Comments: POSSIBLE DUPLICATE OF 20259
BURBANK, CA 91522

ADMINISTRATIVE             Claimed:                 $90,000.00 UNLIQ
BRITISH BROADCASTING CORPORATION               Claim Number: 60053
ATTN GERALDINE ATLEE                           Claim Date: 02/15/2019
ZONE A, 7TH FLOOR                              Debtor: THE WEINSTEIN COMPANY LLC
BBC BROADCASTING HOUSE, PORTLAND PL.           Comments: WITHDRAWN
LONDON, W1A 1AA                                DOCKET: 2833 (06/15/2020)
UNITED KINGDOM
ADMINISTRATIVE        Claimed:                           $0.00 UNDET
BBP GOLD LLC                                   Claim Number: 60069
C/O BLACK BEAR PICTURES                        Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                           Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET                           Comments: POSSIBLE DUPLICATE OF 20278
SANTA MONICA, CA 90404

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
BBP IMITATION LLC                              Claim Number: 60071
C/O BLACK BEAR PICTURES                        Claim Date: 02/15/2019
ATTN MICHAEL HEIMLER                           Debtor: THE WEINSTEIN COMPANY LLC
1739 BERKELEY STREET                           Comments: POSSIBLE DUPLICATE OF 20275
SANTA MONICA, CA 90404

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 54
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 182 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60073
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: THE WEINSTEIN COMPANY LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
22ND AND INDIANA INC & BRADLEY COOPER          Claim Number: 60085
C/O WOLMAN WEALTH MANAGEMENT                   Claim Date: 02/15/2019
ATTN JEFF WOLMAN                               Debtor: THE WEINSTEIN COMPANY LLC
4208 OVERLAND AVENUE                           Comments: POSSIBLE DUPLICATE OF 20304
CULVER CITY, CA 92030

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
TIM GUNN AND TIM GUNN PRODUCTIONS, INC.        Claim Number: 60094
C/O VENABLE LLP                                Claim Date: 02/15/2019
ATTN: KEITH C. OWENS                           Debtor: THE WEINSTEIN COMPANY LLC
2049 CENTURY PARK EAST, SUITE 2300             Comments: EXPUNGED
LOS ANGELES, CA 90067                          DOCKET: 2604 (10/10/2019)

ADMINISTRATIVE             Claimed:              $2,184,000.00 UNLIQ
SENCIT MUSIC LLC                               Claim Number: 80001
1205 ALMA STREET                               Claim Date: 01/11/2019
GLENDALE, CA 91202                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $1,950.00
INVENTURE STUDIOS INC                          Claim Number: 80002
11320 MAGNOLIA BLVD                            Claim Date: 01/11/2019
NORTH HOLLYWOOD, CA 91601                      Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments:
                                               amends claim# 20016

ADMINISTRATIVE             Claimed:                    $840.00
UNSECURED                  Claimed:                 $45,942.50              Scheduled:              $45,982.50




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 55
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 183 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



DIPSON THEATRES INC                            Claim Number: 80003
388 EVANS STREET                               Claim Date: 01/14/2019
WILLIAMSVILLE, NY 14221                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                    $300.00             Scheduled:               $300.00
BRENDEN THEATRE CORPORATION                    Claim Number: 80004
4321 W PLAMINGO ROAD                           Claim Date: 01/14/2019
LAS VEGAS, NV 89103                            Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $1,500.00             Scheduled:               $500.00
AV SQUAD LP                                    Claim Number: 80005
7750 SUNSET BLVD                               Claim Date: 01/14/2019
LOS ANGELES, CA 90046                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $20,846.10             Scheduled:           $20,846.11
SEMINOLE THEATERS LLC                          Claim Number: 80006
ATTN STEPHEN R SCHOAPS, PRES                   Claim Date: 01/14/2019
PO BOX 1428                                    Debtor: THE WEINSTEIN COMPANY LLC
1110 E STROTHER
SEMINOLE, OK 74818-1428

UNSECURED                  Claimed:                    $147.35             Scheduled:               $147.35
SHOEFACE PRODUCTIONS INC                       Claim Number: 80009
2 MANCUSO DR                                   Claim Date: 01/16/2019
OSSINING, NY 10562-2527                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $100,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 56
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21     Page 184 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



HIPPODROME ARTS CENTRE                         Claim Number: 80012
PO BOX 22                                      Claim Date: 01/22/2019
215 CEDAR ST                                   Debtor: THE WEINSTEIN COMPANY LLC
JULESBURG, CO 80737


UNSECURED                  Claimed:                    $250.00
CITY OF ELBERTON, GA                           Claim Number: 80013
PO BOX 70                                      Claim Date: 01/22/2019
ELBERTON, GA 30635                             Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                    $735.70
BOOMERANG MUSIC LLC                            Claim Number: 80014
514 S GAYLORD DRIVE                            Claim Date: 01/22/2019
BURBANK, CA 91505                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $19,500.00             Scheduled:           $19,500.00
SWISHER PRODUCTIONS LLC                        Claim Number: 80015
6255 W SUNSET BLVD                             Claim Date: 01/22/2019
LOS ANGELES, CA 90028-7403                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $7,500.00             Scheduled:               $7,500.00
LASERCARE TECHNOLOGIES                         Claim Number: 80016
3375 ROBERTSON PL                              Claim Date: 01/22/2019
LOS ANGELES, CA 90034                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                    $311.04             Scheduled:                $311.04




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 57
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 185 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GRAVILLIS INC                                  Claim Number: 80017
ATTN S KLINENBERG                              Claim Date: 01/22/2019
4250 WILSHIRE BLVD 2ND FLOOR                   Debtor: THE WEINSTEIN COMPANY LLC
LOS ANGELES, CA 90010


UNSECURED                  Claimed:                 $50,100.00             Scheduled:           $50,100.00
FROSS ZELNICK LEHEMAN & ZISSU PC               Claim Number: 80018
4 TIMES SQ FL 17                               Claim Date: 01/22/2019
NEW YORK, NY 10036-6518                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $27,984.02             Scheduled:           $48,763.57
3RDI QC, INC                                   Claim Number: 80020
C/O 3RDI DIGITAL INC                           Claim Date: 01/23/2019
5711 W SLAUSON AVE #226                        Debtor: THE WEINSTEIN COMPANY LLC
CULVER CITY, CA 90230


UNSECURED                  Claimed:                 $42,909.00             Scheduled:           $38,225.00
RED ZONE POST                                  Claim Number: 80021
131 ENTRADA DR                                 Claim Date: 01/25/2019
APT 5                                          Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90402-1240


UNSECURED                  Claimed:                  $4,750.00
BOX OFFICE ANALYST, LLC                        Claim Number: 80022
C/O BOX OFFICE ANALYST LLC                     Claim Date: 01/25/2019
ATTN PETER C BROWN                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
7301 MISSION RD, STE 234
PRAIRIE VILLAGE, KS 66208-3031

UNSECURED                  Claimed:                  $3,800.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 58
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 186 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



MAD DOG VIDEO INC                              Claim Number: 80023
ATTN ERIC BOURGOUJIAN                          Claim Date: 01/28/2019
5510 SATSUMA AVE                               Debtor: THE WEINSTEIN COMPANY LLC
NORTH HOLLYWOOD, CA 91601


UNSECURED                  Claimed:                  $7,200.00             Scheduled:               $7,200.00
GIPSON HOFFMAN & PANCIONE PC                   Claim Number: 80024
1901 AVENUE OF THE STARS STE 1100              Claim Date: 01/28/2019
LOS ANGELES, CA 90067-6002                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $13,748.10             Scheduled:           $13,748.10
GIL, FRANK                                     Claim Number: 80027
6911 SW 147TH AVE APT 3G                       Claim Date: 01/29/2019
MIAMI, FL 33193-1013                           Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $284,615.36
XL GRAPHICS INC                                Claim Number: 80028
1200 PRIME PL                                  Claim Date: 01/30/2019
HAUPPAUGE, NY 11788-4761                       Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $61,979.16             Scheduled:           $61,979.16
JAK CREATIONS INC                              Claim Number: 80029
ATTN JOHN ALEX KELEDJIAN                       Claim Date: 01/31/2019
917 12TH ST #2                                 Debtor: THE WEINSTEIN COMPANY LLC
SANTA MONICA, CA 90403


UNSECURED                  Claimed:                      $0.00 UNDET       Scheduled:               $6,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 187 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STRAND TWIN THEATER                            Claim Number: 80030
1441 HILL AVE                                  Claim Date: 01/31/2019
GRAFTON, ND 58237-1853                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                    $250.00
CHIPS NY LLC                                   Claim Number: 80031
ATTN TEDDY BLANKS                              Claim Date: 01/31/2019
400 BEDFORD AVE, STE 201                       Debtor: THE WEINSTEIN COMPANY LLC
BROOKLYN, NY 11249


UNSECURED                  Claimed:                    $750.00              Scheduled:                  $750.00
REHAB INCORPORATED                             Claim Number: 80033
1416 N LA BREA AVE                             Claim Date: 01/31/2019
HOLLYWOOD, CA 90028                            Debtor: THE WEINSTEIN COMPANY LLC
                                               Comments: POSSIBLE DUPLICATE OF 80035


UNSECURED                  Claimed:                      $0.00 UNDET
PRODUCERS SALES ORGANIZATION                   Claim Number: 80034
46565 DRY CREEK DR                             Claim Date: 01/31/2019
BADGER, CA 93603                               Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                      $0.00 UNDET
REHAB INCORPORATED                             Claim Number: 80035
1416 N LA BREA AVE                             Claim Date: 01/31/2019
HOLLYWOOD, CA 90028                            Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 60
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21     Page 188 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



PRIMALUX VIDEO INC                             Claim Number: 80036
208-10 CROSS ISLAND PKWY, STE 526              Claim Date: 01/31/2019
BAYSIDE, NY 11360                              Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                  $6,077.00              Scheduled:                $6,077.00
PLAY BIG CONSULTING SARL                       Claim Number: 80037
51 BOULEVARD DE LA LIBERTE                     Claim Date: 02/01/2019
LILLE, 59000                                   Debtor: THE WEINSTEIN COMPANY LLC
FRANCE                                         Comments:
                                               AMENDS CLAIM # 33

UNSECURED                  Claimed:                 $25,000.00              Scheduled:            $25,000.00
CENTAURES                                      Claim Number: 80040
97 RUE EDOUARD VAILLANT                        Claim Date: 02/06/2019
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY LLC
FRANCE


UNSECURED                  Claimed:                 $10,753.41
AMBASSADOR                                     Claim Number: 80041
97 RUE EDOUARD VAILLANT                        Claim Date: 02/06/2019
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY LLC
FRANCE


UNSECURED                  Claimed:                 $73,122.59
RELX INC                                       Claim Number: 80042
DBA LEXISNEXIS                                 Claim Date: 02/08/2019
PO BOX 9584                                    Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10087-4584                        Comments: POSSIBLE DUPLICATE OF 161


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                   Page: 61
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 189 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



STREEP, MERYL                                  Claim Number: 80044
A/K/A M.S. GUMMER                              Claim Date: 02/08/2019
C/O MASSEY QUICK SIMON & CO                    Debtor: THE WEINSTEIN COMPANY LLC
310 SOUTH ST, PO BOX 1913
MORRISTOWN, NJ 07962-1913

UNSECURED                  Claimed:                $212,193.00 UNLIQ       Scheduled:          $142,965.00
FLOFFIN INC                                    Claim Number: 80045
C/O HANSEN JACOBSON LLP                        Claim Date: 02/08/2019
ATTN GRETCHEN RUSH, ESQ                        Debtor: THE WEINSTEIN COMPANY LLC
450 N ROXBURY DR, 8TH FL
BEVERLY HILLS, CA 90210

UNSECURED                  Claimed:                $102,623.00 UNLIQ
SPEED MEDIA INC                                Claim Number: 80047
C/O BRIGGS LAW                                 Claim Date: 02/11/2019
ATTN JEFFREY C BRIGGS                          Debtor: THE WEINSTEIN COMPANY LLC
6464 SUNSET BLVD # 715
HOLLYWOOD, CA 90028

UNSECURED                  Claimed:                $565,694.54             Scheduled:          $457,998.45
PITCH HAMMER LLC                               Claim Number: 80049
578 WASHINGTON BLVD SUITE 721                  Claim Date: 02/12/2019
MARINA DEL REY, CA 90292                       Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $36,500.00             Scheduled:           $36,500.00
RELIANCE ENT. PROD. 6 LIMITIED                 Claim Number: 80056
18 SOHO SQUARE                                 Claim Date: 02/13/2019
LONDON, W1D3QL                                 Debtor: THE WEINSTEIN COMPANY LLC
UNITED KINGDOM


UNSECURED                  Claimed:              $2,572,679.45




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 62
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21     Page 190 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



MCLEAN, JULIA                                  Claim Number: 80057
910 MALTMAN AVE                                Claim Date: 02/13/2019
LOS ANGELES, CA 90026                          Debtor: THE WEINSTEIN COMPANY LLC



PRIORITY                   Claimed:                 $10,980.00
UNSECURED                  Claimed:                 $10,980.00
HSBC BANK USA, NATIONAL ASSOCIATION            Claim Number: 80058
C/O PHILIPS LYTLE LLP                          Claim Date: 02/13/2019
ATTN: CATHERINE N EISENHUT, ESQ                Debtor: THE WEINSTEIN COMPANY LLC
ONE CANALSIDE, 125 MAIN ST
BUFFALO, NY 14203

SECURED                    Claimed:                 $42,857.00 UNLIQ
ZAKHEIM, LANDON                                Claim Number: 80060
907 PARKMAN AVE #1                             Claim Date: 02/14/2019
LOS ANGELES, CA 90026                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $10,000.00             Scheduled:               $5,000.00
BROWDER, HAL ELLIS                             Claim Number: 80061
3308 LEBONON PIKE #30                          Claim Date: 02/14/2019
HERMITAGE, TN 37076                            Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $100,000.00
FIRST REPUBLIC BANK                            Claim Number: 80063
C/O PAUL HASTINGS LLP                          Claim Date: 02/14/2019
ATTN ANDREW V TENZER, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $5,337,853.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 63
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 191 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BANK OF AMERICA, N.A.                          Claim Number: 80067
AS LENDER AND ADMINISTRATIVE AGENT             Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                      Debtor: THE WEINSTEIN COMPANY LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:             $19,119,017.67 UNLIQ
PADDY BURKES INC                               Claim Number: 80071
30 NORTH ST                                    Claim Date: 02/15/2019
LEXINGTON, MA 02420                            Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $25,000.00              Scheduled:           $25,000.00
PORTFOLIO FUNDING COMPANY LLC I                Claim Number: 80076
C/O AKIN GUMP STRAUSS HAUER FELD LLP           Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

PRIORITY                   Claimed:                      $0.00 UNLIQ
SECURED                    Claimed:              $3,828,187.98 UNLIQ
AGFP HOLDING LLC                               Claim Number: 80077
C/O ASSURED GUARANTY CORP                      Claim Date: 02/15/2019
ATTN D JASIAK                                  Debtor: THE WEINSTEIN COMPANY LLC
1633 BROADWAY
NEW YORK, NY 10019

PRIORITY                   Claimed:                      $0.00 UNLIQ CONT
SARGOY, STEIN, ROSEN & SHAPIRO                 Claim Number: 80078
579 5TH AVE FL 14                              Claim Date: 02/15/2019
NEW YORK, NY 10017-1917                        Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $22,500.00              Scheduled:           $22,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 64
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 192 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



BETA FILM GMBH                                 Claim Number: 80079
C/O MCDERMOTT WILL EMERY LLP                   Claim Date: 02/15/2019
ATTN: DARREN AZMAN                             Debtor: THE WEINSTEIN COMPANY LLC
340 MADISON AVENUE                             Comments: WITHDRAWN
NEW YORK, NY 10173                             DOCKET: 2647 (12/03/2019)

ADMINISTRATIVE             Claimed:              $1,680,000.00 UNLIQ
FRANK MILLER INC. AND FRANK MILLER             Claim Number: 80080
400 GARDEN CITY PLZ STE 510                    Claim Date: 02/15/2019
GARDEN CITY, NY 11530-3308                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                      $0.00 UNLIQ
WILLIE LUMP LUMP ENTERPRISES INC AND           Claim Number: 80081
BILL MURRAY; C/O ZIFFREN BRITTENHAM LLP        Claim Date: 02/15/2019
ATTN DAVID NOCHIMSON, ESQ                      Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTRY PARK WEST
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                      $0.00 UNDET
BRUCE COHEN PRODUCTIONS AND BRUCE COHEN        Claim Number: 80082
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1880 CENTURY PARK E STE 1101
LOS ANGELES, CA 90067-1608

UNSECURED                  Claimed:                $404,727.00 UNLIQ       Scheduled:          $405,359.00
GOOD LIE INC / GRANT HESLOV                    Claim Number: 80084
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $125,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 65
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 193 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



CUSACK ENTERPRISES, LLC                        Claim Number: 80085
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN ROYE ZUR                                  Debtor: THE WEINSTEIN COMPANY LLC
1880 CENTURY PARK E STE 1101
LOS ANGELES, CA 90067-1608

UNSECURED                  Claimed:                      $0.00 UNDET
JPC ENTERPRISES, INC.                          Claim Number: 80086
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN ROYE ZUR                                  Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

SECURED                    Claimed:                 $92,779.00
KANZEON CORP.                                  Claim Number: 80088
C/O CREATIVE ARTISTS AGENCY                    Claim Date: 02/15/2019
ATTN JOSH LIEBERMAN & JOHN CAMPISI             Debtor: THE WEINSTEIN COMPANY LLC
2000 AVE OF THE STARS
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $940,706.00 UNLIQ       Scheduled:          $940,706.00
DI BONAVENTURA PICTURES INC                    Claim Number: 80089
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1880 CENTURY PARK E STE 1101
LOS ANGELES, CA 90067-1608

UNSECURED                  Claimed:                      $0.00 UNDET
GIGLIOTTI, DONNA                               Claim Number: 80090
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $582,037.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 66
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 194 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



GORDON, JONATHAN                               Claim Number: 80091
2444 INVERNESS AVENUE                          Claim Date: 02/15/2019
LOS ANGELES, CA 90027                          Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $450,000.00 UNLIQ
SABAJKA PRODUCTIONS II INC.                    Claim Number: 80092
C/O HIRSH WALLERSTEIN HAYUM MATLOF +           Claim Date: 02/15/2019
FISHMAN LLP; ATTN HOWARD FISHMAN               Debtor: THE WEINSTEIN COMPANY LLC
10100 SANTA MONICA BLVD STE 1700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $168,611.00 UNLIQ       Scheduled:          $142,965.00
CANAL PRODUCTIONS INC FSO ROBERT DE NIRO       Claim Number: 80093
C/O LANDAU GOTTFRIED BERGER LLP                Claim Date: 02/15/2019
ATTN MICHAEL GOTTFIRED                         Debtor: THE WEINSTEIN COMPANY LLC
1801 CENTURY PARK EAST SUITE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:                $940,706.00 UNLIQ       Scheduled:          $940,706.00
VIACOM INTERNATIONAL INC                       Claim Number: 80096
ATTN W KEYES HILL-EDGAR & EMILY STUBBS         Claim Date: 02/15/2019
1515 BROADWAY                                  Debtor: THE WEINSTEIN COMPANY LLC
NEW YORK, NY 10036                             Comments: ALLOWED
                                               DOCKET: 2515 (07/18/2019)

SECURED                    Claimed:              $1,548,362.60 UNLIQ
UNSECURED                                                                  Scheduled:         $5,613,918.95           Allowed:   $11,000,000.00
MRZ SOUND INC DBA MARTELL SOUND                Claim Number: 80100
11601 WILSHIRE BLVD STE 2180                   Claim Date: 02/20/2019
LOS ANGELES, CA 90025-1757                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                 $73,500.00             Scheduled:           $73,500.00




Epiq Bankruptcy Solutions, LLC                                                                                                          Page: 67
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172     Filed 01/15/21   Page 195 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)



PENN SCHOEN & BERLAND ASSOCIATES LLC           Claim Number: 80103
DEPT 5032                                      Claim Date: 02/22/2019
LOS ANGELES, CA 90084-5032                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $175,545.00




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 68
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 196 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10620)




                                                                 Summary Page

               Total Number of Filed Claims:             336                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $173,753,606.18     $16,818,572.59
                                                                   Priority:                            $101,707,698.94              $0.00
                                                                   Secured:                             $263,062,477.96              $0.00
                                                                   Unsecured:                         $1,279,110,611.90     $16,000,000.00
                                                                   Total:                             $1,817,634,394.98     $32,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 197 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10621)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 15
PO BOX 7346                                    Claim Date: 04/20/2018
PHILADELPHIA, PA 19101-7346                    Debtor: WEINSTEIN GLOBAL FILM CORP.



PRIORITY                   Claimed:                  $5,000.00
OKKERSEN & PARTNERS LLP                        Claim Number: 63
ATTN CHRISTA OKKERSEN                          Claim Date: 05/29/2018
13 AVENUE DES PAPALINS                         Debtor: WEINSTEIN GLOBAL FILM CORP.
MONACO, 98000
MONACO

UNSECURED                  Claimed:                 $57,500.00
FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 83
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 07/27/2018
15910 VENTURA BLVD, STE 900                    Debtor: WEINSTEIN GLOBAL FILM CORP.
ENCINO, CA 91436


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
PRIORITY                   Claimed:                      $0.00 UNDET
NEW YORK STATE DEPT OF TAXATION-FINANCE        Claim Number: 88
ATTN BANKRUPTCY SECTION                        Claim Date: 08/06/2018
PO BOX 5300                                    Debtor: WEINSTEIN GLOBAL FILM CORP.
ALBANY, NY 12205-0300


PRIORITY                   Claimed:                  $4,099.61 UNLIQ
UNSECURED                  Claimed:                    $750.00 UNLIQ
DEPARTMENT OF THE TREASURY - IRS               Claim Number: 127
PO BOX 7346                                    Claim Date: 11/02/2018
PHILADELPHIA, PA 19101-7346                    Debtor: WEINSTEIN GLOBAL FILM CORP.
                                               Comments:
                                               Amends Claim #15

UNSECURED                  Claimed:                      $0.00




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 198 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10621)



UNIONBANCAL EQUITIES, INC.                     Claim Number: 20024
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B       Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP       Debtor: WEINSTEIN GLOBAL FILM CORP.
ATTN: SEAN M. BEACH-1000 N. KING ST            Comments: WITHDRAWN
WILMINGTON, DE 19801

SECURED                    Claimed:             $46,336,790.99
NEUNTE BABELSBERG FILM GMBH                    Claim Number: 20097
AUGUST BEBEL STRABE 26-53                      Claim Date: 02/04/2019
AH: K. HOERSTMANN                              Debtor: WEINSTEIN GLOBAL FILM CORP.
POTSDAM, 14482                                 Comments: POSSIBLY AMENDED BY 20098
GERMANY

UNSECURED                  Claimed:                  $1,679.00 UNLIQ
BABELSBERG FILM GMBH                           Claim Number: 20098
ATTN: K. HOERSTMANN                            Claim Date: 02/04/2019
AUGUST BEBEL STRABE 26-53                      Debtor: WEINSTEIN GLOBAL FILM CORP.
POTSDAM, 14482                                 Comments:
GERMANY                                        Amends Claim# 20097

UNSECURED                  Claimed:                  $1,679.00 UNLIQ
NOBLE, KADIAN                                  Claim Number: 20114
C/O HERMAN LAW                                 Claim Date: 02/08/2019
ATTN JEFFREY HERMAN                            Debtor: WEINSTEIN GLOBAL FILM CORP.
5200 TOWN CENTER CIR, 540
BOCA RATON, FL 33486

UNSECURED                  Claimed:                      $0.00 UNDET
TWENTIETH CENTURY FOX FILM CORPORATION         Claim Number: 20262
C/O ALSTON & BIRD LLP                          Claim Date: 02/15/2019
ATTN LEIB M LERNER                             Debtor: WEINSTEIN GLOBAL FILM CORP.
333 S. HOPE STREET, 16TH FLOOR
LOS ANGELES, CA 90071

UNSECURED                  Claimed:                      $0.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 199 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10621)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20279
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN GLOBAL FILM CORP.
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
FOSTER, BEVERLY CHAMPIONS                      Claim Number: 20325
325 WEST PARK AVENUE                           Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                          Debtor: WEINSTEIN GLOBAL FILM CORP.



UNSECURED                  Claimed:                      $0.00 UNDET
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20337
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

UNSECURED                  Claimed:              $7,094,021.51
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20339
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20344
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

UNSECURED                  Claimed:              $7,094,021.51 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 200 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10621)



ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20346
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

ADMINISTRATIVE             Claimed:              $1,059,818.33
ENTERTAINMENT ONE FILMS CANADA INC             Claim Number: 20349
C/O SHEPPARD MULLIN RICHTER HAMPTON LLP        Claim Date: 02/15/2019
ATTN MICK LAUTER                               Debtor: WEINSTEIN GLOBAL FILM CORP.
4 EMBARCADERO CENTER, 17TH FLOOR               Comments: WITHDRAWN
SAN FRANCISCO, CA 94111                        DOCKET: 2513 (07/17/2019)

ADMINISTRATIVE             Claimed:              $1,059,818.33
PORTFOLIO FUNDING COMPANY LLC I                Claim Number: 40017
C/O AKIN GUMP STRAUSS HAUER FELD LLP           Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                      Debtor: WEINSTEIN GLOBAL FILM CORP.
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

ADMINISTRATIVE             Claimed:                $114,076.87 UNLIQ
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40038
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WEINSTEIN GLOBAL FILM CORP.
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40106
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WEINSTEIN GLOBAL FILM CORP.
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 201 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10621)



FILM MUSICIANS SECONDARY MARKETS FUND          Claim Number: 60015
ATTN JAMES COPE DIRECTOR CONTRACT COMP         Claim Date: 02/13/2019
15910 VENTURA BLVD, STE 900                    Debtor: WEINSTEIN GLOBAL FILM CORP.
ENCINO, CA 91436                               Comments: POSSIBLE DUPLICATE OF 83


ADMINISTRATIVE             Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60063
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN GLOBAL FILM CORP.
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
FIRST REPUBLIC BANK                            Claim Number: 80064
C/O PAUL HASTINGS LLP                          Claim Date: 02/14/2019
ATTN ANDREW V TENZER, ESQ                      Debtor: WEINSTEIN GLOBAL FILM CORP.
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $5,337,853.00 UNLIQ
REDROVER CO. LTD., BY ITS AGENT FINTAGE        Claim Number: 80074
COLLECTION ACCOUNT MANAGEMENT B.V.             Claim Date: 02/15/2019
C/O HILLER LAW LLC; ATTN ADAM HILLER           Debtor: WEINSTEIN GLOBAL FILM CORP.
1500 N FRENCH ST
WILMINGTON, DE 19801

SECURED                    Claimed:                $524,336.86
PORTFOLIO FUNDING COMPANY LLC I                Claim Number: 80075
C/O AKIN GUMP STRAUSS HAUER FELD LLP           Claim Date: 02/15/2019
ATTN: DAVID P SIMONDS ESQ                      Debtor: WEINSTEIN GLOBAL FILM CORP.
1999 AVE OF THE STARS STE 600
LOS ANGELES, CA 90067

PRIORITY                   Claimed:                      $0.00 UNLIQ
SECURED                    Claimed:              $3,828,187.98 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 5
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 202 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10621)




                                                                 Summary Page

               Total Number of Filed Claims:              25                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $167,473,356.42     $16,818,572.59
                                                                   Priority:                                  $9,099.61              $0.00
                                                                   Secured:                              $56,027,168.83              $0.00
                                                                   Unsecured:                            $14,249,651.02              $0.00
                                                                   Total:                               $237,759,275.88     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 3172    Filed 01/15/21   Page 203 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10622)



DOW JONES & COMPANY INC                        Claim Number: 61
PO BOX 300                                     Claim Date: 05/29/2018
PRINCETON, NJ 08543                            Debtor: TULIP FEVER LLC



UNSECURED                  Claimed:                 $27,469.28
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20291
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TULIP FEVER LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40048
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TULIP FEVER LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40107
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TULIP FEVER LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60075
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TULIP FEVER LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 204 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10622)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                $27,469.28              $0.00
                                                                   Total:                               $165,267,112.17     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 205 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10623)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20297
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CURRENT WAR SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40058
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: CURRENT WAR SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40108
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: CURRENT WAR SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60039
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: CURRENT WAR SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 206 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10623)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 207 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10624)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20283
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
FOSTER, BEVERLY CHAMPIONS                      Claim Number: 20327
325 WEST PARK AVENUE                           Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                          Debtor: WEINSTEIN PRODUCTIONS LLC



UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40039
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WEINSTEIN PRODUCTIONS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40109
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WEINSTEIN PRODUCTIONS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60072
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN PRODUCTIONS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 208 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10624)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 209 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10625)



UNIONBANCAL EQUITIES, INC.                     Claim Number: 20025
TRANSFEROR: AI INTERNATIONAL HOLDINGS (B       Claim Date: 04/30/2018
C/O YOUNG CONAWAY STARGATT & TAYLOR, LLP       Debtor: TWC BORROWER 2016, LLC
ATTN: SEAN M. BEACH-1000 N. KING ST            Comments: WITHDRAWN
WILMINGTON, DE 19801                           DOCKET: 2504 (07/16/2019)

SECURED                    Claimed:             $46,336,790.99              Scheduled:         $45,528,134.18 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20295
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40049
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC BORROWER 2016, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40110
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC BORROWER 2016, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60077
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW        Doc 3172   Filed 01/15/21   Page 210 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10625)



WEINSTEIN, HARVEY                              Claim Number: 80050
C/O BAYARD PA                                  Claim Date: 02/13/2019
ATTN SCOTT D COUSINS ESQ                       Debtor: TWC BORROWER 2016, LLC
600 N KING STREET, SUITE 400
WILMINGTON, DE 19801

UNSECURED                  Claimed:                      $0.00 UNLIQ CONT




Epiq Bankruptcy Solutions, LLC                                                                                              Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 211 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10625)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                              $46,336,790.99              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $211,576,433.88     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 212 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10626)



FRANCHISE TAX BOARD                            Claim Number: 99
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: WEINSTEIN TELEVISION LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,630.19
UNSECURED                  Claimed:                     $88.00
FRANCHISE TAX BOARD                            Claim Number: 116
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: WEINSTEIN TELEVISION LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 99


PRIORITY                   Claimed:                  $1,630.19
UNSECURED                  Claimed:                     $88.00
ICM PARTNERS                                   Claim Number: 118
10250 CONSTELLATION BLVD, STE 32-50            Claim Date: 09/13/2018
LOS ANGELES, CA 90067                          Debtor: WEINSTEIN TELEVISION LLC



PRIORITY                   Claimed:                 $25,000.00
MARTIN, TRACY                                  Claim Number: 20246
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                              Comments: POSSIBLY AMENDED BY 20252


UNSECURED                  Claimed:                      $0.00 UNDET
FULTON, SYBRINA                                Claim Number: 20248
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                              Comments: POSSIBLY AMENDED BY 20254


UNSECURED                  Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 213 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10626)



MARTIN, TRACY                                  Claim Number: 20252
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                              Comments:
                                               amends claim# 20246

UNSECURED                  Claimed:                      $0.00 UNDET
FULTON, SYBRINA                                Claim Number: 20254
C/O RICKY ANDERSON                             Claim Date: 02/15/2019
7322 SOUTHWEST FREEWAY, SUITE 2010             Debtor: WEINSTEIN TELEVISION LLC
HOUSTON, TX 77074                              Comments:
                                               amends claim# 20248

UNSECURED                  Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20285
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN TELEVISION LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
FOSTER, BEVERLY CHAMPIONS                      Claim Number: 20328
325 WEST PARK AVENUE                           Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                          Debtor: WEINSTEIN TELEVISION LLC



UNSECURED                  Claimed:                      $0.00 UNDET
TIM GUNN AND TIM GUNN PRODUCTIONS INC          Claim Number: 20329
C/O VENABLE LLP                                Claim Date: 02/15/2019
ATTN KEITH C OWENS                             Debtor: WEINSTEIN TELEVISION LLC
2049 CENTURY PARK EAST, SUITE 2300             Comments: ALLOWED
LOS ANGELES, CA 90067                          DOCKET: 2604 (10/10/2019)

UNSECURED                  Claimed:              $2,184,000.00 UNLIQ                                                    Allowed:   $2,084,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 214 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10626)



UNIONBANCAL EQUITIES, INC.                     Claim Number: 40059
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WEINSTEIN TELEVISION LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40111
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WEINSTEIN TELEVISION LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
BRULL LAW FIRM, THE                            Claim Number: 60016
10250 CONSTELLATION BLVD., SUITE 100           Claim Date: 02/14/2019
LOS ANGELES, CA 90067                          Debtor: WEINSTEIN TELEVISION LLC



ADMINISTRATIVE             Claimed:                  $4,200.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60074
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WEINSTEIN TELEVISION LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
TIM GUNN AND TIM GUNN PRODUCTIONS, INC.        Claim Number: 60091
C/O VENABLE LLP                                Claim Date: 02/15/2019
ATTN: KEITH C. OWENS                           Debtor: WEINSTEIN TELEVISION LLC
2049 CENTURY PARK EAST, SUITE 2300             Comments: ALLOWED
LOS ANGELES, CA 90067                          DOCKET: 2604 (10/10/2019)

ADMINISTRATIVE             Claimed:              $2,184,000.00 UNLIQ                                                    Allowed:     $100,000.00




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 3
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 215 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10626)



BANK OF AMERICA, N.A,                          Claim Number: 80066
AS LENDER AND ADMINISTRATIVE AGENT             Claim Date: 02/14/2019
C/O ANDREW V TENZER, ESQ.                      Debtor: WEINSTEIN TELEVISION LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:             $19,119,017.67 UNLIQ        Scheduled:        $18,182,246.47 UNLIQ
VIACOM INTERNATIONAL INC                       Claim Number: 80097
ATTN W KEYES HILL-EDGAR & EMILY STUBBS         Claim Date: 02/15/2019
1515 BROADWAY                                  Debtor: WEINSTEIN TELEVISION LLC
NEW YORK, NY 10036                             Comments: EXPUNGED
                                               DOCKET: 2515 (07/18/2019)

SECURED                    Claimed:             $35,399,450.71 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 4
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 216 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10626)




                                                                 Summary Page

               Total Number of Filed Claims:              17                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $167,427,842.89     $16,918,572.59
                                                                   Priority:                                 $28,260.38              $0.00
                                                                   Secured:                              $54,518,468.38              $0.00
                                                                   Unsecured:                             $2,184,176.00      $2,084,000.00
                                                                   Total:                               $224,158,747.65     $19,002,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 217 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10627)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20300
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: DRT FILMS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40040
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: DRT FILMS, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40112
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: DRT FILMS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60040
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: DRT FILMS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 218 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10627)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 219 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10628)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 16
PO BOX 7346                                    Claim Date: 04/20/2018
PHILADELPHIA, PA 19101-7346                    Debtor: TWC DOMESTIC LLC



UNSECURED                  Claimed:                      $0.00
FRANCHISE TAX BOARD                            Claim Number: 98
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: TWC DOMESTIC LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,630.19
UNSECURED                  Claimed:                     $88.00
FRANCHISE TAX BOARD                            Claim Number: 114
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: TWC DOMESTIC LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 98


PRIORITY                   Claimed:                  $1,630.19
UNSECURED                  Claimed:                     $88.00
UNIONBANCAL EQUITIES, INC                      Claim Number: 202
WILLIAM B. FREEMAN, ESQ.                       Claim Date: 02/15/2019
515 SOUTH FLOWER STREET, SUITE 1000            Debtor: TWC DOMESTIC LLC
LOS ANGELES, CA 90071                          Comments: DOCKET: 2504 (07/16/2019)


UNSECURED                  Claimed:             $16,818,572.59                                                          Allowed:   $16,818,572.59
MUFG UNION BANK, NA                            Claim Number: 204
JENNIFER C. HAGLE, ESQ.                        Claim Date: 02/15/2019
555 WEST FIFTH STREET                          Debtor: TWC DOMESTIC LLC
LOS ANGELES, CA 90013


SECURED                    Claimed:            $148,421,070.30 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172        Filed 01/15/21   Page 220 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10628)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20299
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC DOMESTIC LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
FOSTER, BEVERLY CHAMPIONS                      Claim Number: 20330
325 WEST PARK AVENUE                           Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                          Debtor: TWC DOMESTIC LLC



UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40050
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC DOMESTIC LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                      Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40113
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC DOMESTIC LLC
555 WEST FIFTH STREET                          Comments: POSSIBLE DUPLICATE OF 40087
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60079
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC DOMESTIC LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                               Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 221 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10628)




                                                                 Summary Page

               Total Number of Filed Claims:              10                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                  $3,260.38              $0.00
                                                                   Secured:                             $148,421,070.30              $0.00
                                                                   Unsecured:                            $16,818,748.59     $16,818,572.59
                                                                   Total:                               $330,482,722.16     $33,637,145.18
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 222 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10629)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20289
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV GUANTANAMO SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40060
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WTV GUANTANAMO SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40114
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WTV GUANTANAMO SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60076
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV GUANTANAMO SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 223 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10629)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 224 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10630)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20303
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC FEARLESS BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40061
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC FEARLESS BORROWER, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40115
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC FEARLESS BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60081
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC FEARLESS BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 225 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10630)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 226 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10631)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20302
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: DRT RIGHTS MANAGEMENT LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40062
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: DRT RIGHTS MANAGEMENT LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
UNSECURED                                                                                                               Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40116
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: DRT RIGHTS MANAGEMENT LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60041
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: DRT RIGHTS MANAGEMENT LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 227 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10631)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00     $16,818,572.59
                                                                   Total:                               $165,239,642.89     $33,637,145.18
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 228 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10632)



BANK HAPOALIM BM                               Claim Number: 197
STEPHEN B SELBST, HERRICK FEINSTEIN LLP        Claim Date: 02/15/2019
2 PARK AVENUE                                  Debtor: WTV JCP BORROWER 2017, LLC
NEW YORK, NY 10016


SECURED                    Claimed:              $1,583,763.41              Scheduled:          $1,815,604.36 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20293
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV JCP BORROWER 2017, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40063
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WTV JCP BORROWER 2017, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40117
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WTV JCP BORROWER 2017, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60078
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV JCP BORROWER 2017, LLC
1251 AVENUE OF THE AMERICAS                    Comments: POSSIBLY AMENDED BY 60093
NEW YORK, NY 10020                             DOCKET: 2201 (03/19/2019)

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 229 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10632)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60093
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV JCP BORROWER 2017, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020                             Amends Claim# 60078

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 230 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10632)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                               $1,583,763.41              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $166,823,406.30     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172       Filed 01/15/21   Page 231 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10633)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20307
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC LIBRARY SONGS (BMI), LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40064
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC LIBRARY SONGS (BMI), LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                     Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40118
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC LIBRARY SONGS (BMI), LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60083
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC LIBRARY SONGS (BMI), LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 232 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10633)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 233 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10634)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20306
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: FFPAD, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40065
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: FFPAD, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40119
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: FFPAD, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60043
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: FFPAD, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 234 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10634)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21   Page 235 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10635)



PRESTIA, PAUL ESQ                              Claim Number: 20175
65 BROADWAY                                    Claim Date: 02/13/2019
13TH FLOOR                                     Debtor: WTV KALIEF BROWDER BORROWER, LLC
NEW YORK, NY 10006


UNSECURED                  Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20298
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV KALIEF BROWDER BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40066
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WTV KALIEF BROWDER BORROWER, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                  Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40120
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WTV KALIEF BROWDER BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60080
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV KALIEF BROWDER BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                           Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 236 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10635)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 237 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10636)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20310
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC LOOP LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40067
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC LOOP LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40121
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC LOOP LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60086
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC LOOP LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 238 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10636)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 239 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10637)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20301
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV SCREAM 3 SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40068
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WTV SCREAM 3 SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40131
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WTV SCREAM 3 SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60082
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV SCREAM 3 SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 240 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10637)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 241 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10638)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20326
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC MIST, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40069
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC MIST, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40141
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC MIST, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60092
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC MIST, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 242 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10638)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 243 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10639)



FRANCHISE TAX BOARD                            Claim Number: 97
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: HRK FILMS, LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                  $1,630.19
UNSECURED                  Claimed:                     $88.00
FRANCHISE TAX BOARD                            Claim Number: 106
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: HRK FILMS, LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 97


PRIORITY                   Claimed:                  $1,630.19
UNSECURED                  Claimed:                     $88.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20308
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: HRK FILMS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40070
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: HRK FILMS, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40122
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: HRK FILMS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 244 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10639)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60045
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: HRK FILMS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 245 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10639)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                  $3,260.38              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                   $176.00              $0.00
                                                                   Total:                               $165,243,079.27     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 246 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10640)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20305
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV YELLOWSTONE SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40071
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: WTV YELLOWSTONE SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40132
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: WTV YELLOWSTONE SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60084
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: WTV YELLOWSTONE SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 247 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10640)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 248 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10641)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20314
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC POLAROID SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40072
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC POLAROID SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40140
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC POLAROID SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60087
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC POLAROID SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET
FIRST REPUBLIC BANK                            Claim Number: 80062
C/O PAUL HASTINGS LLP                          Claim Date: 02/14/2019
ATTN ANDREW V TENZER, ESQ                      Debtor: TWC POLAROID SPV, LLC
200 PARK AVENUE
NEW YORK, NY 10166

SECURED                    Claimed:              $5,337,853.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 249 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10641)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                               $5,337,853.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $170,577,495.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW            Doc 3172   Filed 01/15/21   Page 250 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10642)



FRANCHISE TAX BOARD                            Claim Number: 96
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: INDIRECTIONS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                    $800.00
FRANCHISE TAX BOARD                            Claim Number: 107
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: INDIRECTIONS LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 96


PRIORITY                   Claimed:                    $800.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20309
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: INDIRECTIONS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40073
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: INDIRECTIONS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40123
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: INDIRECTIONS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 251 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10642)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60046
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: INDIRECTIONS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 252 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10642)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                  $1,600.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,241,242.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172    Filed 01/15/21      Page 253 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10643)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20318
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40074
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                     Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40124
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60089
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC PRODUCTION-ACQUISITION BORROWER 2016, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                              Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 254 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10643)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 255 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10644)



FRANCHISE TAX BOARD                            Claim Number: 95
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/05/2018
PO BOX 2952                                    Debtor: INTELIPARTNERS LLC
SACRAMENTO, CA 95812-2952


PRIORITY                   Claimed:                    $800.00
UNSECURED                  Claimed:                    $250.00
FRANCHISE TAX BOARD                            Claim Number: 108
ATTN BANKRUPTCY SECTION MS A340                Claim Date: 09/11/2018
PO BOX 2952                                    Debtor: INTELIPARTNERS LLC
SACRAMENTO, CA 95812-2952                      Comments: POSSIBLE DUPLICATE OF 95


PRIORITY                   Claimed:                    $800.00
UNSECURED                  Claimed:                    $250.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20312
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: INTELIPARTNERS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40075
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: INTELIPARTNERS LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40125
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: INTELIPARTNERS LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 256 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10644)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60048
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: INTELIPARTNERS LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 257 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10644)




                                                                 Summary Page

               Total Number of Filed Claims:               6                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                  $1,600.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                   $500.00              $0.00
                                                                   Total:                               $165,241,742.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 258 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10645)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20313
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: ISED, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40076
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: ISED, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40126
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: ISED, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60049
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: ISED, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 259 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10645)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 260 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10646)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20322
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC PRODUCTION, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40077
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC PRODUCTION, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40127
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC PRODUCTION, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60090
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC PRODUCTION, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 261 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10646)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 262 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10647)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20315
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: MARCOTWO, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40078
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: MARCOTWO, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40128
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: MARCOTWO, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60052
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: MARCOTWO, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 263 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10647)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 264 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10648)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20256
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC REPLENISH BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40079
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC REPLENISH BORROWER, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40129
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC REPLENISH BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60037
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC REPLENISH BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 265 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10648)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 266 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10649)



NEWFILMMAKERS LOS ANGELES                      Claim Number: 20079
1438 N GOWER ST STE 83                         Claim Date: 01/14/2019
LOS ANGELES, CA 90028-8358                     Debtor: TWC SHORT FILMS, LLC



UNSECURED                  Claimed:                  $5,437.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20257
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC SHORT FILMS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
FOSTER, BEVERLY CHAMPIONS                      Claim Number: 20331
325 WEST PARK AVENUE                           Claim Date: 02/15/2019
TALLAHASSEE, FL 32301                          Debtor: TWC SHORT FILMS, LLC



UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40080
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC SHORT FILMS, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40130
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC SHORT FILMS, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 267 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10649)



NEWFILMMAKERS LOS ANGELES                      Claim Number: 60001
1438 N GOWER ST                                Claim Date: 01/14/2019
BOX 83                                         Debtor: TWC SHORT FILMS, LLC
LOS ANGELES, CA 90028


ADMINISTRATIVE             Claimed:                    $634.61
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60042
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC SHORT FILMS, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                  Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 268 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10649)




                                                                 Summary Page

               Total Number of Filed Claims:               7                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,240,277.50     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                 $5,437.00              $0.00
                                                                   Total:                               $165,245,714.50     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 269 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10650)



DEPARTMENT OF THE TREASURY - IRS               Claim Number: 30
PO BOX 7346                                    Claim Date: 04/27/2018
PHILADELPHIA, PA 19101-7346                    Debtor: ONE CHANCE LLC



UNSECURED                  Claimed:                      $0.00
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20317
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: ONE CHANCE LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40081
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: ONE CHANCE LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40133
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: ONE CHANCE LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60065
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: ONE CHANCE LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 270 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10650)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 271 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10651)



Y MOVIE, LLC                                   Claim Number: 20199
C/O GIBSON, DUNN AND CRUTCHER LLP              Claim Date: 02/14/2019
ATTN ROBERT KLYMAN                             Debtor: TWC UNTOUCHABLE SPV, LLC
333 GRAND AVENUE
LOS ANGELES, CA 90071-3197

UNSECURED                  Claimed:                      $0.00 UNDET
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20261
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC UNTOUCHABLE SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40082
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: TWC UNTOUCHABLE SPV, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40134
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: TWC UNTOUCHABLE SPV, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60044
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: TWC UNTOUCHABLE SPV, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 272 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10651)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW           Doc 3172    Filed 01/15/21   Page 273 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10652)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20320
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: PA ENTITY 2017, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40083
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: PA ENTITY 2017, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40135
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: PA ENTITY 2017, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60066
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: PA ENTITY 2017, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 274 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10652)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 275 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10653)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20323
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: PADDINGTON 2, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
WARNER CHAPPELL MUSIC                          Claim Number: 20364
11045 BLIX ST                                  Claim Date: 12/10/2019
LOS ANGELES, CA 91602                          Debtor: PADDINGTON 2, LLC



UNSECURED                  Claimed:                 $18,000.00
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40084
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: PADDINGTON 2, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40136
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: PADDINGTON 2, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60067
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: PADDINGTON 2, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 276 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10653)




                                                                 Summary Page

               Total Number of Filed Claims:               5                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                $18,000.00              $0.00
                                                                   Total:                               $165,257,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW          Doc 3172     Filed 01/15/21   Page 277 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10654)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20324
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: PS POST LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40085
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: PS POST LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40137
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: PS POST LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60070
ENTERTAINMENT LLC; % DLA PIPER LLP (US)        Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: PS POST LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 278 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10654)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                             Case 18-10601-MFW         Doc 3172      Filed 01/15/21   Page 279 of 288              Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10655)



SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 20268
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SCREAM 2 TC BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

UNSECURED                  Claimed:                      $0.00 UNDET
UNIONBANCAL EQUITIES, INC.                     Claim Number: 40086
C/O WILLIAM B FREEMAN, ESQ                     Claim Date: 02/15/2019
515 SOUTH FLOWER STREET SUITE 1000             Debtor: SCREAM 2 TC BORROWER, LLC
LOS ANGELES, CA 90071-2212                     Comments: DOCKET: 2504 (07/16/2019)


ADMINISTRATIVE             Claimed:             $16,818,572.59 UNLIQ                                                    Allowed:   $16,818,572.59
MUFG UNION BANK, N.A.                          Claim Number: 40138
C/O SIDLEY AUSTIN LLP                          Claim Date: 02/15/2019
ATTN JENNIFER HAGLE & ARIELLA SIMONDS          Debtor: SCREAM 2 TC BORROWER, LLC
555 WEST FIFTH STREET
LOS ANGELES, CA 90013

ADMINISTRATIVE             Claimed:            $148,421,070.30 UNLIQ
SYPGLASS MEDIA GROUP, LLC FKA LANTERN          Claim Number: 60050
ENTERTAINMENT LLC; C/O DLA PIPER LLP           Claim Date: 02/15/2019
ATTN THOMAS CALIFANO & RACHEL ALBANESE         Debtor: SCREAM 2 TC BORROWER, LLC
1251 AVENUE OF THE AMERICAS                    Comments: DOCKET: 2201 (03/19/2019)
NEW YORK, NY 10020

ADMINISTRATIVE             Claimed:                      $0.00 UNDET




Epiq Bankruptcy Solutions, LLC                                                                                                             Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 280 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (18-10655)




                                                                 Summary Page

               Total Number of Filed Claims:               4                                          Claimed Amount      Allowed Amount

                                                                   Administrative:                      $165,239,642.89     $16,818,572.59
                                                                   Priority:                                      $0.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                                     $0.00              $0.00
                                                                   Total:                               $165,239,642.89     $16,818,572.59
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                           Case 18-10601-MFW          Doc 3172      Filed 01/15/21   Page 281 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NON-MATCH)



OKKERSEN & PARTNERS LLP                       Claim Number: 63
ATTN CHRISTA OKKERSEN                         Claim Date: 05/29/2018
13 AVENUE DES PAPALINS                        Debtor: WEINSTEIN GLOBAL FILM CORP.
MONACO, 98000
MONACO

UNSECURED                  Claimed:               $57,500.00
ACKERS, GREGORY                               Claim Number: 66
503 W OLYMPIC BLVD                            Claim Date: 06/04/2018
SANTA MONICA, CA 90401                        Debtor: THE WEINSTEIN COMPANY LLC
                                              Comments:
                                              Claim out of balance

PRIORITY                   Claimed:           $100,000,000.00
UNSECURED                  Claimed:         $1,000,000,000.00
TOTAL                      Claimed:         $1,000,000,000.00
NAVEX GLOBAL INC                              Claim Number: 79
5500 MEADOWS RD STE 500                       Claim Date: 07/17/2018
LAKE OSWEGO, OR 97035                         Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $3,607.49
ICM PARTNERS                                  Claim Number: 118
10250 CONSTELLATION BLVD, STE 32-50           Claim Date: 09/13/2018
LOS ANGELES, CA 90067                         Debtor: WEINSTEIN TELEVISION LLC



PRIORITY                   Claimed:               $25,000.00
DIGITAL CINEMA DISTRIBUTION COALITION         Claim Number: 125
1840 CENTURY PARK E STE 440                   Claim Date: 10/19/2018
LOS ANGELES, CA 90067-2101                    Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:              $247,205.00               Scheduled:           $247,205.00




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                           Case 18-10601-MFW         Doc 3172     Filed 01/15/21     Page 282 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NON-MATCH)



RELX INC                                      Claim Number: 161
9443 SPRINGBORO PIKE                          Claim Date: 02/08/2019
MIAMISBURG, OH 45342-4425                     Debtor: THE WEINSTEIN COMPANY LLC



UNSECURED                  Claimed:                $2,477.44              Scheduled:               $1,858.08
SAN FRANCISCO MEDIA CO                        Claim Number: 210
835 MARKET ST STE 550                         Claim Date: 02/19/2019
SAN FRANCISCO, CA 94103-1906                  Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $5,675.00
EVERETT DAILY HERALD, THE                     Claim Number: 211
PO BOX 930                                    Claim Date: 02/19/2019
EVERETT, WA 98206                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                $1,265.76




Epiq Bankruptcy Solutions, LLC                                                                                                 Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 283 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NON-MATCH)




                                                                  Summary Page

               Total Number of Filed Claims:             8                                            Claimed Amount      Allowed Amount

                                                                   Administrative:                                $0.00              $0.00
                                                                   Priority:                            $100,025,000.00              $0.00
                                                                   Secured:                                       $0.00              $0.00
                                                                   Unsecured:                         $1,000,317,730.69              $0.00
                                                                   Total:                             $1,100,342,730.69              $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                            Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 284 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NO CASE)



AMBASSADOR                                     Claim Number: 59
97 RUE EDOUARD VAILLANT                        Claim Date: 05/25/2018
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                $75,320.00
CENTAURES                                      Claim Number: 60
97 RUE EDOUARD VAILLANT                        Claim Date: 05/25/2018
LEVALLOIS, 92300                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
FRANCE


UNSECURED                  Claimed:                $11,882.00
BABELSBERG FILM GMBH                           Claim Number: 76
AUGUST BEBEL STRABE 26-53                      Claim Date: 06/29/2018
POTSDAM, 14482                                 Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
GERMANY


UNSECURED                  Claimed:                     $0.00 UNDET
RECORD-JOURNAL                                 Claim Number: 185
500 SOUTH BROAD ST                             Claim Date: 02/14/2019
MERIDEN, CT 06450                              Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $1,426.18
SCRANTON TIMES, THE                            Claim Number: 208
149 PENN AVE                                   Claim Date: 02/19/2019
SCRANTON, PA 18503                             Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $2,715.38




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                            Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 285 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NO CASE)



ORCA THEATERS INC                              Claim Number: 40002
PO BOX 23                                      Claim Date: 01/17/2019
PAYSON, UT 84651                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                               Comments: POSSIBLE DUPLICATE OF 80010


ADMINISTRATIVE             Claimed:                     $0.00 UNDET
JONES, PAUL TUDOR                              Claim Number: 40016
C/O PATTERSON BELKNAP WEBB TYLER LLP           Claim Date: 02/15/2019
ATTN DANIEL LOWENTHAL & JAMES V MASELLA        Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1133 AVE OF THE AMERICAS                       Comments: POSSIBLE DUPLICATE OF 80073
NEW YORK, NY 10036

ADMINISTRATIVE             Claimed:                     $0.00 UNDET
ORCA THEATERS INC                              Claim Number: 80010
PO BOX 23                                      Claim Date: 01/17/2019
PAYSON, UT 84651                               Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC



UNSECURED                  Claimed:                 $1,413.00
DYNAMIC '88 PRODUCTIONS INC / GEORGE           Claim Number: 80083
CLOONEY; C/O LANDAU GOTTFRIED BERGER LLP       Claim Date: 02/15/2019
ATTN MICHAEL GOTTFRIED                         Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
1801 CENTURY PARK EAST STE 700
LOS ANGELES, CA 90067

UNSECURED                  Claimed:               $125,000.00 UNLIQ




Epiq Bankruptcy Solutions, LLC                                                                                                Page: 2
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 286 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NO CASE)




                                                                Summary Page

               Total Number of Filed Claims:              9                                           Claimed Amount      Allowed Amount

                                                                   Administrative:                               $0.00               $0.00
                                                                   Priority:                                     $0.00               $0.00
                                                                   Secured:                                      $0.00               $0.00
                                                                   Unsecured:                              $217,756.56               $0.00
                                                                   Total:                                  $217,756.56               $0.00
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                           Case 18-10601-MFW         Doc 3172     Filed 01/15/21   Page 287 of 288   Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NON-DEBTOR)



KOENIGSBERG, RICHARD                          Claim Number: 13
500 E REMINGTON DR                            Claim Date: 04/23/2018
SUNNYVALE, CA 94087-2657                      Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                              Comments: POSSIBLY AMENDED BY 122


UNSECURED                  Claimed:              $220,375.31
KOENIGSBERG, RICHARD                          Claim Number: 36
1675 BROADWAY, 20TH FL                        Claim Date: 04/23/2018
NEW YORK, NY 10019                            Debtor: THE WEINSTEIN COMPANY HOLDINGS LLC
                                              Comments: POSSIBLE DUPLICATE OF 13


UNSECURED                  Claimed:              $220,375.31




Epiq Bankruptcy Solutions, LLC                                                                                               Page: 1
THE WEINSTEIN COMPANY HOLDINGS LLC,
                                               Case 18-10601-MFW     Doc 3172        Filed 01/15/21     Page 288 of 288           Date: 01/06/2021
Numerical Claims Register for THE WEINSTEIN COMPANY (NON-DEBTOR)




                                                                   Summary Page

               Total Number of Filed Claims:             2                                            Claimed Amount      Allowed Amount

                                                                   Administrative:                               $0.00               $0.00
                                                                   Priority:                                     $0.00               $0.00
                                                                   Secured:                                      $0.00               $0.00
                                                                   Unsecured:                              $440,750.62               $0.00
                                                                   Total:                                  $440,750.62               $0.00
